





NOVI TOWN CENTER




NOVI, MICHIGAN




TABLE OF CONTENTS




ARTICLE 1

PARTIES

1

ARTICLE 2

TERMS AND DEFINITIONS

1

ARTICLE 3

PREMISES

4

ARTICLE 4

LEASE TERM

4

ARTICLE 5

RENTAL

7

ARTICLE 6

DEFINITION OF NET SALES

11

ARTICLE 7

USE

11

ARTICLE 8

UTILITIES

14

ARTICLE 9

INDEMNITY AND INSURANCE

15

ARTICLE 10

TITLE RESTRICTIONS

18

ARTICLE 11

TENANT'S RIGHT TO MAKE ALTERATIONS

18

ARTICLE 12

MECHANICS' LIENS

20

ARTICLE 13

SIGNS

20

ARTICLE 14

TRADE FIXTURES AND PERSONAL PROPERTY

21

ARTICLE 15

ASSIGNMENT, SUBLETTING AND FINANCING

22

ARTICLE 16

TENANT'S CONDUCT OF BUSINESS

25

ARTICLE 17

REPAIRS AND MAINTENANCE

27

ARTICLE 18

DAMAGE OR DESTRUCTION

29

ARTICLE 19

COMMON AREAS

31

ARTICLE 20

DEFAULTS; REMEDIES

34

ARTICLE 21

DEFAULT BY LANDLORD

38

ARTICLE 22

ATTORNEYS' FEES

38

ARTICLE 23

EMINENT DOMAIN

38

ARTICLE 24

SUBORDINATION TO FINANCING; ATTORNMENT

39

ARTICLE 25

SALE OF PREMISES BY LANDLORD

40

ARTICLE 26

HOLDOVER BY TENANT

40

ARTICLE 27

MARKETING FUND

41

ARTICLE 28

NOTICES

41

ARTICLE 29

EXPANSION

41

ARTICLE 30

LANDLORD'S RIGHT TO RELOCATE PREMISES

42

ARTICLE 31

CAPTIONS AND TERMS

42

ARTICLE 32

OBLIGATIONS OF SUCCESSORS

42

ARTICLE 33

MISCELLANEOUS PROVISIONS

43







EXHIBIT  A

GENERAL SITE PLAN OF THE CENTER

EXHIBIT  B

DESCRIPTION OF PREMISES

EXHIBIT  C

PROVISIONS RELATING TO CONSTRUCTION OF TENANT'S STORE

EXHIBIT  D

GUARANTEE OF LEASE

EXHIBIT  E

FORM OF TENANT'S CERTIFICATE

EXHIBIT  F

SIGN CRITERIA

EXHIBIT  G

RULES AND REGULATIONS

EXHIBIT  H

USE RESTRICTIONS

EXHIBIT  I

MENU











{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-i-










LEASE







ARTICLE 1

PARTIES




THIS LEASE, dated as of the            day of                                 ,
20       (“Effective Date”), is made by and between NOVI TOWN CENTER INVESTORS
LLC, a Delaware limited liability company (“Landlord”), and TROY BURGERS, INC.,
a Michigan corporation (“Tenant”).




ARTICLE 2

TERMS AND DEFINITIONS




2.1

Definitions.   For purposes of this Lease, the following terms shall have the
following meanings:




Lease Term:

 

One hundred twenty (120) calendar months plus the first initial calendar month.

 

(Section 4.1)

Option Term:

 

Two (2) consecutive periods of five (5) years each.

 

 

Rental Commencement Date:

 

One Hundred Fifty (150) days after delivery to Tenant of Landlord's notice in
accordance with Section 4.1; or when Tenant opens for business in the Premises
to the public, whichever event is earlier.

 

(Section 5.1)





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-1-














Minimum Annual Rent:

 

Subject to Section 5.1 hereof, commencing on the Rental Commencement Date and
continuing thereafter through the end of the                   twenty-fourth
(24th) full calendar month from the Rental Commencement Date of the Lease Term,
the Minimum Annual Rent shall be:  Eighty-four Thousand Eight Hundred Three and
60/100 Dollars ($84,803.60) per annum;




and commencing on the first (1st) day of the                       twenty-fifth
(25th) full calendar month from the Rental Commencement Date and continuing
thereafter through the end of the                 thirty-sixth (36th) full
calendar month from the Rental Commencement Date, the Minimum Annual Rent shall
be: Eighty-eight Thousand Seven Hundred Eleven and 60/100 Dollars ($88,711.60)
per annum;




and commencing on the first (1st) day of the
                      thirty-seventh (37th) full calendar month from the Rental
Commencement Date and continuing thereafter through the sixtieth (60th) full
calendar month from the Rental Commencement Date, the Minimum Annual Rent shall
be:  Ninety-two Thousand Six Hundred Nineteen and 60/100 Dollars ($92,619.60)
per annum.




Commencing on the first (1st) day of the                       sixty-first
(61st) full calendar month from the Rental Commencement Date and continuing
thereafter through the end of the                 seventy-second (72nd) full
calendar month from the Rental Commencement Date, the Minimum Annual Rent shall
be: Ninety-six Thousand Five Hundred Twenty-seven and 60/100 Dollars
($96,527.60) per annum;




and commencing on the first (1st) day of the                       seventy-third
(73rd) full calendar month from the Rental Commencement Date and continuing
thereafter through the end of the                 ninety-sixth (96th) full
calendar month from the Rental Commencement Date, the Minimum Annual Rent shall
be: One Hundred Thousand Four Hundred Thirty-five and 60/100 Dollars
($100,435.60) per annum.




and commencing on the first (1st) day of the
                      ninety-seventh (97th) full calendar month from the Rental
Commencement Date and continuing thereafter through the last day of the one
hundred twentieth (120th) full calendar month from the Rental Commencement Date
and continuing thereafter through the end of the Lease Term occurring at the end
of the tenth (10th) full year of the Lease Term, the Minimum Annual Rent shall
be: One Hundred Four Thousand Three Hundred Forty-three and 00/100 Dollars
($104,343.60) per annum.




Option Terms:  Commencing on the first (1st) day of the first Option Term and
continuing thereafter for sixty (60) full calendar months, the Minimum Annual
Rent shall be: One hundred Five Thousand Five Hundred Sixteen and 00/100 Dollars
($105,516.00) per annum.




Commencing on the first (1st) day of the second Option Term and continuing
thereafter for sixty (60) full calendar months at the end of the second Option
Term, the Minimum Annual Rent shall be: One Hundred Nine Thousand Four Hundred
Twenty-four ($109,424.00) per annum.

 

(Section 5.1)





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-2-














Delayed Opening Rent:

 

Two Hundred Fifty and 00/100 Dollars ($250.00) per day.

 

(Section 33.23)

Percentage Rent Rate:

 

Three percent (3%) commencing on the first day after the end of the Waiver
Period (as such term is defined in Section 5.1 hereof).

 

(Section 5.4)

Address for Notices:

 

 

 

(Article 28)

To Landlord:

 

For Notices, Payment of Rent and all other charges:




Novi Town Center Investors LLC

242 Trumbull Street

Hartford,  CT  06103-1205




For Notices:




General Growth Properties

26045 Town Center Drive

Novi, MI  48375













and to:

c/o Novi Town Center Investors LLC

General Growth Properties

c/o General Growth Properties

1000 Parkwood Circle Suite 400

Atlanta, GA  30339




 

 

To Tenant:

 

Troy Burgers, Inc.

21751 W. Eleven Mile Rd., Suite 208

Southfield, MI  48076

 




Security Deposit:

 

None.

 

(Section 5.3)

Premises:

 

That certain space located at 26060 Novi Road having approximately four thousand
two hundred twenty (4,220) square feet of floor area with the Patio Area square
footage included and as more particularly described in Exhibit “B”.  The Patio
Area shall consist of approximately three hundred twelve (312) square feet as an
outdoor patio as approximately shown on Exhibit “B”.  The Patio Area (as
approximately described in Exhibit B hereof) is part of the Premises for all
purposes except for calculation of Minimum Annual Rent, Marketing Fund and
Tenant’s share of insurance and taxes under Section 5.8 and 5.9 and common area
expenses under Section 19.2 of the Lease.

 

(Exhibit “B”)

Architectural Review Fee:

 

One Thousand and 00/100 Dollars ($1,000.00).

 

(Exhibit “C”)

Center:

 

That certain shopping center known as Novi Town Center or such other name as
Landlord may select under Section 2.2 hereof which Landlord has owns or controls
in the City of Novi, County of Oakland, State of Michigan.

 

(Article 3)

(Exhibit “A”)





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-3-














REA(s)

 

Any document or documents now or hereafter executed by and between Landlord or
its predecessors and the owner(s) or lessee(s) of the Other Stores or the
owner(s) or lessee(s) of certain parcels of real property with the Center which
provide, in part, for a scheme of covenants or reciprocal easements for the
benefit of owners, tenants and customers of the Center.

 

(Article 10)

Marketing Fund:

 

None.




 

(Section 27.1)

Tenant Improvement Allowance:

 

One Hundred Seventy Thousand Four Hundred and 00/100 Dollars ($170,400.00)

 

(Exhibit “C”)







2.2

Exhibits.   The following drawings, documents and special provisions are
attached hereto as Exhibits and made a part of this Lease:




Exhibit “A”:

General site plan of the Center. Tenant acknowledges that Landlord may change
the shape, size, location, number and extent of the improvements to any portion
of the Center without Tenant's consent, and further that Landlord may expand the
Center pursuant to Article 29, or withdraw land from the Center without Tenant's
consent.  Landlord agrees that no change or addition to the Center by Landlord
made pursuant to the terms of the Lease shall (except temporarily during repair,
maintenance, restoration, refurbishment or construction or except as required by
law):  (i) reduce parking available to Tenant or Tenant’s customers below the
requirements of the City in which the Center is located; (ii) materially and
adversely interfere with Tenant’s ability to operate from the Premises; or (iii)
materially impair customer access to or visibility of the Premises.  Any such
change or addition shall be made in a manner consistent with quality shopping
centers and reasonable steps shall be taken to minimize any adverse impact upon
the Premises occasioned by such change or addition.  Landlord reserves the
right, in its sole discretion, to change the name, address and logo of the
Center at any time.




Exhibit “B”:

Description of the Premises (showing approximate location of the Premises
(including the Patio Area) in the Center), the use to which the same shall be
put under the terms and provisions of this Lease and the Trade Name to be
utilized by Tenant.




Exhibit “C”:

Description of work previously performed by Landlord (“Landlord’s Work”) and
description of work to be performed by Tenant (“Tenant's Work”) in or on the
Premises.  The Premises shall be constructed in accordance with the procedures
outlined in Exhibit “C”.




Exhibit “D”:

Guarantee of Lease.




Exhibit “E”:

Form of Tenant's Certificate.




Exhibit “F”:

Sign Criteria.




Exhibit “G”:

Rules and Regulations.




Exhibit “H”:

Use Restrictions




Exhibit “I”:

Menu




ARTICLE 3

PREMISES




3.1

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises, which Premises are situated within the Center.  This Lease is subject
to the terms, covenants and conditions herein set forth and Tenant covenants as
a material part of the consideration of this Lease to keep and perform each and
all of said terms, covenants and conditions by it to be kept and performed.  The
Premises contain approximately the number of square feet of floor area specified
in Section 2.1.  The Patio Area shall constitute part of the Premises for all
purposes except the square footage of the Patio Area shall not be used to
calculate the amounts charged to Tenant under the Lease which are based on the
number of square feet in the Premises.  Within the thirty (30) days following
the date of Landlord's notice to Tenant pursuant





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-4-










to Section 4.1, each party shall have the right, at that party's expense to
request Landlord's project architect to measure the exact floor area of the
Premises and, if there is a deviation from the number specified in Section 2.1,
this Lease shall be amended to reflect the actual floor area and corresponding
Minimum Annual Rent and additional rent based on such actual floor area.  In the
event of such a deviation in floor area, the Minimum Annual Rent specified in
Section 2.1 hereof shall be multiplied by a fraction, the  numerator of which
shall be the total number of square feet in the Premises after the remeasurement
and the denominator of which shall be the total number of square feet in the
Premises before the remeasurement.  The product of the foregoing multiplication
shall be the corresponding Minimum Annual Rent.  If no measurement is made by
either party within such thirty (30) day period the floor area of the Premises
specified in Section 2.1 shall be deemed to be the floor area of the Premises.




ARTICLE 4

LEASE TERM




4.1

Commencement of Term.   This Lease shall be effective as of the Effective Date
set forth in Article 1 above.  The Lease Term shall begin on the Rental
Commencement Date and shall continue thereafter for the period of the Lease Term
set forth in Article 2 above, unless sooner terminated as hereinafter provided.
 If the Rental Commencement Date is not the first day of the calendar month then
the expiration date of the Lease Term shall be calculated from the first day of
the calendar month following the Rental Commencement Date.  Landlord agrees to
deliver to Tenant, and Tenant shall accept from Landlord, possession of the
Premises in its “as is” condition upon notice of delivery of possession from
Landlord except to the extent, if any, set forth in Exhibit “C” hereof.
 Landlord shall have no obligation to perform any work in the Premises, except
to the extent, if any, set forth in Exhibit “C” hereof.  Within ten (10) days
after delivery of possession of the Premises to Tenant under Section 4.1 of the
Lease, if Tenant notifies Landlord in writing of specific items of work that
Landlord was to perform in the Premises under Exhibit C hereof prior to delivery
of possession, Tenant shall deliver to Landlord a list (“Punch List”) containing
all such items.  If such items are Landlord’s responsibility under the Lease,
and provided that Tenant or Tenant’s contractors have not altered or modified
any of the Landlord supplied equipment or Landlord’s Work, Landlord shall
promptly and diligently complete or correct such items.  In any event, the
delivery date shall not be extended.  In the event that Tenant's obligation to
pay rent has not commenced within two (2) years from the Effective Date hereof,
this Lease shall automatically terminate, and Landlord and Tenant shall be
relieved from any and all liability resulting hereunder.  Such termination shall
be Tenant's sole and exclusive remedy at law or in equity for Landlord's failure
to deliver possession of the Premises.  For purposes of this Lease, any
reference to “business days” shall mean Monday through Friday with Christmas,
Easter, Thanksgiving, Memorial Day, Labor Day and July 4 excepted.




4.2

Tenant’s Certificate.   Within fifteen (15) days after the Rental Commencement
Date and at any other time during the Lease Term, within ten (10) days following
request in writing by Landlord, Tenant shall execute and deliver to Landlord a
certificate substantially in the form of Exhibit “E” attached hereto indicating
therein any exceptions thereto which may exist at that time.  Failure of Tenant
to timely execute and deliver such certificate shall constitute an acceptance of
the Premises and an acknowledgment by Tenant that the statements included in
Exhibit “E” are true and correct, without exception.




4.3

Tenant’s Work.   Tenant shall commence Tenant's Work promptly following the
notice from Landlord referenced in Section 4.1 above.  Tenant shall complete
Tenant's Work no later than the Rental Commencement Date.  During this period,
Tenant, at its sole cost and expense, shall perform all of Tenant's Work as set
forth in Exhibit “C” and shall equip the Premises with all trade fixtures and
personal property suitable or appropriate for the regular and normal operation
of the type of business in which Tenant is engaged, and Tenant shall open for
business to the public as soon as possible after delivery of possession.  In any
event, Tenant shall open for business to the public on or before the Rental
Commencement Date. If Landlord determines in its sole but reasonable discretion
that it is necessary or desirable for any portion of Tenant’s Work be performed
by Tenant prior to the Delivery Date (“Early Work”), Tenant shall be permitted
to perform such work subject to obtaining Landlord’s prior written approval
thereof and compliance with the requirements set forth in this Section 4.3. If
any unreasonable interference with Landlord’s Work occurs related to Tenant’s
performance of such work, Landlord shall have the right by giving written notice
to Tenant to end such Early Work and Tenant shall immediately cease such work
until the Delivery Date, unless Landlord specifies an earlier date.  If Tenant
is granted the right to enter the Premises to perform Early Work, Tenant shall
comply with all reasonable rules and regulations developed by Landlord related
to such entry and the Early Work (including without limitation rules regarding
timing and staging of Tenant’s Work).  Tenant shall furnish evidence of
insurance required under Section 9.2 and Exhibit “C” hereof prior to entry in
the Premises to perform Early Work.  Tenant shall not





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-5-










interfere or delay any portion of the Landlord’s Work while performing Early
Work.  Tenant shall only perform Early Work which is approved in advance in
writing by Landlord and set forth in Tenant’s final plans as approved by the
Landlord and all governmental entities having jurisdiction.  Tenant shall only
perform Early Work which is fully permitted by the City of Novi and fully
compliant with governmental rules, codes, regulations and ordinances.




4.4

Option.   Provided the following criteria are met, Tenant shall have the right
to extend the Lease Term (“Option”) for two (2) consecutive periods of five (5)
years each (“Option Term”):




(a)

Tenant is not been in default (beyond the applicable notice and cure period) of
this Lease on the date of an Extension Notice or on the first day of an Option
Term as applicable;




(b)

Tenant is the original signatory of this Lease and has not sublet any portion of
the Premises except for transfers under Section 15.7 of this Lease which do not
require Landlord’s consent; and




(c)

Landlord and Tenant are able to reach agreement, within ninety (90) days of the
date Landlord receives the Extension Notice, for refurbishment of the Premises
as described in Section 11.4 hereof.  Landlord and Tenant shall use reasonable
efforts and act in good faith in order to mutually agree prior to the end of the
ninety (90) day period on the scope of the refurbishment.




4.5

EXERCISE OF OPTION.  Tenant may exercise its right to so extend the Lease Term
only by delivering written notice to Landlord of Tenant’s desire to so extend
the Lease Term (“Extension Notice”) no later than one hundred eighty (180) days
nor earlier than two hundred forty (240) days prior to expiration of the Lease
Term or Option Term as applicable (“Extension Notice Period”).




4.6

EXTENSION AMENDMENT.




(a)  Within thirty (30) days of the date Landlord and Tenant reach agreement as
to the refurbishment of the Premises, and provided all of the other criteria in
Section 4.4(a) through (c) have been met, Landlord shall prepare and deliver to
Tenant at least two (2) counterparts of an amendment to this Lease (“Extension
Amendment”).  The Extension Amendment shall provide for an increase in Minimum
Annual Rent to the amount set forth in Section 2.1 hereof for the first Option
Term or second Option Term as applicable.




(b)  Within thirty (30) days of delivery to Tenant of the Extension Amendment,
Tenant shall execute and return to Landlord all counterparts of same.  Landlord
shall execute same and deliver to Tenant one (1) fully-executed counterpart
original.  




4.7

TIME OF THE ESSENCE.  Time shall be of the essence in regard to all of the
periods set forth in Section 4.5 as to exercise of the Option, and in Section
4.6(b) as to execution and delivery of the Extension Amendment.  The failure of
Tenant to timely comply with any of the provisions of Sections 4.5 or 4.6(b)
shall cause this Option to automatically cease and terminate and, in such event,
this Lease shall terminate at the expiration of the initial Lease Term or
immediately preceding Option Term as applicable, without extension.




4.8

NONTRANSFERABLE OPTION.  The Option granted herein is granted solely to Tenant
and is not assignable or transferable except to transferees under Section 15.7
of this Lease which do not require Landlord’s consent.  Any attempt to assign or
transfer this Option shall be void and of no force or effect.




4.9

PLAN REIMBURSEMENT.  In the event that Landlord fails to deliver possession of
the Premises to Tenant on or before the date which is one hundred twenty (120)
days following the currently anticipated delivery date of January 15, 2010 (as
extended for force majeure in Section 33.6 hereof and extended for each day
beyond September 15, 2009 that this Lease is not fully executed), then in such
event, either party shall have the right to terminate this Lease by written
notice to the other given at any time after the expiration of such one hundred
twenty (120) day period and prior to the delivery of possession (“Delivery
Termination Notice”).  If Tenant has prepared schematic architectural drawings
and plans for Tenant’s Work on the Premises as and when required by this Lease
(“Plans”) and either party exercises its right to terminate the Lease under this
Section 4.9,  the parties agree that in addition to the termination right set
forth herein, as Tenant’s sole remedy for such failure of delivery, the Landlord
shall reimburse Tenant for Tenant’s actual





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-6-










costs paid or incurred in the preparation of the Plans as of the date of the
termination of this Lease, subject to a maximum reimbursable amount of Fifty
Thousand and 00/100 Dollars ($50,000.00).




Landlord shall reimburse said sum to Tenant within thirty (30) days of Tenant’s
request therefor given after the Delivery Termination Notice, which request by
Tenant shall be accompanied by (i) full and complete invoices or statements,
with appropriate back-up documentation and evidence of payment, for all amounts
for which reimbursement is sought, and (ii) the originals of all Plans and work
product of the design professional who prepared the Plans reflected in the
invoices or statements submitted to Landlord.




Except for the obligation to reimburse Tenant for Plans as set forth above, if
this Lease is terminated under this Section 4.9 Landlord shall have no
obligation or liability to Tenant for any expenses incurred by Tenant in
connection with the Lease, including, without limitation, architects’ fees,
engineers’ fees, consultants’ fees, attorneys’ fees, liquor license expenses, or
any other costs, expenses, advances or fees incurred in connection with the
negotiation of the Lease, licensing costs, or the design, planning or
development of Tenant’s improvements to the Premises described in the Lease.




ARTICLE 5

RENTAL




5.1

Minimum Annual Rent.   Tenant agrees to pay to Landlord, at the times and in the
manner herein provided, the Minimum Annual Rent specified in Article 2 above.
 Minimum Annual Rent shall be payable in advance in twelve (12) equal monthly
installments on the first day of each calendar month, without demand or offset
(except to the extent expressly set forth in this Lease), commencing upon the
Rental Commencement Date as provided in Article 2.  For the fractional year
ending on December 31 first following the Rental Commencement Date, Tenant shall
pay a sum equal to one-twelfth (1/12) of such Minimum Annual Rent for each full
calendar month during said fractional lease year.  If the Rental Commencement
Date falls on a day of the month other than the first day of such month, the
rent for the first fractional month shall accrue on a daily basis for the period
from the date of such commencement to the end of such calendar month at a rate
equal to one-three hundred sixty-fifth (1/365) of the Minimum Annual Rent for
each such day.  Unless expressly provided otherwise, all other payments required
to be made under the terms of the Lease which require proration on a time basis
shall be prorated on the same basis.




Provided that Tenant opens for business in the Premises on the Rental
Commencement Date in compliance with this Lease the dollars per month amount of
Minimum Annual Rent specified in Section 2.1 subarticle “Minimum Annual Rent” is
hereby waived by Landlord for the period commencing on the Rental Commencement
Date (if such day occurs on the first of the month) and ending on the earlier
of: (i) the date Tenant Transfers any interest in the Lease or Premises
(excluding Transfers under Section 15.7); (ii) the date of a default by Tenant
of any provision of the Lease beyond the applicable notice and cure period;
(iii) the date Tenant fails to open and/or operate in the Premises as required
by this Lease; (iv) the date Tenant declares or involuntarily enters bankruptcy;
or (v) the date which is twelve (12) full calendar months thereafter (“Waiver
Period”).  Tenant shall pay Minimum Annual Rent for any partial calendar month
at the beginning of the Lease Term.  




During the Waiver Period, Tenant shall pay an amount equal to six percent (6%)
of the Net Sales from the Premises during the Waiver Period (“In Lieu Rent”),
not to exceed the amount of Minimum Annual Rent owed if such amount had not been
waived under this Section 5.1.  Tenant shall pay this amount to Landlord each
month during the Waiver Period for the immediately preceding month together with
its statement of Net Sales under Section 5.4 of this Lease.  Upon expiration of
the Waiver Period, Tenant shall commence payment of Minimum Annual Rent as
otherwise required by this Lease.




This waiver shall not affect Tenant’s obligation to pay Percentage Rent,
additional rent or any other charges payable under the Lease, nor shall it
affect Tenant’s obligation to pay or the payment dates of any increases in
Minimum Annual Rent, as set forth in Section 2.1 of the Lease.  Nothing
contained herein shall be deemed to alter the method of computation of
Percentage Rent set forth in Section 5.4 of the Lease.




5.2

Minimum Annual Rent Adjustment.   Intentionally Omitted.




5.3

Security Deposit.   Intentionally Omitted.




5.4

Percentage Rent.   Commencing on the first (1st) day after the end of the Waiver
Period, in addition to the Minimum Annual Rent, Tenant shall pay to Landlord, at
the time and in the manner herein specified, the dollar amount by which the
Percentage Rent Rate (specified in Article 2





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-7-










hereof) of Tenant's Net Sales (as the term Net Sales is defined in Article 6
hereof), exceeds the Applicable Annual Breakpoint during each calendar year (or
portion thereof) of the Lease Term (“Percentage Rent”).  Percentage Rent shall
be computed and payable monthly.  Within ten (10) days after the end of each
calendar month, Tenant shall pay to Landlord the amount by which the Percentage
Rent Rate of its Net Sales during the immediately preceding calendar month
exceeds the Monthly Breakpoint.  For the purpose of computing Percentage Rent,
Tenant's Net Sales for any period during which Tenant does not continuously and
uninterruptedly conduct its business, as required by Article 16, shall be deemed
to be Tenant's Net Sales for the corresponding period during the last calendar
year in which Tenant operated continuously and uninterruptedly.  Within thirty
(30) days after the close of each calendar year, an accounting of Tenant's Net
Sales during said calendar year and the amounts paid to Landlord as Minimum
Annual Rent and as Percentage Rent during such calendar year shall be made by
Tenant and, upon such accounting, an adjustment shall be made with respect to
said Percentage Rent as follows:  If Tenant shall have paid to Landlord an
amount greater than Tenant is required to pay under the terms hereof, Tenant
shall be entitled to a credit against Tenant's next payment of rent or other
charge due to Landlord from Tenant in the amount of such excess rent paid, or if
Tenant shall have paid an amount less than the rent required to be paid
hereunder, Tenant shall pay to Landlord such difference within five (5) days of
such determination. The term “Applicable Annual Breakpoint” shall mean and refer
to the amounts equal to: (i) Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00) per annum for the period beginning on the first day
after the end of the Waiver Period and ending on the date the initial Lease Term
expires; and (ii) Two Million Eight Hundred Thousand and 00/100 Dollars
($2,800,000.00) per annum for the first Option Term and second Option Term if
exercised.  The “Monthly Breakpoint” shall mean and refer to the Applicable
Annual Breakpoint then in effect divided by twelve (12).




5.5

Statement of Net Sales.




(a)

Tenant agrees to furnish or cause to be furnished to Landlord a statement of the
monthly Net Sales of Tenant within ten (10) days after the close of each
calendar month and a statement of the annual Net Sales by month of Tenant within
thirty (30) days after the close of each calendar year.  Such statements shall
be certified as an accurate accounting of Tenant's Net Sales by an authorized
representative of Tenant.  Tenant shall record at the time of each transaction
all receipts from sales or other transactions, whether for cash or on credit, in
a cash register, or in cash registers, having a cumulative total.  Tenant shall
keep full and accurate books of account including bank statements, financial
statements, records and all such cash register receipts with regard to the gross
sales and Net Sales, credits, refunds and other transactions made from or upon
the Premises (including the gross sales and Net Sales of any subtenant, licensee
or concessionaire).  Such books, receipts and records shall be kept for a period
of two (2) years after the close of each calendar year and shall be available
for inspection and audit by Landlord or its representatives (which
representatives may include, without limitation, any ground lessor under a
ground lease for all or any portion of the Center with Landlord as ground
lessee) at all times during regular business hours upon thirty (30) days prior
written notice.  In addition, upon request of Landlord, Tenant agrees to furnish
to Landlord a copy of Tenant's sales tax return for Michigan if required by
Michigan law.  The receipt by Landlord of any statement or any payment of
Percentage Rent for any period shall not be binding upon Landlord as to the
accuracy of such statement or payment.




(b)

At any time within two (2) years of receipt of any such statements, Landlord
shall be entitled to an independent audit of Tenant's gross sales and Net Sales,
to be conducted either by Landlord or an accountant to be designated by
Landlord.  Such audit shall be limited to items necessary to a determination of
Tenant's Net Sales, as hereinafter defined, and shall be conducted during normal
business hours at the principal place of business of Tenant.  If it shall be
determined as a result of such audit that there has been a deficiency in the
payment of Percentage Rent, such deficiency shall become immediately due and
payable with interest at the maximum lawful rate not to exceed ten percent (10%)
per annum from the date when said payment should have been made until paid.  In
addition, if Tenant's statement for the pertinent calendar year shall be found
to have understated Net Sales by more than three percent (3%), and Landlord is
entitled to any additional Percentage Rent as a result of such understatement,
or if Tenant failed to furnish to Landlord books and records which are
sufficient to make an accurate determination of Net Sales, then Tenant shall pay
to Landlord all reasonable costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit.  If Tenant's statement shall be found to have intentionally
understated Net Sales by more than six percent (6%), such understatement shall,
at Landlord's option, constitute an incurable material default under this Lease.
 Any information gained from such statements or inspection shall be confidential
and shall not be disclosed, except to carry out the purposes hereof; provided,
however, that Landlord shall be permitted to divulge the contents of any such
statements in





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-8-










connection with any financing or sale arrangements or assignments of Landlord's
interest in the Center or in connection with any administrative or judicial
proceeding including, without limitation, arbitration, in which Landlord is
involved and where Landlord may be required to divulge such information.




5.6

Taxes and Insurance Expenses.   Commencing upon the Rental Commencement Date and
for the balance of the Lease Term, Tenant shall pay to Landlord amounts
designated herein as real property taxes and insurance expenses allocable to the
Premises.  Said amounts shall mean all taxes and assessments levied with respect
to any tax fiscal year applicable to the Lease Term, and the cost to Landlord
with respect to any policy of insurance carried by Landlord pursuant to Section
9.6 on the building of which the Premises are a part (excluding Tenant's
leasehold improvements) which are allocable to the Premises as provided herein.
 During any portion of the Lease Term which is less than a full taxable fiscal
year or less than a full period for which Landlord has obtained such insurance,
Tenant's obligation for such real property taxes and insurance expenses shall be
prorated on a daily basis.




5.7

Definition of Real Property Taxes.   As used herein, the term “real property
taxes” shall include general real property and improvement taxes, any form of
assessment, reassessment, license fee, license tax, business license tax,
commercial rental tax, in lieu tax, levy, charge, penalty or similar imposition
(excluding penalties and interest imposed for late payment by Landlord),
whatsoever or at all imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school, street,
storm drain, sewer, sidewalk, community facility, park and ride, agricultural,
transportation impact fee, lighting, drainage or other improvement or special
assessment district thereof, or any agency or public body, as against any legal
or equitable interest of Landlord in the Premises and buildings in the Center
including, but not limited to, the following:




(a)

Any tax on Landlord's rent, right to rent or other income from the Premises or
as against Landlord's business of leasing the Premises;




(b)

Any assessment, reassessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, and that
assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such services as fire protection, street, sewer, sidewalk and road
maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants.  It is the intention of
Tenant and Landlord that all such new and increased assessments, reassessments,
taxes, fees, levies, and charges and all similar assessments, reassessments,
taxes, fees, levies and charges imposed now or hereafter be included within the
definition of real property taxes for the purposes of this Lease;




(c)

Any assessment, tax, fee, levy, or charge allocable to or measured by the area
of the Premises, the sales generated from the Premises or the rent payable
hereunder, including, without limitation, any gross income tax with respect to
the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof;




(d)

Any assessment, tax, fee, levy or charge upon this transaction or any document
to which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and




(e)

Any assessment or reassessment related to any change of ownership of any
interest in the Center or portion thereof held by Landlord or any addition or
improvement to the Center or a portion thereof.




(g)

With respect to any assessment which may be levied against or upon the Premises
and which under the laws then in force may be evidenced by improvement or other
bonds, or may be paid in annual installments, there shall be included within the
definition of real property taxes with respect to any tax fiscal year only the
amount currently payable on such bonds, including interest, for such tax fiscal
year, or the current annual installment for such tax fiscal year.




(h)

Real property taxes shall not include Landlord's federal or state income,
inheritance or estate taxes, or documentary transfer taxes on transactions in
which Tenant is not a party or Michigan single business taxes, single business
gross receipts taxes or Michigan business taxes imposed on the Landlord.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-9-










If at any time during the Lease Term the present method of taxation shall be
changed so that in lieu of the whole or any part of any taxes, assessments,
reassessments, levies or charges levied, assessed, reassessed or imposed on real
estate and the improvements thereon, there shall be levied, assessed reassessed
or imposed on Landlord a capital levy or other tax directly on the rents
received therefrom and/or a franchise tax, assessment, levy or charge measured
by or based, in whole or in part, upon such rents or the present or any future
building or buildings in and on the Center, then all such taxes, assessments,
reassessments, levies or charges, or the part thereof so measured or based,
shall be deemed to be included within the term “real property taxes” for the
purpose hereof.




5.8

Allocation of Real Property Taxes.   The allocation of real property taxes to
the Premises shall be a fractional portion of the real property taxes assessed
against the land and improvements upon the Center after deduction of any sum or
sums paid toward such taxes by the operators of the Other Stores, the numerator
of which shall be the number of square feet of floor area comprising the
Premises excluding the Patio Area and the denominator of which shall be the
total number of square feet of floor area of buildings (excluding the buildings
of the Other Stores) located within the exterior boundaries of the entire Center
which are occupied from time to time as of the commencement of each calendar
quarter (or monthly if Landlord elects), but in no event shall the denominator
be less than eighty percent (80%) of the total number of square feet of floor
area of such buildings (excluding the buildings of the Other Stores) located
within the exterior boundaries of the entire Center as of the commencement of
the calendar quarter, provided that an equitable adjustment shall be made for
floor area which is only partially completed on the date that such real property
taxes become a lien.  Portions of the Center are, or may be, owned or leased
from time to time by various persons or entities occupying freestanding
facilities or other facilities containing at least fifteen thousand (15,000)
square feet of floor area of buildings and contributing to real property taxes,
insurance, common area on a basis other than that described in this Lease
(collectively, “Other Stores”).  The contributions, if any, of the Other Stores
towards real property taxes, insurance,  and common area shall be credited
toward payment of the entirety of such expenses and Tenant shall pay its share
of the balance of such expenses as set forth in Article 5, Article 17 and
Article 19.  The term “buildings” as used in the foregoing articles shall mean
and refer to buildings constructed for occupancy by tenants excluding the common
area.  




5.9

Insurance Allocation.  The allocation of  insurance expenses to the Premises
shall be a fractional portion of the insurance expenses for the entire Center
after deduction of any sum or sums paid toward such insurance by the operators
of the Other Stores, the numerator of which shall be the number of square feet
of floor area comprising the Premises excluding the Patio Area and the
denominator of which shall be the total number of square feet of floor area of
buildings (excluding the buildings of the Other Stores) located within the
exterior boundaries of the entire Center which are occupied from time to time as
of the commencement of each calendar quarter (or monthly if Landlord elects),
but in no event shall the denominator be less than eighty percent (80%) of the
total number of square feet of floor area of buildings excluding the buildings
of the Other Stores located within the exterior boundaries of the entire Center,
as of the commencement of the calendar quarter.




5.10

Tax and Insurance Fund.   Tenant shall pay to Landlord on account of such real
property taxes and insurance expenses on the first day of each calendar month
such respective amounts as Landlord shall from time to time estimate and so
notify Tenant are required for Landlord to establish a fund (which shall not pay
interest to Tenant) with which to pay such expenses prior to delinquency.
 Tenant's pro-rata share of real property taxes payable pursuant to Article 19
shall be treated as real property taxes pursuant to this Article.  The
definition of real property taxes for the Premises in Section 5.7 shall apply to
the real property taxes due under Article 19, except that such taxes shall be on
the common areas respectively and not the Premises.  Landlord shall deliver to
Tenant at least once annually a statement setting forth the actual real property
taxes and insurance expenses allocable to the Premises and the basis for
computing the same and, if such actual expenses exceed Tenant's payments
hereunder, Tenant shall pay the deficiency to Landlord within thirty (30) days
after receipt of such statement.  If payments made by Tenant for such year
exceed such actual expenses, Tenant shall be entitled to credit the excess
against payments next coming due to Landlord for such expenses.




5.11

Other Charges.   Tenant shall pay to Landlord when due all sums of money
required to be paid  pursuant to this Article 5, Article 19, Article 27 and
Article 33, and all other sums of money or charges required to be paid by Tenant
under this Lease as additional rent, whether or not the same is designated
additional rent.  If such amounts or charges are not paid at the time provided
in this Lease, they shall nevertheless be collectible with the next installment
of Minimum Annual Rent thereafter falling due, but nothing herein contained
shall be deemed to suspend or delay the payment of any amount of money or charge
at the time the same becomes due and payable





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-10-










hereunder, or limit any other remedy of Landlord.  If Tenant shall fail to pay
within twenty (20) days of written notice that the same is due and payable, any
rent or other charge, such unpaid amounts shall bear interest at the maximum
lawful rate not to exceed eight percent (8%) per annum from the date due to the
date of payment.  An appropriate adjustment of all rent and other charges paid
on an estimated basis under the terms of the Lease shall be made after the end
of the calendar year following the expiration or earlier termination of the
Lease, such that Tenant shall pay to Landlord the amount of any underpayment
promptly upon Tenant's receipt of Landlord's request therefor, and Landlord
shall promptly refund to Tenant the amount of any excess promptly upon
Landlord's receipt of Tenant's request therefor.




5.12

Place of Payment.   All rent and other charges shall be paid by Tenant to
Landlord at the address specified for service of notices upon Landlord in
Article 2 of this Lease or at such other place as may from time to time be
designated by Landlord in writing at least ten (10) days prior to the next
ensuing payment date.




ARTICLE 6

DEFINITION OF NET SALES




6.1

As used in this Lease, the term “gross sales” is defined as the gross selling
price of all merchandise or services sold upon or from the Premises by Tenant,
its subtenants, licensees and concessionaires, whether for cash or on credit,
whether collected or not, whether made by store personnel, vending machines
(permitted, if at all, only in the non-sales area of the Premises), means of
electronic, telephonic, video, Internet, computer, or other technology-based
system, whether existing now or developed in the future, that are taken at or
made from the Premises (whether or not filled at the Premises) and all other
such orders received or filled at the Premises, made from, received at, shipped
from or shipped to any location within the radius set forth in Section 16.4
hereof.  Nothing in this Lease (including without limitation, the  foregoing)
shall permit Tenant to sell, fill, order or offer for sale from the Premises any
item through the Internet (or any other means) which is not permitted to be sold
from the Premises under the sub-article “Use Of Premises”  set forth in Exhibit
“B” of this Lease.  The term “Net Sales” as used in this Lease shall mean the
gross sales of Tenant excepting therefrom only the following:




(a)

The selling price of all merchandise returned by customers initially purchased
at the Premises and previously included within Net Sales and accepted for full
credit, or the amount of discounts and allowances made thereon;




(b)

Goods returned to sources or transferred to another store or warehouse owned by
or affiliated with Tenant;




(c)

Sums and credits received in the settlement of claims for loss of or damage to
merchandise purchased at the Premises and previously included within Net Sales;




(d)

The price allowed on all merchandise traded in by customers purchased at the
Premises and previously included within Net Sales and/or the amount of credit
for discounts and allowances made in lieu of acceptance thereof;




(e)

Receipts from public telephones, stamp machines, public toilet locks or other
vending machines solely for the use of Tenant's employees;




(f)

Business taxes, sales taxes, so-called luxury taxes, consumers' excise taxes,
gross receipts taxes and other similar taxes now or hereafter imposed upon the
sale of merchandise or services, but only if collected separately from the
selling price of merchandise or services and collected from customers; and




(g)

Sales of fixtures, equipment or property which are not stock in trade.




All sales originating at or related to the Premises shall be considered as made
and completed therein, even though shipping, bookkeeping and payment of the
account may be transferred to another place for collection and even though
actual filling of the sale or service order and actual delivery of the
merchandise may be made from a place other than the Premises.  Each sale upon
installments or credit, including “lay away” sales, shall be treated as a sale
for the full cash price at the time of sale.  Net Sales shall also include any
business interruption or loss of income insurance proceeds attributable to lost
sales revenue received by Tenant with respect to the Premises.  Refunds of
merchandise purchased by Tenant's customers on the Internet or by any





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-11-










other means shall not be deducted from Net Sales unless the initial sale was
previously included in Tenant's Net Sales for the Premises.




ARTICLE 7

USE




7.1

Permitted Uses.




(a)

Tenant shall use the Premises solely for the purpose and under the trade name
specified in Exhibit “B”, and Tenant shall not use nor permit the Premises to be
used for any other purpose or purposes or under any other trade name whatsoever.
 Tenant shall not change the use of the Premises from that set forth in Exhibit
“B”.  Tenant further covenants and agrees that it will not use, nor suffer or
permit any person or persons to use the Premises or any part thereof for any use
or purpose contrary to the provisions of Exhibit “G” or Exhibit “H” or in
violation of the laws of the United States of America, the State of Michigan, or
the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Center.
 Tenant, at its cost, shall comply with the provisions of Exhibit “G” and all
laws, ordinances, regulations and requirements referenced in this Section
7.1(a), including, without limitation, all federal, state and local
environmental laws, ordinances, regulations or requirements and the Americans
with Disabilities Act as it may be amended from time to time (“ADA”).  Tenant
shall indemnify and hold Landlord, UBS, TPI LP and TPI LLC harmless from
Tenant's failure to comply with this Section 7.1(a), including without
limitation, any failure by Tenant to comply with the ADA except to the extent of
the negligence or willful misconduct of Landlord, or its agents, servants or
employees.  Tenant shall, at Tenant's expense, procure any and all governmental
licenses and permits required for Tenant's Use of Premises set forth in Exhibit
“B” and shall at all times comply with all requirements of each such license or
permit.




(b)

Tenant shall not conduct or operate its business in any manner which could
jeopardize or increase the rate of any fire or other insurance or so that the
same shall constitute a nuisance to or interfere with the other property of
Landlord or its business or the property or business of other tenants of the
Center.  Tenant shall not display or sell merchandise, or allow carts, portable
signs, devices or any other objects to be stored or to remain outside the
defined exterior walls or roof and permanent doorways of the Premises, or
hallways except that Tenant shall be permitted to use the Patio Area to serve
food and beverages, subject to the terms of this Lease.  Any sign placed by
Tenant, which may be permitted hereunder, shall be kept by Tenant safe and
secure and conforming to the requirements of the local governing body having
jurisdiction over the Center and the requirements of Exhibit “F”.  No satellite
dish, aerial or antenna shall be erected on the roof or exterior walls of the
Premises without, in each instance, the prior written consent of Landlord which
consent shall not be unreasonably withheld.  Any satellite dish, aerial or
antenna so installed without such written consent shall be subject to removal by
Landlord at Tenant's cost, without notice at any time.  In no event shall any of
Tenant’s electronic or other equipment at any time interfere with any radio,
microwave, or any other equipment of Landlord or any other tenant or occupant of
the Center, or interfere with any other occupant’s use of its premises or any
systems or services provided at the Center.  If it is reasonably determined by
Landlord that such equipment is causing any such interference, Tenant shall
immediately cease the operation of the such equipment until the interference can
be fully remedied by Tenant (at Tenant’s sole cost and expense) to Landlord’s
satisfaction.  In addition, Tenant shall not solicit in any manner in any of the
automobile parking and common areas of the Center.




(c)

Tenant shall cause all deliveries, loading, unloading and services to the
Premises to occur prior to 10:00 A.M. of each day and all deliveries shall be at
the rear of the Premises.  In no event shall Tenant accept or permit deliveries
in the front of the Premises.  Tenant shall prevent delivery trucks or other
vehicles servicing the Premises from parking or standing in service areas for
undue periods of time.  Landlord reserves the right to further reasonably
regulate the activities of Tenant in regard to deliveries and servicing of the
Premises, and Tenant agrees to abide by such further reasonable rules and
regulations of Landlord.




(d)

Tenant recognizes that the success of the Center as a whole depends on the
quality of merchandise maintained by Tenant in the Premises.  As a material
consideration by Landlord to enter into this Lease, Tenant will at all times
maintain the quality of merchandise consistent with a first-class community
shopping center.  




(e)

If Landlord, in its reasonable judgment, determines that Tenant’s use of the
Premises has generated or is likely to generate excessive or offensive odors or
otherwise adversely impact the Center, other tenants and occupants, the
surrounding property owners, or business





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-12-










invitees or licensees of the Center, then, promptly following Landlord’s notice
to Tenant, Tenant shall, at Tenant’s sole cost and expense, implement measures
or purchase, install, construct, maintain, repair and replace such improvements
and equipment as shall be required to mitigate the nuisance or potential
nuisance.  The type and adequacy of such mitigating measures shall be reasonably
determined by Landlord and communicated to Tenant by written notice.




(f)

Take Out Parking.  Tenant, at Tenant’s sole cost and expense, subject to
governmental laws and ordinances and the terms and conditions set forth herein,
shall have the option during the Take-out Parking Hours, of designating up to
three (3) non-exclusive parking spaces for ten (10) minute parking in the area
labeled as Take-out Parking on Exhibit “A” hereto.  The “Take-out Parking Hours”
begin at 11:00 a.m. and shall end at 2 p.m. and begin again at 4 p.m. and end at
10 p.m. daily.  In the event that any other occupant of the Center makes a
legitimate claim that Tenant’s “take out” parking spaces are in violation of any
agreement encumbering the Premises, which agreement existed as of the Effective
Date of this Lease, Tenant shall in good faith, at its sole cost and expense,
and in compliance with applicable cure periods, if any, under such existing
agreement, work with such party to resolve the claim and to take remedial action
to address any such violation.  The remedial action to cure the violation may
include:  (i) changing the signage designating the space; (ii) using only
moveable signage, which can be removed during Tenant’s non-business hours; (iii)
relocating some or all of the “take out” parking spaces; (iv) reducing the
number of “take out” parking spaces; or (v) if required to cure the violation in
Landlord’s reasonable judgment, eliminating the “take out” parking spaces.
 Landlord has no obligation to police the use of the “take out” parking spaces
and Tenant does not have the right to tow or ticket cars of customers of the
Center that may park in the “take out” parking spaces.




7.2

Liquor License.  On or before the Rental Commencement Date, the Tenant shall
obtain a liquor license (the “Liquor License”) permitting Tenant throughout the
Lease Term to serve beer, wine, liquor and other alcoholic beverages for
on-premises consumption in the Premises seven (7) days per week (until at least
1:00 A.M.), subject to and in accordance with all applicable provisions of law
and this Lease.  Tenant shall use all reasonable efforts and diligence to
maintain the Liquor License in full force and effect and good standing.
 Tenant’s ability to obtain an alcoholic beverage license for a full-service
bar, for the Premises shall be a condition precedent to Tenant’s obligations to
proceed with this Lease.  Landlord agrees to reasonably cooperate with Tenant
(without cost or liability to Landlord), including but not limited to, executing
such documents and joining in such applications as may be required of the owner
of the Center, in order for Tenant to obtain the Liquor License.  If, despite
the use of Tenant’s best efforts to obtain such license, Tenant fails to obtain
any the Liquor Licenses or verify that upon completion of Tenant’s Work, such
license shall be issued in due course, on or before the later of the delivery
date or that date which is four (4) calendar months from the execution and
delivery of this Lease, Tenant shall so notify Landlord in writing of such
failure specifying in detail the reason(s) therefor.  Landlord shall have sixty
(60) days from receipt of such notice from Tenant to try to obtain such permits
and Tenant shall fully cooperate with Landlord in such endeavor.  If Landlord
fails to obtain the license within such sixty (60) days then at any time
thereafter either party shall have the right to cancel this Lease by written
notice to the other, in which event the parties shall be released of any further
liability under this Lease.




7.3

Sale of Liquor.  Provided that the Tenant (i) succeeds in obtaining the Liquor
License as aforesaid, (ii) complies with all federal, state, municipal and other
governmental laws, regulations and rules with respect to the sale of liquor and
all alcoholic beverages as aforesaid, and (iii) complies with applicable
provisions of this Lease, the Landlord agrees that, subject to and without
derogating from the other provisions of this Lease, that the Tenant shall have
the right to sell liquor at retail for consumption within the Premises, subject
to and in accordance with all applicable provisions of the Liquor License.




7.4

Liquor Insurance.  Without limiting the generality of other provisions of this
Lease regarding insurance coverage to be maintained by the Tenant, for such
period of time as the Tenant shall serve liquor or other alcoholic beverages,
the Tenant agrees to maintain with a responsible and qualified insurance company
reasonably approved by the Landlord, and with minimum combined limits of at
least the minimum limits of insurance specified in Section 9.2 plus minimum
limits of coverage of at least $5,000,000.00 with a deductible at such levels as
Tenant in its good faith business judgment determines at any time and from time
to time under an umbrella policy covering excess “liquor law” liability, or such
higher limits as the Landlord may from time to time request provided such higher
limits are then customarily being carried by first-class restaurant operations
in the City of Novi selling beer, wine and other alcoholic beverages, the
broadest available so-called liquor law liability insurance (sometimes also
known as “dram shop” insurance) policy or policies, which shall insure the
Tenant and the Landlord (disclosed or undisclosed), and all those claiming by,
through or under the Landlord, adequately in the Landlord’s good faith judgment,
against any and all





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-13-










claims, demands or actions for personal and bodily injury to, or death of, one
person or multiple persons in one or more accidents, and for damage to property,
as well as for damages due to loss of means of support, loss of consortium, and
the like, including, without limitation, any claims mentioned in the indemnity
under Section 9.1; so that at all times the Landlord will be fully protected
against any claims that may arise by reason of or in connection with the sale
and dispensing of liquor and alcoholic beverages in and from the Premises.
 Certificates of such insurance shall at all times be deposited with the
Landlord showing current insurance in force; and all such policies shall name
the Landlord and Landlord’s Designees as additional insureds and shall provide
that such policies shall not be cancelled or the coverage reduced without at
least ten (10) days’ prior written notice to the Landlord, and such certificate
shall evidence the same.




7.5

Security Measures.  The Tenant covenants and agrees to exercise good faith
efforts to maintain order in and around all portions of the Premises within
Tenant’s control, and if auxiliary personnel shall reasonably be required to
maintain such order the same shall be provided by and at the expense of the
Tenant (with the Tenant first having received the Landlord’s written approval of
the identity and number of such personnel as well as the times when the same are
to be used and the locations at which such personnel are to be stationed)
whenever reasonably requested by the Landlord, and if Tenant in its good faith
business judgment concurs that such auxiliary personnel are reasonably required.
 The Tenant shall use reasonable efforts to avoid improper or offensive conduct,
occurring in the Premises, the Tenant acknowledging that the same would be
extremely deleterious to the continued well-being and functioning of the Center;
and the Tenant agrees to take any reasonable steps (after notice thereof) in
order to insure compliance with the foregoing provisions and to insure that
liquor and alcoholic beverages served in or from the Premises are not consumed
outside such areas within the Premises as are permitted by the Liquor License
and under applicable provisions of law and this Lease.  In no event will the
Premises be used, in whole or in part, as a discotheque, although Landlord
acknowledges that as part of its operation as a casual full service sit down
restaurant, Tenant may operate a full service bar area.




ARTICLE 8

UTILITIES




8.1

Utilities Installation.   Landlord agrees that it will cause to be made
available to Tenant upon the Premises facilities for the delivery to and
distribution within the Premises of water, power, electricity and telephone
service, and for the removal of sewage from the Premises, all as provided in
Exhibit “C”.  Tenant agrees to use such utilities with respect to the Premises.




8.2

Payment of Utility Cost.   Tenant agrees, at its own expense, to pay for all
water, power, gas, electric current, telephone and all other similar utilities
used by Tenant on the Premises (including, without limitation, all sales, use
and other taxes imposed thereon by any governmental authority) from and after
the earlier of:  commencement of Tenant's Work or delivery of possession of the
Premises to Tenant with Landlord’s Work substantially complete.  Tenant agrees
to provide, at Tenant's sole cost and expense, any check meters of the type
required by Landlord.  In the event that any utilities are furnished by
Landlord, whether sub-metered or otherwise, then and in that event Tenant shall
pay Landlord for such utilities, including an administrative charge for
Landlord's supervision of such utilities and reimbursement for penalties for
usage or other surcharges imposed by any utility company provided that such
penalties are not the result of Landlord’s late payment of such utilities.  At
Landlord's option, Landlord may estimate Tenant's utility costs for each
calendar year, in which event, Tenant shall pay to Landlord in monthly
installments one-twelfth (1/12th) of the annual estimate on the first (1st) day
of each calendar month.  Landlord may adjust the utility estimates charged to
Tenant at the end of any calendar quarter on the basis of Landlord's experience
and reasonably estimated costs.  Following the end of each calendar year,
Landlord shall furnish Tenant with a statement covering the calendar year just
expired, certified as correct by an authorized representative of Landlord,
showing the total utility expenses for the preceding calendar year, the amount
of Tenant's share of such utility expenses, and the payments made to Tenant with
respect to the calendar year set forth above.  If Tenant's share of the utility
expenses exceeds Tenant's payments so made, Tenant shall pay Landlord the
deficiency within ten (10) days after receipt of such statement.  If such
payments exceed Tenant's share of such utility expenses, Tenant shall be
entitled to credit the excess against payments for utility expenses next
thereafter to become due Landlord as set forth above.  Failure of Tenant to pay
any of the charges required by this Article to be paid when due shall constitute
a material default under the terms of this Lease.




8.3

Utility Deregulation.  




(a)

Further Deregulation.  Upon deregulation of any utility, Tenant agrees to pay
for such utilities supplied to the Premises at the rate prevailing for Tenant's
class of use as





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-14-










established by the company or companies chosen by Landlord, or Landlord's
designee, in their sole and absolute discretion provided such rates are
reasonably competitive for the service provided.  If legally permissible,
Landlord, at any time, and from time to time, reserves the right to change
utility providers.  Tenant further agrees to pay its pro rata share of
reasonable attorneys' fees and consultant fees incurred by Landlord in securing
a company or companies to supply utilities, as well as any fees for equipment
installation, maintenance or repair and any exit fees or stand cost charges.




(b)

At Landlord's option, the utilities shall be measured either by meter or by
survey of Tenant's capacity, assuming capacity would be fully utilized during
normal business hours.  Tenant shall be billed monthly for its share of utility
expenses.  Tenant may, at its own expense, have an auxiliary meter installed in
the Premises in a location acceptable to Landlord.  However, upon surrender of
the Premises, Tenant shall remove the auxiliary meter and repair the damage
caused by removal, unless otherwise notified by Landlord in writing not to
remove the meter.




8.4

No Liability.   Except for Landlord's negligence and as set forth below,
Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility service being furnished to the Premises, and no such
failure or interruption shall entitle Tenant to terminate this Lease or withhold
any rent or any other sums due pursuant to the terms of this Lease.  Landlord
shall not be liable for any failure or interruption of any utility unless such
failure or interruption continues for a period in excess of forty-eight (48)
hours from and after Tenant’s notice to Landlord of such failure or
interruption, is shown by Tenant to be directly attributable to the negligence
or intentional acts of Landlord, its agents or employees, or unless Landlord is
providing the utility services which are interrupted and Landlord, after notice
of the interruption from Tenant, fails to act reasonably and promptly to restore
the interrupted utility service.  In the event of any such interruption or
failure of any utility service described above, Tenant’s sole remedy shall be
the equitable abatement of the Minimum Annual Rent and charges under the Lease
calculated on the number of square feet in the Premises commencing on the
expiration of such forty-eight (48) hours and continuing for the duration of the
interruption or failure.




ARTICLE 9

INDEMNITY AND INSURANCE




9.1

Indemnification and Waiver.  Except to the extent of the negligence or willful
misconduct of the Landlord, its designated agents, servants or employees, to the
fullest extent permitted by law, Tenant agrees that Landlord and Landlord's
agents including Landlord's managers, members and partners, UBS Realty Investors
LLC, a Massachusetts limited liability company (“UBS”), TPI REIT Operating
Partnership LP, a Delaware limited partnership (“TPI LP”), TPI REIT Operating
Partnership GP LLC, a Delaware limited liability company (“TPI LLC”), Landlord’s
managing agents, General Growth Properties, Inc., and General Growth Management
Inc., (hereinafter collectively referred to as “GGP”), and M.S. Management
Associates, a Delaware corporation (“MSMA”) officers, servants and employees
shall not be liable for any damage or liability of any kind or for any injury to
or death of persons or damage to property of Tenant or any other person from the
Effective Date or such earlier date that Tenant obtains access to the Premises,
from any cause whatsoever, related to the use, occupation or enjoyment of the
Premises or the operation of business therein or therefrom by Tenant or any
person thereon or holding under Tenant including, without limitation, damages
resulting from any labor dispute, except to the extent of the negligence or
willful misconduct of the Landlord, its designated agents, servants or
employees.  To the fullest extent permitted by law, Tenant shall protect,
defend, indemnify and hold Landlord, its managers, members and partners, UBS,
TPI LP, TPI LLC, GGP and MSMA and their officers, servants and employees
harmless from all liability whatsoever including, without limitation, claims,
loss, proceedings, damages, causes of action, real or claimed damage or injury
arising from or in connection with, or caused by (i) any act, omission or
negligence of Tenant, its subtenants, contractors, licensees, agents, servants,
or employees wheresoever the same may occur; (ii) any use of the Premises or
Center, or any accident, injury, death or damage to any person or property
occurring in or about the Premises or any part thereof, and any service delivery
facilities or any other portion of the Center used by Tenant; or (iii) any
liens, claims and demands related to any repairs or alterations (including,
without limitation, Tenant's Work) which Tenant, may make upon the Premises, but
Tenant shall not be liable for damage or injury to the extent occasioned by the
negligence or willful misconduct of Landlord and its designated agents, servants
or employees, unless the same is covered by insurance Tenant is required to
provide.  This obligation to indemnify shall include the reasonable costs of
legal counsel (selected by Landlord in its sole discretion), investigation
costs, court costs, and all other reasonable costs, expenses and liabilities
incurred by Landlord or its counsel in connection with any and all claims of
damage.  The indemnity by Tenant set forth in this Section 9.1 and all other
indemnities by the Tenant in the Lease, shall survive the





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-15-










expiration or the earlier termination of this Lease until any claim, action, or
cause of action is fully and finally barred by the applicable statute of
limitations.  To the extent such loss or damage is covered by insurance,
 Landlord and Tenant each hereby waive any rights one may have against the
other, and Tenant waives all rights it may have against any of the parties to
any REA(s), on account of any loss or damage occasioned to Landlord or Tenant,
as the case may be, their respective properties and their successors, the
Premises or their contents, or to other portions of the Center arising from any
risk generally covered by fire and extended coverage insurance or from
vandalism, malicious mischief or sprinkler leakage to the extent occasioned by
the negligence or willful misconduct of Landlord and its designated agents,
servants or employees, unless the same is covered by insurance Tenant is
required to provide.  Each party shall cause its insurance companies insuring
such losses, to waive any right of subrogation against the other party, and
Tenant shall cause its insurance companies to waive any right of subrogation
which such insurers may have against any of the parties of any REA(s) and their
successors.  The foregoing waivers of subrogation shall be operative provided
that no policy of insurance required herein is invalidated thereby.




9.2

Tenant's Insurance Obligation.   Tenant further covenants and agrees that it
will carry and maintain during the entire Lease Term hereof, at Tenant's sole
cost and expense, the following types of insurance, in the amounts specified and
in the form hereinafter provided:




(a)

Worker's Compensation.  Worker's Compensation with a minimum not less than
prescribed by state law.




(b)

Commercial General Liability Insurance.  Commercial General Liability Insurance
applying to the use and occupancy of the Premises and Center or any part thereof
or adjacent to, and the business operated by Tenant or any other occupant of the
Premises in an amount not less than Two Million and 00/100 Dollars
($2,000,000.00) combined single limit (CSL) bodily injury and property damage
per occurrence.  Such insurance shall provide owner's (i.e. Tenant's),
contractor's protective, and broad form property damage coverage.  Such
insurance shall cover all bodily injury, property damage, products liability,
cross-liability, personal injury, (including death resulting therefrom) however
occasioned occurring during the Lease Term and any holdover period, products and
completed operations coverage and broad form contractual liability coverage
insuring Tenant's indemnity obligations under the Lease.  Such coverage shall
also contain endorsements:  (i) deleting any employee exclusion on personal
injury coverage and (ii)  including employees as additional insureds.  All such
insurance shall provide for severability of interests, shall provide that an act
or omission of one of the additional insureds shall not reduce or avoid coverage
to the other additional insureds and shall afford coverage for all claims based
on acts, omissions, injury and damage, which claims occurred or arose (or the
onset of which occurred or arose in whole or part during the policy period).
 Fire damage insurance shall be maintained in the amount of Fifty Thousand and
00/100 Dollars ($50,000.00) or such higher amount deemed reasonable by Landlord.




(c)

Commercial Automobile Liability Insurance.  Commercial Automobile Liability
Insurance, including the ownership, maintenance and operation of any automotive
equipment owned, hired and non-owned in the following minimum amounts:  Bodily
Injury and Property Damage, each occurrence, combined single limit of One
Million and 00/100 Dollars ($1,000,000.00).




(d)

Plate Glass.  Tenant shall be responsible for the maintenance of the plate glass
on the Premises, but shall have the option either to insure the risk pursuant to
Section 9.2(e) or to self insure the same which shall obligate Tenant to be
personally liable for any claim, loss or damage related thereto.




(e)

Tenant Improvements.  Insurance covering all of Tenant's Work as referenced in
Exhibit “C”, Tenant's leasehold improvements, alterations or additions permitted
under Article 11 hereof, Tenant's trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, in an amount not less
than ninety percent (90%) of their full replacement cost, without depreciation,
from time to time during the Lease Term, providing protection against any peril
included within the classification “Fire and Extended Coverage”, together with
insurance against sprinkler damage, vandalism and malicious mischief and such
other additional perils as covered in a Special Form policy (formerly known as
“all risks”) standard insurance policy.  Any policy proceeds shall be used for
the repair or replacement of the property damaged or destroyed unless this Lease
shall cease and terminate under the provisions of Article 18 hereof, whereupon
any proceeds of insurance covering Tenant's permanent leasehold improvements and
any alterations or additions permitted under Article 11 hereof shall be payable
to Landlord, but excluding all furniture, fixtures and equipment.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-16-










(f)

Alcohol.  In the event Tenant is specifically authorized to sell, permit or
provide alcohol pursuant to Exhibit “B”, subarticle entitled “Use of Premises”,
as a condition thereto, Tenant shall obtain an alcohol liability insurance
policy (“Liquor Liability”) with a limit of not less than One Million and 00/100
Dollars ($1,000,000.00), which policy names Landlord and Landlord's
representative as additional insureds and which policy is subject to the review
and approval of Landlord and Landlord's lenders or mortgagees.




(g)

Business income (formerly called “business interruption”) and extra expense
insurance in amounts sufficient to cover Minimum Annual Rent and additional rent
due under the Lease for twelve (12) months.




(h)

Tenant shall procure and maintain in full force and effect insurance on all
heating and cooling equipment, boilers and other pressure vessels and systems,
whether fired or unfired, installed by Tenant (or the prior tenant) pursuant to
Exhibit “C” and located in or serving the Premises; and, if said objects, and
damage that may be caused by them or result from them, are not covered by
Tenant's extended coverage insurance.




(i)

Employer’s liability insurance, with limits of not less than Two Million and
00/100 Dollars ($2,000,000.00) per occurrence.




9.3

Policy Requirements.   All policies of insurance required to be carried by
Tenant shall be issued by insurance companies with a general policy holder's
rating of not less than A- and a financial rating of not less than Class XI as
rated in the most current available Best's Insurance Reports and qualified to do
business in the State of Michigan.  The Landlord, UBS, TPI LP, TPI LLC, GGP,
MSMA, and Landlord's representative (“Landlord’s Designees”) shall be included
as additional insureds on Tenant’s general liability policy under Section 9.2(b)
and (c) hereof and as loss payees on Tenant’s property policy under Section
9.2(e) hereof, and, if requested by Landlord, Landlord's mortgagees or
beneficiaries.  Executed copies of such policies of insurance or certificates
thereof shall be delivered to Landlord prior to delivery of possession of the
Premises to Tenant and thereafter at least thirty (30) days prior to the
expiration of the term of each such policy.  All public liability and property
damage policies shall contain a provision that Landlord, Landlord's
representative, UBS, GGP, MSMA, TPI LP, TPI LLC, and Landlord's mortgagees and
beneficiaries, although additional insureds shall nevertheless be entitled to
recovery under said policies for any loss occasioned to them, their servants,
agents and employees by reason of any act or omission of Tenant or its servants,
agents, employees or contractors.  As often as any such policy shall expire or
terminate, renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent.  All policies of insurance delivered
to Landlord must contain a provision that the company writing said policy will
give to Landlord at least ten (10) days' notice in writing in advance of any
cancellation or lapse or the effective date of any reduction in the amount of
insurance.  All public liability, property damage and other casualty policies
shall be written as primary policies, not contributing with and not in excess of
coverage which Landlord may carry.  Any deductible amounts under any insurance
policies required to be carried by Tenant hereunder shall be subject to
Landlord's prior written approval.




9.4

Increase in Coverage.  Intentionally Omitted.




9.5

Blanket Coverage.   Notwithstanding anything to the contrary contained in this
Article, Tenant’s obligation to carry the insurance provided for herein may be
brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant; provided, however, that Landlord,
UBS, TPI LP, TPI LLC, GGP, MSMA, Landlord's representative, and Landlord's
mortgagees or beneficiaries shall be additional insureds thereunder as their
interest may appear; and that the amount of insurance carried and the type of
coverage afforded Landlord will not be reduced or diminished by reason of the
use of such blanket policy of insurance, and provided further that the
requirements set forth herein are otherwise satisfied.  Tenant agrees to permit
Landlord at all reasonable times to inspect the policies of insurance of Tenant
covering risks upon the Premises for which policies or copies of certificates
thereof are not required to be delivered to Landlord.




9.6

Landlord's Insurance Obligations.   Landlord shall maintain in effect a policy
or policies of insurance covering the building of which the Premises are a part,
including the leasehold improvements included within “Landlord's Work” as
referenced in Exhibit “C” (but not “Tenant's Work” as referenced in Exhibit “C”,
Tenant's leasehold improvements, alterations or additions permitted under
Article 11 hereof, Tenant's trade fixtures, merchandise or other personal
property), in an amount of not less than eighty percent (80%) of its full
replacement cost (exclusive of excavations, foundations and footings) during the
Lease Term, providing protection against any peril





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-17-










generally included within the classification  “Fire and Extended Coverage” (and
“Earthquake Insurance” and “Flood Insurance” if Landlord deems desirable),
together with insurance against sprinkler damage, vandalism and malicious
mischief and such further insurance as Landlord or Landlord's lender deems
necessary or desirable.  Landlord's obligation to carry the insurance provided
for herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Landlord, provided that the
coverage afforded will not be reduced or diminished by reason of the use of such
blanket policy of insurance.  In the event Landlord carries insurance under a
blanket policy, then the insurance allocation among shopping centers covered by
such policy shall be determined according to standard industry practice.  At all
times during the Lease Term, Landlord will maintain or cause to be maintained
commercial general liability insurance covering the common area of the Center in
an amount and with a deductible as Landlord reasonably determines is necessary
for the Center and customary for properties comparable to the Center.




9.7

Insurance Use Restrictions.   Tenant shall not at any time during the Lease Term
carry any stock of goods or do anything in or about the Premises which will tend
to increase the insurance rates upon the building of which the Premises are a
part.  Tenant shall pay to Landlord forthwith upon written demand the amount of
any increase in premiums for insurance against loss by fire or any other peril
normally covered by fire and extended coverage insurance that may be charged
during the Lease Term on the amount of insurance to be carried by Landlord on
the building of which the Premises are a part resulting from the foregoing or
from Tenant doing any act in or about the Premises which does so increase the
insurance rates, whether or not Landlord shall have consented to such act on the
part of the Tenant.  If Tenant installs upon the Premises any electrical
equipment which constitutes an overload on the electrical lines of the Premises,
Tenant shall, at its own expense, make whatever changes or provide whatever
equipment safeguards are necessary to comply with the requirements of the
insurance underwriters and any governmental authorities having jurisdiction
thereover, but nothing herein contained shall be deemed to constitute Landlord's
consent to such overloading.  The parties acknowledge that, notwithstanding
anything to the contrary contained in this Lease, to their actual knowledge as
of the Effective Date (without duty to investigate) that the typical and
customary operation of a business under the Use of Premises provided in Exhibit
“B” hereof should not tend to increase the insurance rates upon the building of
which the Premises are a part.




ARTICLE 10

TITLE RESTRICTIONS




10.1

This Lease is made subject to all matters of record including the REA(s)
referred to in Article 2, now, or hereafter existing, as such documents have
been, or may hereafter, be supplemented, implemented, modified, replaced or
amended, it being understood that none of the aforementioned documents shall
prevent Tenant from using the Premises for the purposes set forth in Exhibit
“B”.  Tenant agrees that, as to its leasehold estate, it and all persons in
possession or holding under it, will conform to and not contravene the
provisions of said agreements and, within thirty (30) days after request
therefor, shall execute and return to Landlord such documents in recordable form
subordinating this Lease to the REA(s).  Landlord further agrees that the effect
of future amendments to the aforementioned REA shall not unreasonably increase
Tenant’s obligations nor unreasonably decrease Tenant’s rights under this Lease.




ARTICLE 11

TENANT'S RIGHT TO MAKE ALTERATIONS




11.1

Permitted Alterations.   Landlord agrees that Tenant may, at its own cost and
expense and after giving Landlord at least thirty (30) days' prior notice in
writing of its intention to do so, from time to time during the Lease Term, make
such alterations, additions, and changes in and to the interior of the Premises
(except those of a structural or electrical nature) as it may find necessary or
convenient for its purposes, provided that the value of the Premises is not
thereby diminished, and provided further that no alterations, additions or
changes costing cumulatively in excess of Fifty Thousand and 00/100 Dollars
($50,000.00) in any twelve (12) month period, may be made without first
procuring the prior written consent of Landlord to such alterations, additions
or changes which consent shall not be unreasonably withheld or delayed.  In no
event shall Tenant make any alterations, additions or changes to any storefront,
electrical system or the exterior walls or roof of the Premises, nor shall
Tenant erect any mezzanine or increase the size of same, if one be initially
constructed, unless and until the written consent of Landlord shall first have
been obtained, which consent may be granted or withheld in Landlord's sole and
absolute discretion.  Tenant shall not make or cause to be made any penetration
through the roof of the Premises without the prior





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-18-










written consent of Landlord, which consent may be granted or withheld in
Landlord's sole and absolute discretion.  Tenant shall not make any alterations,
additions or changes which disturb or affect any asbestos containing material
(“ACM”) located in, on or about the Premises without Landlord's prior written
consent, which consent may be granted or withheld in Landlord's sole and
absolute discretion.  Tenant shall be directly responsible for any and all
damages resulting from any violation of the provisions of this Article.




11.2

Manner of Construction.   All alterations, additions or changes to be made to
the Premises shall be under the supervision of a competent licensed architect or
competent licensed structural engineer and shall be made in accordance with
plans and specifications with respect thereto, approved in writing by Landlord
before the commencement of work. Failure of Landlord to disapprove any such
plans and specifications within fifteen (15) business days of submission shall
be deemed its approval of same.  Tenant, at its cost, shall obtain any and all
permits and approvals required by any governmental law, ordinance or regulation
for any alteration, addition or change to the Premises by Tenant or for Tenant’s
Work but not for Landlord’s Work.  All work with respect to any alterations,
additions or changes must be done in a good and workmanlike manner and
diligently prosecuted to completion to the end that the Premises shall at all
times be a complete unit except during the period of work.  Upon completion of
any permanent alterations, additions or changes, Tenant agrees to cause a Notice
of Completion to be recorded in the Office of the Recorder of the county in
which the Premises are located in accordance with applicable law of the State of
Michigan or any successor statute.  Such permanent alterations, additions or
changes shall be considered as improvements and shall become an integral part of
Premises upon installation thereof and shall not be removed by Tenant subject to
Section 11.1 above.  All improvements to the Premises by Tenant including, but
not limited to, light fixtures, floor coverings and partitions, and other items
comprising Tenant's Work pursuant to Exhibit “C”, but excluding trade fixtures
and signs, shall not be removed from the Premises.  Removal of any portion of
Tenant's Work from the Premises shall, at Landlord's option, constitute a
material breach and default under this Lease.  Any such alterations, additions
or changes shall be performed and done strictly in accordance with the laws and
ordinances relating thereto.  In performing the work of any such alterations,
additions or changes, Tenant shall have the work performed in such a manner as
not to obstruct the access to the premises of any other occupant of the Center.




11.3

Construction Insurance.   In the event that Tenant shall make any permitted
alterations, additions or changes to the Premises under the terms and provisions
of this Article, Tenant agrees to carry “Builder's All Risk” insurance in an
amount determined by Landlord covering the construction of such alterations,
additions or changes, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such alterations, additions
or changes shall be insured by Tenant pursuant to Section 9.2 immediately upon
completion thereof.  Such insurance shall make Landlord and Landlord's
representative, additional insureds and, if requested by Landlord, Landlord's
mortgagees or beneficiaries, and shall be for the mutual and joint benefit and
protection of Landlord, Tenant and Landlord's mortgagees or beneficiaries.




11.4

Refurbishment.  Following the initial construction of the Tenant’s Work, Tenant
shall, at its sole cost and expense, refurbish the Premises to the extent deemed
necessary by Landlord every five (5) years following the Rental Commencement
Date.  Tenant shall submit plans to Landlord for the refurbishment of the
Premises (or a detailed description of the scope of the refurbishment) on the
date which is thirty (30) days preceding the end of sixty (60) full calendar
months from the Rental Commencement Date.  Landlord and Tenant shall use
reasonable efforts and act in good faith in order to mutually agree prior to the
end of each five (5) year period of the scope of the refurbishment.  Tenant
shall commence the refurbishment promptly upon Landlord’s written approval of
Tenant’s final plans.  Thereafter, Tenant shall diligently pursue the
refurbishment to completion.  The scope of the refurbishment shall not exceed
that necessary to replace damages or stained floor and ceiling tiles; replace or
repair damaged, soiled, stained or threadbare carpeting; and repainting of the
interior of the Premises if necessary.  Tenant, at its cost, shall refurbish the
Premises pursuant to approved plans.  Tenant shall complete the remodeling no
later than the end of the sixty-first (61st) full calendar month from the Rental
Commencement Date.




11.5

Telecommunications.   No private telephone systems and/or other related computer
or telecommunications equipment or lines may be installed or modified without
Landlord's prior written consent which shall not be unreasonably withheld.  If
Landlord gives such consent, all equipment must be installed within the Premises
in accordance with such conditions as Landlord may reasonably impose and used
only by Tenant.  All telecommunications cabling and wiring shall be installed,
repaired, maintained, and removed at Tenant's expense by an experienced and
qualified contractor approved in writing in advance by Landlord.  All cabling
and wiring shall be appropriately installed to prevent excessive electromagnetic
fields or radiation and shall be





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-19-










surrounded by a protective conduit.  Tenant shall label all telephone, computer,
or other data cabling at the time of installation and shall remove all such
cabling at the expiration or earlier termination of this Lease, and restore the
Premises and Center to the same condition as before such installation.  Tenant
shall be responsible, at Tenant's expense, for any and all of Tenant's
telephones, telecopiers, computers, telephone switching, telephone panels and
related equipment.  Landlord makes no representation to Tenant regarding the
condition, security, or suitability for Tenant's purposes of the cabling, wiring
or equipment presently located within the Center.  Tenant shall protect, defend,
indemnify, and hold harmless Landlord and Landlord's agents from and against any
and all claims, damages, liabilities, cost and expenses of every kind and
nature, including attorneys' fees, incurred by or asserted against Landlord
arising out of or resulting from Tenant's installation, repair, maintenance or
removal of telecommunications cabling or wiring, including but not limited to
the costs of repair, the costs of handling complaints from other tenants in the
Center, and any damages resulting from the interruption in service to other
tenants in the Center.




ARTICLE 12

MECHANICS' LIENS




12.1

Tenant's Lien Obligations.   Tenant shall pay all costs for work done by it and
for materials supplied for it respecting the Premises, and shall keep the
Premises and the Center free and clear of all mechanics' liens and other liens
on account of work done by or for Tenant or by or for persons claiming under it
or on account of materials supplied for work by Tenant or persons claiming under
it on the Premises.  Upon Landlord's request, Tenant shall immediately remove of
record any lien by payment or recording an appropriate bond.  Tenant agrees to
and shall indemnify and save Landlord free and harmless against liability, loss,
damage, costs, attorneys' fees, and all other expenses on account of claims of
contractors, subcontractors, laborers, materialmen or others for work performed
or materials or supplies furnished for Tenant or persons claiming under it.




12.2

Contest of Lien.   If Tenant shall desire to contest any claim of lien (or if
any such lien is actually filed), it shall furnish Landlord adequate security of
the value or in the amount of the claim, plus estimated costs and interest or a
bond of a responsible corporate surety in such amount, conditioned on the
discharge of a lien or cause discharge by bonding.  If a final judgment
establishing the validity or existence of a lien for any amount is entered,
Tenant shall pay and satisfy the same.  If Tenant fails to pay the judgment
within fifteen (15) days of its entry, Landlord may pay the judgment for
Tenant's account and the amount so paid together with reasonable attorney's fees
incurred in connection therewith, shall be immediately due and owing from Tenant
to Landlord, and Tenant agrees, upon demand, to pay the same with interest at
the maximum lawful rate not to exceed eight percent (8%) per annum from the date
of payment.




12.3

Right to Cure.   If Tenant's failure to pay causes a mechanics' lien claim and
suit to foreclose the lien to be filed, and Tenant fails to give security to
protect the property and Landlord against such claims of lien, Landlord may, but
shall not be required to, pay said claim and any related costs.  The amount paid
by Landlord together with any related reasonable attorneys' fees shall be
immediately paid by Tenant to Landlord, with interest at the maximum lawful rate
per annum from the date of payment.




12.4

Notice.   Should any claim of lien regarding work done by Tenant or for Tenant
be filed against the Premises or the Center or any action affecting the title to
such property be commenced, upon receiving notice of such lien or action, Tenant
shall forthwith give notice thereof to Landlord.




12.5

Inspection.   Landlord or its representative shall have the right to go upon and
inspect the Premises at all reasonable times, and shall have the right to post
and keep posted thereon notices as permitted or provided by law or which
Landlord may deem to be proper for the protection of Landlord's interest in the
Premises.  Tenant shall, before the commencement of any work which might result
in any lien on the Premises or the Center, give to Landlord written notice of
its intention to do so in sufficient time to enable Landlord to file and record
such notices.




ARTICLE 13

SIGNS




13.1

Tenant shall not affix or maintain upon the glass panes or supports of the show
windows, nor within thirty-six inches (36”) of any window, nor upon the doors,
roof or exterior walls of the Premises, any signs, advertising placards, names,
insignia, trademarks, descriptive material or any other similar item or items
except those which shall have been approved in writing, in advance, by Landlord
including, but not limited to, approval of size, type, color, location, copy,
nature and





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-20-










display qualities.  All signs erected by Tenant shall comply with the provisions
of Exhibit “F” as well as any and all applicable laws, rules, regulations and
ordinances of any governmental authorities having jurisdiction.  In addition, no
device or advertising medium shall be utilized by Tenant the sound or effect of
which extends beyond Tenant's Premises including, without limitation, flashing
lights, searchlights, loudspeakers, phonographs, radios or television.  Tenant
shall not display, paint or place or cause to be displayed, painted or placed,
any handbills, bumper stickers or other advertising devices on any vehicle
parked in the parking area of the Center, whether belonging to Tenant, Tenant's
agents or to any other person; nor shall Tenant distribute, or cause to be
distributed in the Center, any handbill or other advertising devices.  In no
event may Tenant display any banners of any size or kind in the interior or
exterior of the Premises without Landlord's prior written consent, which consent
may be granted or withheld in Landlord's sole discretion.  In addition to the
amount pursuant to Section 33.23 hereof, failure by Tenant to comply with this
Section 13.1 within three (3) days of written notice of such failure shall
constitute a default and material breach under this Lease.  Such notice period
shall be in lieu of any other notice period in this Lease.




ARTICLE 14

TRADE FIXTURES AND PERSONAL PROPERTY




14.1

Ownership.   Any trade fixtures, signs and other personal property of Tenant not
permanently affixed to the Premises shall remain the property of Tenant, and
Landlord agrees that Tenant shall have the right, as set forth in Section 11.2
hereof, at any time, and from time to time, to remove any and all of its trade
fixtures, signs and other personal property which it may have stored or
installed in the Premises including, without limitation, counters, shelving,
showcases, mirrors and other movable personal property.  Nothing contained in
this Article shall be deemed or construed to permit or allow Tenant to remove so
much of such personal property, without the immediate replacement thereof with
similar personal property of comparable or better quality, as to render the
Premises unsuitable for conducting the type of business described in Exhibit
“B”.  Tenant, at its expense, shall immediately repair any damage occasioned to
the Premises by reason of the removal of any such trade fixtures, signs, and
other personal property, and upon expiration or earlier termination of this
Lease, Tenant shall leave the Premises in a neat and clean condition and free of
debris.  All trade fixtures, signs, and other personal property installed in or
attached to the Premises by Tenant must be new or of like new quality when so
installed or attached.




14.2

Removal.   If Tenant fails to remove any of its trade fixtures, furniture and
other personal property upon expiration or the earlier termination of this
Lease, Landlord may at Landlord's option retain all or any of such property, and
title thereto shall thereupon vest in Landlord without compensation to Tenant,
or Landlord may remove from the Premises and dispose of, in any manner, all or
any portion of such property without compensation to Tenant.  In the latter
event, Tenant shall, upon demand, pay to Landlord the actual expense of such
removal and disposition and the repair of any and all damage to the Premises
resulting from or caused by such removal.




14.3

Personal Property Taxes.   Tenant shall pay before delinquency all taxes,
assessments, license fees and public charges levied, assessed or imposed upon
its business operation, as well as upon its trade fixtures, merchandise and
other personal property in or upon the Premises.  In the event any such items of
property are assessed with property of Landlord, such assessment shall be
divided between Landlord and Tenant to the end that Tenant shall pay only its
equitable portion of such assessment as determined by Landlord.  No taxes,
assessments, fees or charges referred to in this paragraph shall be considered
real property taxes under the provisions of Section 5.7 hereof.




14.4

Landlord’s Lien.   If Tenant desires to either lease or purchase certain trade
fixtures, furniture, equipment or other personal property (the “Personal
Property”), which Personal Property Tenant plans to install in the Premises, and
the lessor or lender (“Secured Party”) requires the subordination of any
security interest by Landlord in such Personal Property, Landlord will agree to
do so pursuant to the terms of Landlord’s standard form of written agreement
 which:  (i) lists in detail all such Personal Property; (ii) requires the
Secured Party to be accompanied by a representative of Landlord during
repossession of or other removal of the Personal Property from the Premises;
(iii) the Tenant and the Secured Party, jointly and severally, agree at their
sole expense at the time of the removal or repossession of the Personal
Property, to repair any and all damage to the Premises caused by such removal or
repossession; (iv) Tenant and/or the Secured Party shall deliver to Landlord at
least fifteen (15) days’ prior written notice of its or their intention to
remove any of the Personal Property from the Premises; (v) upon the termination
of the Lease, Tenant and/or the Secured Party shall remove the Personal Property
from the Premises subject to the terms and provisions of the Lease; (vi)
provides that in the event Tenant and/or the Secured Party fails to





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-21-










remove the Personal Property at the expiration or earlier termination of the
Lease, Landlord may, without incurring any liability, remove the Personal
Property from the Premises and either discard or store same at the joint and
several expense of Tenant and/or the Secured Party; (vii) requires payment by
Tenant of the attorney’s fees incurred by Landlord in connection with the
preparation, review and negotiation of such written subordination; and (viii)
provides that Tenant and the Secured Party agree that Landlord shall not be
liable for any costs, expenses, damage or liability of any kind for injury to or
death of persons or damage to property of Tenant or any other persons by reason
of Tenant’s or the Secured Party’s removal and/or repossession of all or any
portion of the Personal Property.  Tenant and the Secured Party further agree to
indemnify, defend and hold Landlord harmless from and against any and all
actions, claims, damages and expenses including, but not limited to, reasonable
attorney’s fees and costs arising from or in connection with the Secured Party’s
and/or Tenant’s removal or repossession of the Personal Property from the
Premises.




ARTICLE 15

ASSIGNMENT, SUBLETTING AND FINANCING




15.1

Restrictions.




(a)

Landlord and Tenant agree that the Center consists of an interdependent group of
retail enterprises and that the realization of the benefits of this Lease, both
to Landlord and Tenant, is dependent upon Tenant's creating and maintaining a
successful and profitable retail operation in the Premises and that the “tenant
mix” of the Center is vital to the realization of the benefits of this Lease,
both to Landlord and Tenant.  Landlord and Tenant further acknowledge that the
character and quality of Tenant's operation and of the Center will be enhanced
by Tenant's use of its best efforts, for a reasonable period of time, to
establish a successful character and image.  Landlord and Tenant further
acknowledge that one (1) year is a reasonable period of time for attempting to
achieve the above-stated goal.  Accordingly, as a material inducement for
Landlord to enter into this Lease and as a matter specifically bargained for
between Landlord and Tenant, Tenant agrees that, for a period of one (1) year
from the date on which Tenant opens for business to the public in the Premises,
Tenant shall not transfer, assign, sublet, enter into franchise, license or
concession agreements, change ownership or voting control, mortgage, encumber,
pledge or hypothecate all or any part of this Lease, Tenant's interest in the
Premises or Tenant's business (collectively “Transfer”) without first procuring
the written consent of Landlord, which consent may be given or withheld in
Landlord's sole and absolute discretion and to which no test of reasonableness
shall be applied except for Transfers which do not require Landlord’s consent
under Section 15.7 hereof.  After the expiration of this one (1) year period,
Landlord's consent to any Transfer shall not be unreasonably withheld in
accordance with the terms, covenants and conditions contained in this Lease and
including the right of Landlord to elect to terminate this Lease as provided in
Section 15.2.  Any attempted or purported Transfer without Landlord's express
prior written consent shall be voidable at the option of Landlord and shall
constitute a material breach and incurable default on the part of Tenant
hereunder.




Further, any such attempted or purported Transfer shall entitle Landlord to
immediately terminate this Lease and all further obligations of Landlord
hereunder.  A consent to one (1) Transfer by Landlord shall not be deemed to be
a consent to any subsequent Transfer to any other party.  No Transfer of this
Lease, or agreement entered into with respect thereto, whether with or without
Landlord's consent, shall relieve Tenant, any Guarantor or any other person
liable for all or any portion of the Tenant's obligations from liability under
this Lease.




(b)

After the one (1) year period described above, the consent of Landlord required
hereunder shall not be unreasonably withheld (except as set forth in Section
15.7 hereof); provided, however, that Landlord and Tenant agree that it shall
not be unreasonable for Landlord to withhold its consent to any proposed
Transfer for any of the following reasons, which are not exclusive:




(i)

A conflict of the contemplated use of the Premises by the proposed transferee,
assignee, or sublessee (hereinafter referred to as the “Transferee”) with the
“Use of Premises” clause contained in Exhibit “B”;




(ii)

The financial worth and/or financial stability of the Transferee is or may
become, insufficient to operate the business to be conducted in the Premises and
to support all of the financial and other obligations of the Lease;








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-22-










(iii)

A Transferee whose reputation (or that of any of its affiliates) would have an
adverse effect upon the reputation of the Center or the other businesses located
therein;




(iv)

The Percentage Rent that would be reasonably anticipated from the sales of the
Transferee would reasonably be expected to be substantially less than that of
Tenant hereunder;




(v)

A Transferee who would breach any covenant of Landlord respecting radius,
location, use or exclusivity in any other lease, financing agreement, or other
agreement relating to the Center;




(vi)

Tenant is in default or has been in default beyond any applicable cure period
pursuant to this Lease;




(vii)

The nature of the Transferee's proposed or likely use of the Premises would
involve any increased risk of the use, release, disposition or mishandling of
Hazardous Materials;  or




(viii)

The Transferee is not likely to conduct on the Premises a business of a quality
substantially equal to that conducted by Tenant.




15.2

Procedure for Transfer.




(a)

Should Tenant desire to make a Transfer hereunder, Tenant shall, in each
instance, give written notice of its intention to do so to Landlord at least
thirty (30) days prior to the effective date of any such proposed Transfer,
specifying in such notice whether Tenant proposes to assign or sublet, or enter
into license, franchise or concession agreements, and the proposed date thereof,
and specifically identifying the proposed Transferee, the net worth and previous
business experience of the proposed Transferee including, without limitation,
copies of the proposed Transferee's income statements for the immediately
preceding two (2) years, tax returns for the immediately preceding two (2)
years, balance sheet and statement of changes in financial position (with
accompanying notes and disclosures of all material changes thereto) in audited
form, if available, and certified as accurate by the proposed Transferee.  Such
notice shall be accompanied, in the case of subletting, license, franchise or
concession agreement, by a copy of the proposed sublease, license, franchise or
concession agreement or, if same is not available, a letter of commitment or a
letter of intent and in the case of a sale of the business, by a copy of the
proposed sale and financing agreements.  Landlord shall, within thirty (30) days
after its receipt of such notice of a proposed Transfer from Tenant, by mailing
written notice to Tenant of its intention to do so:  (i) pursuant to Section
15.1(b), withhold consent to the Transfer; or (ii) consent to the Transfer.




(b)

If Landlord denies its consent to the proposed Transfer pursuant to Section
15.1(b), and if Tenant shall so request in writing, Landlord shall provide to
Tenant a statement of the basis on which Landlord denied its consent within
thirty (30) days after the receipt of Tenant's notice.  Landlord and Tenant
agree that Tenant shall have the burden of proving that Landlord's consent to
the proposed Transfer was withheld unreasonably, and that such burden may be
satisfied if Landlord fails to provide a statement of a reasonable basis for
withholding its consent within a reasonable time after Tenant's request
therefor.  




(c)

Intentionally Omitted.  




(d)

Tenant acknowledges and agrees that each of the rights of Landlord set forth in
this Article 15 in the event of a proposed Transfer is a reasonable restriction
on Transfer.  Landlord shall have no liability to Tenant or to any proposed
Transferee in damages if it is adjudicated that Landlord's consent has been
unreasonably withheld and such unreasonable withholding of consent constitutes a
breach of this Lease or other duty to Tenant, the proposed Transferee or any
other person on the part of Landlord.  In such event, Tenant's sole remedy shall
be to have the proposed Transfer declared valid as if Landlord's consent had
been duly and timely given (although Tenant shall be entitled to reasonable
attorneys' fees if it is the successful party in such litigation, in accordance
with Section 22.1 of this Lease).




15.3

Transfer Rent Adjustment.  Intentionally Omitted.  




15.4

Required Documents and Fees.   Each Transfer to which Landlord has consented
shall be evidenced by a written instrument in form satisfactory to Landlord,
executed by Tenant and the Transferee under which the Transferee shall agree in
writing for the benefit of Landlord to





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-23-










assume, perform and abide by all of the terms, covenants and conditions of this
Lease to be done, kept and performed by Tenant, including the payment of all
amounts due or to become due under this Lease directly to Landlord and the
obligation to use the Premises only for the purpose specified in Exhibit “B”.
 Tenant agrees to reimburse Landlord for Landlord's reasonable attorneys' and
administrative fees incurred in conjunction with the processing of and
documentation for each such requested Transfer, whether or not the Transfer is
consummated, such attorney and administrative fees shall not exceed One Thousand
and 00/100 Dollars ($1,000.00) per each requested Transfer.




15.5

Merger and Consolidation.  Intentionally Omitted.




15.6

Event of Bankruptcy.




(a)

If this Lease is assigned to any person or entity pursuant to the provisions of
the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any similar or successor
statute (“Bankruptcy Code”), any and all monies or other consideration payable
or otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code.  Any and all monies or other consideration
constituting Landlord's property under this Section 15.6 not paid or delivered
to Landlord shall be held in trust for the benefit of Landlord and be promptly
paid or delivered to Landlord.




(b)

Any person or entity to which this Lease is assigned pursuant to the provisions
of the Bankruptcy Code shall be deemed without further act or deed to have
assumed all of the obligations arising under this Lease on and after the date of
such assignment, including the obligation to operate the business which Tenant
is required to operate pursuant to Exhibit “B”.




15.7

Other Transfers.  Notwithstanding anything to the contrary contained in this
Lease, Tenant shall have the right, without the prior consent of Landlord, and
without any increase in rent as a result thereof, to transfer this Lease to an
entity which:  




(a) is Tenant’s parent organization; or

(b) is a wholly-owned subsidiary of Tenant; or

(c) is a corporation or limited liability company of which Tenant or Tenant’s
parent corporation or company owns in excess of fifty percent (50%) of the
outstanding capital stock or membership interests; or

(d) as a result of a consolidation, merger or other reorganization with Tenant
and/or Tenant’s parent company, shall own all the capital stock or membership
interests of Tenant or Tenant’s parent company; or

(e) acquires all of the outstanding capital stock (or membership interests) of
Tenant or all or substantially all of the assets of Tenant.




Any assignment or subletting pursuant to (a) through (e) above shall be subject
to the following conditions:




(i)

Tenant shall remain fully liable for the performance of all the terms required
to be performed by Tenant hereunder during the unexpired Lease Term;

(ii)

Any such assignment or sublease shall be subject to all of the terms of the
Lease, including without limitation, the use clause and Trade Name provisions
hereof;

(iii)

The assignee or sublessee shall have a Tangible Net Worth equal to or greater
than that of Tenant as of the date of this Lease;

(iv)

Transferee assumes in a writing (satisfactory to Landlord) all of the terms and
conditions contained in the Lease to be performed by Tenant;

(v)

Tenant is not in default of any provision of the Lease beyond any applicable
cure period; and

(vi)

Tenant reimburses Landlord for all reasonable attorneys’ fees and administrative
fees incurred by Landlord in connection with proposed transfer, not to exceed
One Thousand and 00/100 Dollars ($1,000.00) in the aggregate for each requested
transfer.




“Tangible Net Worth” shall mean the shareholders’ equity minus the value of
intangible assets, such as goodwill, patents and trademarks.




15.8

Franchisees.  Notwithstanding the foregoing portion of this Article 15, Tenant
shall, (subject to Landlord’s prior consent which shall not be unreasonably
withheld or delayed) have the





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-24-










right to sublease the Premises to a Qualified Franchisee (defined below) of
Tenant provided the following terms and conditions are satisfied:  

(a) the proposed franchisee has fully satisfied all of Tenant's standard
criteria for franchisees;

(b) the franchisee and Tenant have executed Tenant's standard franchise
agreement;  

(c) Tenant  furnishes Landlord with at least thirty (30) days written notice
prior to the effective date of the sublease of the identity of the proposed
franchisee and such notice is accompanied by evidence verifying that all of the
terms and conditions of this Section are satisfied;

(d) Tenant has substantial experience operating franchised locations with a
minimum of five (5) years of restaurant experience;

(e) Tenant is not in default of the Lease beyond the applicable notice and cure
period;

(f) Tenant shall remain fully liable during the remainder of the Lease Term;

(g) any such sublease shall be subject to the terms, covenants and conditions of
this Lease and any such sublessee shall expressly assume the obligations of the
Tenant under this Lease by a document prepared by Landlord,

(h) Tenant has paid all amounts owed under Section 15.4 hereof in connection
with such sublease;

(i) the Qualified Franchisee shall have a Tangible Net Worth in excess of
$500,000.00 computed in accordance with generally accepted accounting
principles, consistently applied.  




The term “Qualified Franchisee” shall be defined as a franchisee of Troy
Burgers, Inc. (or any wholly owned subsidiary thereof which provides such
franchising program) in accordance with a bona fide and legally valid
franchising program established under the trade name Bagger Dave’s providing
adequate and ongoing training, supervision, and control over its franchisees.




ARTICLE 16

TENANT'S CONDUCT OF BUSINESS




16.1

Operating Covenant.   Tenant covenants and agrees that it will operate and
conduct within the Premises, continuously and uninterruptedly during the Lease
Term, the business which it is required to operate and conduct under the
provisions hereof, except while the Premises are untenantable by reason of fire
or other unavoidable casualty, or force majeure, and that it will at all times
keep and maintain within and upon the Premises an adequate stock of merchandise
and trade fixtures and have sufficient personnel to service and supply the usual
and ordinary demands and requirements of its customers.




16.2

Operating Hours.   Commencing with the opening for business by Tenant in the
Premises, and for the remainder of the Lease Term, Tenant shall remain open for
business from no later than 10:00 a.m. until no earlier than 9:00 p.m. on Monday
through Saturday and from no later than 10:00 a.m. until no earlier than 5:00
p.m. on Sunday, Christmas, Easter and Thanksgiving excepted.  Tenant further
agrees to have its window displays, exterior signs and exterior advertising
displays adequately illuminated continuously during those same hours.  It is
agreed, however, that the foregoing provision shall be subject, as respects any
business controlled by governmental regulations or labor union contracts, in its
hours of operation to the hours of operation so prescribed by such governmental
regulations or labor union contracts, as the case may be.




16.3

Rules and Regulations.   Tenant shall observe faithfully and comply with and
shall cause its employees and invitees to observe faithfully and comply with
reasonable rules and regulations governing the Center as may from time to time
be reasonably promulgated by Landlord, which rules and regulations currently
include the provisions of Exhibit “G”.




16.4

New Locations.   In recognition of the fact that this Lease provides for rent
based, in part, upon a percentage of sales made by Tenant upon or from the
Premises, which factor has been taken into consideration by Landlord in agreeing
to the amount of Minimum Annual Rent specified in Article 2, Tenant agrees that
it shall not, during the Lease Term, directly or indirectly own or operate any
business similar to that for which the Premises are to be used or under a trade
name similar to the trade name of the Premises, which business or trade name was
not so owned or operated by Tenant or used by Tenant as of the Effective Date,
within a radius of three (3) miles from the location of the Premises.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-25-










16.5

Pest Control.   Tenant, at its cost, shall at all times keep the Premises free
of pests.  Landlord may elect to implement a program of pest control and, in
such event, Tenant hereby grants Landlord the right to enter the Premises and
perform such spraying and/or inspections that Landlord deems appropriate, and
Tenant shall reimburse Landlord for Tenant's share of the cost of such program
through Article 19.  If Landlord does not elect to implement a pest control
program, Tenant shall implement a program of pest control satisfactory to
Landlord which may include, without limitation, (a) moving any furniture,
fixtures, equipment or inventory during inspections and spraying by Tenant's
exterminator; and (b) maintaining the Premises in a clean, trash-free and
sanitary condition.  Tenant further acknowledges that Tenant's exterminator
shall, in an environmentally safe way, perform inspections and/or spraying every
two (2) weeks if Landlord deems such spraying necessary.  Prior to entering into
a contract with an exterminator, Tenant shall submit the proposed contract to
Landlord for Landlord's review and approval.  If Tenant fails to promptly and
fully comply with this Section 16.5, Landlord shall have the right, but not the
obligation, to enter the Premises to perform such spraying or inspections at
Tenant's expense.  Performance of such work by Landlord shall not constitute a
waiver of Tenant's default in failing to do the same nor shall it entitle Tenant
to any damage for any injury or inconvenience occasioned thereby nor to any
abatement of rent.  Tenant shall reimburse Landlord for any cost incurred by
Landlord pursuant to this Section upon demand therefor.




16.6

Recycling Program.   Tenant, at its cost, shall participate in any and all
recycling programs sponsored or implemented by Landlord as well as in any
recycling programs in which Landlord is obligated to participate by law or if
Tenant is otherwise required to do so pursuant to any federal, state or local
law, rule or regulation.




16.7

Water and Energy Conservation.   Tenant shall participate in any and all water
and energy conservation programs sponsored or implemented by Landlord for the
Premises and/or Center, and in any such programs in which Landlord is obligated
to participate by law, or if Tenant is required to do so pursuant to any
federal, state or local law, rule or regulation.  The cost of compliance in any
such program shall be borne by Tenant.




ARTICLE 17

REPAIRS AND MAINTENANCE




17.1

Tenant's Maintenance Obligations.




(a)

Tenant agrees at all times from and after delivery of possession of the Premises
to Tenant, and at its own cost and expense, to repair, replace and maintain in
good and tenantable condition the Premises and every part thereof to the
demising lease lines including, without limitation, floor coverings, utility
meters, pipes and conduits, all fixtures, cooling equipment installed by Tenant
or a previous tenant pursuant to Exhibit “C”, and other equipment therein, the
storefront or storefronts, all of Tenant's signs, locks and closing devices, and
all window sash, casement or frames, doors and door frames, any gas lines which
exclusively serve the Premises, and all items of repair, replacement,
maintenance and improvement or reconstruction as may at any time or from time to
time be required with respect to the Premises by any governmental agency having
jurisdiction, but excluding the roof, exterior walls, structural portions of the
Premises and structural floor.  All glass, both exterior and interior, shall be
maintained at Tenant's sole cost and expense, and any glass broken shall be
promptly replaced by Tenant with glass of the same kind, size and quality.  All
storefront cleaning and repair shall be done when the Center is not open for
business to the public, except in the event of an emergency.




(b)

Tenant agrees, that at Tenant’s cost, it will keep the Premises in a neat, clean
and orderly condition and that all trash and rubbish generated by it shall be
deposited within prescribed receptacles in designated service areas.  Tenant
further agrees to cause such receptacles to be emptied and trash removed at its
own cost and expense so as, on its part, to keep said service areas in a clean
and orderly condition.  Notwithstanding the foregoing, Landlord may elect in its
sole and absolute discretion to implement a rubbish removal program for the
Center in which event Tenant shall pay its pro-rata share of such system through
common area expenses in Article 19.  




In addition to the other covenants of Tenant concerning maintenance of the
Premises set forth in the Lease, Tenant shall, at its sole cost and expense:




(i)

Be responsible for promptly cleaning any spills or waste in the Center
occasioned by off-premises consumption of food and other items sold by Tenant;




(ii)

Clean and wash daily all tables, chairs, dividers, fixtures, floor mats





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-26-










and furnishings used by Tenant with an approved detergent-disinfectant type of
solvent to prevent build-up from food spills, dust, dirt and other substances
(floor mats shall not be washed or cleaned outside the Premises in the common
area);




(iii)

If found by Landlord to be necessary, install and operate mechanical, chemical
or electrical insect traps approved by Landlord in writing as to location and
type, to eliminate all insects, gnats and flies from the Premises;




(iv)

Cause trash containers to be emptied on a regular basis prior to their
overflowing, substitute a replacement container during the time period when
containers are being emptied, keep and maintain all trash containers in a clean
and attractive condition and appearance at all times, and utilize three (3)
millimeter polyurethane liner in all lined trash containers;




(v)

Utilize dumpsters or other disposal facilities provided by Landlord for the
disposal of garbage and waste products;




(vi)

Cause signs (approved in advance by Landlord in writing) to be posted requesting
patrons, invitees, and employees of Tenant to deposit waste in the trash
containers;




(vii)

Cause its exterior trash containers and dumpsters to be emptied daily unless
Tenant, at its expense, provides refrigerated trash storage; and




(viii)

Steam-clean all sidewalk areas within twenty-five (25) feet of the Premises as
necessary, but not less than once each month, to remove all food particles,
grease and residue.)




Tenant shall, within fifteen (15) days after the Rental Commencement Date, give
Landlord written notice of Tenant's steam cleaning schedule and shall promptly
notify Landlord in writing of any changes to such schedule; provided, however,
Landlord may, at its option, elect to provide or contract for such service
itself and bill Tenant for the cost of same.  The sum so billed to Tenant shall
become immediately due to Landlord as additional rent.




17.2

Landlord's Maintenance Obligations.   Subject to the foregoing, Landlord shall
keep and maintain in good and tenantable condition and repair the roof, exterior
walls, structural parts and structural floor of the Premises and pipes and
conduits outside the Premises for the furnishing to the Premises of various
utilities (except to the extent that the same are the obligation of the
appropriate public utility company);  provided, however, that Landlord shall not
be required to make repairs necessitated by reason of the negligence or willful
misconduct of Tenant, its servants, agents, employees or contractors, or anyone
claiming under Tenant, or by reason of the failure of Tenant to perform or
observe any conditions or agreements contained in this Lease, or caused by
alterations, additions or improvements made by Tenant or anyone claiming under
Tenant.  Notwithstanding anything to the contrary contained in this Lease,
Landlord shall not be liable to Tenant for failure to make repairs as herein
specifically required of it unless Tenant has previously notified Landlord, in
writing, of the need for such repairs and Landlord has failed to commence and
complete said repairs within a reasonable period of time following receipt of
Tenant's written notification.  The provisions of any federal, state or local
law providing for an offset of rent  or self-help are hereby specifically waived
by Tenant.




17.3

Tenant’s Failure to Maintain.   If Tenant refuses or neglects to make repairs
and/or maintain the Premises, or any portion thereof, including Tenant's
storefront(s), in a manner which complies with the Lease, Landlord shall have
the right, upon giving Tenant at least thirty (30) days prior written notice of
its election to do so, to make such repairs or perform such maintenance on
behalf of and for the account of Tenant.  In such event, the cost of such work
shall be paid by Tenant promptly upon receipt of bills therefor.  Upon any
surrender of the Premises, Tenant shall redeliver the Premises to Landlord in
good order, condition and state of repair, ordinary wear and tear excepted, and
excepting such items of repair as may be Landlord's obligation hereunder.
 Landlord may enter the Premises to ensure Tenant's compliance with the
foregoing obligation and with all laws, ordinances, regulations and requirements
of lawful authorities as required by Section 7.1 (a) and Section 33.20 hereof.




17.4

Definition of Exterior Walls.   As used in this Article, the expression
“exterior walls” shall not be deemed to include storefront or storefronts, plate
glass, window cases or window frames, doors or door frames, security grilles or
similar enclosures.  It is understood and agreed that Landlord shall be under no
obligation to make any repairs, alterations, renewals, replacements or
improvements to or upon the Premises or the mechanical equipment exclusively
serving the Premises at any time except as otherwise provided in this Lease.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-27-










17.5

Right to Enter.   Tenant agrees to permit Landlord and its authorized
representatives to enter the Premises at all times subject to at least
forty-eight (48) hours prior written notice:  (a)  to examine the Premises;  (b)
 to perform any obligation or exercise any right or remedy of Landlord under
this Lease; (c)  for the purpose of making emergency repairs and during usual
business hours for the purpose of inspecting the same; or (d) to confirm
Tenant’s posting and/or compliance with any governmental permit, rating, or
license related to health, safety, and/or food or beverages.  Tenant further
agrees that Landlord may go upon the Premises and make any necessary repairs
thereto and perform any work therein which may be necessary to comply with any
laws, ordinances, rules or regulations of any public authority, or the fire
rating bureau or of any similar body, or that Landlord may deem necessary to
prevent waste or deterioration in connection with the Premises if Tenant does
not make or cause such repairs to be made or performed or cause such work to be
performed after receipt of written demand from Landlord, and at least ten (10)
days notice to cure by Tenant.  Nothing herein contained shall imply any duty on
the part of Landlord to do any such work which under provisions of this Lease
Tenant may be required to do, nor shall it constitute a waiver of Tenant's
default in failing to do the same.  No exercise by Landlord of any rights herein
reserved shall entitle Tenant to any damage for any injury or inconvenience
occasioned thereby nor to any abatement of rent.  Landlord agrees to take
reasonable steps to minimize any adverse impact on the operation of the business
in the Premises as a result of Landlord’s entry on the Premises.




17.6

Grant of License.   Tenant hereby grants to Landlord such licenses or easements
in, under or over the Premises or any portion thereof as shall be reasonably
required for the installation or maintenance of mains, utilities (including,
without limitation, any power or telephone duct banks, sanitary sewer facilities
and storm drain lines), conduits, shafts, pipes or other facilities to serve any
building or any part thereof including, but not by way of limitation, the
premises of any occupant of the Center;  provided, however, that Landlord shall
pay for any alteration required on the Premises as a result of any such
exercise, occupancy under or enjoyment of any such license or easement, and
provided further that no exercise, occupancy under or enjoyment of such license
or easement shall result in any unreasonable interference with Tenant's use,
occupancy or enjoyment of the Premises as contemplated by this Lease.




17.7

Air Conditioning Equipment.   Following delivery of the Premises to Tenant and
subject to Landlord’s punch list obligations under Section 4.1 hereof, Tenant,
at its sole cost and expense, shall operate, maintain, repair and replace the
air conditioning equipment throughout the Lease Term pursuant to this Section
17.7.  Tenant’s individual package unit serving the Premises shall be connected
to Tenant's electrical panel.  Tenant shall, at its cost, replace the individual
package unit serving the Premises as necessary throughout the Lease Term,
including upon Tenant's initial occupancy if necessary.  Tenant shall , at its
cost, contract with a service company designated by Landlord for the regular
(but not less frequently than quarterly) maintenance of the heating, ventilation
and air conditioning equipment serving the Premises and shall provide Landlord
with a copy of any service contract within ten (10) days following its execution
and with a copy of any subsequent contract within ten (10) days following
Landlord's request therefor, from time to time during the Lease Term.  The
expenses incurred by Tenant in connection with the maintenance, repair and
replacement of such air conditioning equipment may include, but not be limited
to, all sums expended in connection with said air conditioning equipment for all
general maintenance, lubrication and/or adjustments, cleaning and/or replacing
filters, replacing belts, repairing and/or replacing worn out parts, repairing
and/or replacing utilities, duct work and machinery.  




17.8

Sewer Lines.   All tenants serving food on the Premises pursuant to Exhibit “B”,
subarticle entitled “Use of Premises”, shall clean their sewer lines from the
Premises to the main as necessary but in no event less than on a quarterly basis
at their sole cost and expense.  In the event of any grease trap and shaft
located on the Premises, such tenants shall also clean such traps and shafts as
necessary but in no event less than on a quarterly basis at their sole cost and
expense.  If Tenant fails to perform any of its obligations under this Section
17.8 after reasonable notice of such failure, Landlord may elect to perform such
cleaning at Tenant's sole cost and expense.




17.9

Governmental Ratings.   Landlord may, in its sole discretion, require Tenant to
post documentation of any rating, permit, or license issued by governmental
agencies regarding Tenant’s use on the Premises.  Landlord has the right, at any
time and from time to time, to enter the Premises to determine Tenant’s
adherence to the requirements of any such governmental rating, permit, or
license.  If Tenant is a business which is capable of a letter rating or other
method of grading regarding food handling and/or cleanliness by the health
department or other governmental entity, Tenant shall obtain and maintain an A
rating (or the highest rating offered) at all times during the Lease Term.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-28-










17.10

Statutory Waiver.   The parties hereby expressly agree that the Tenant shall not
quit or surrender the Premises in the event of any destruction or injury to the
Premises (whether or not related to any act or fault of Tenant) and that the
provisions of this Lease as to repair and maintenance obligations and casualty
shall expressly control over Section 554.201 (and any successor or related
statutes) of the Michigan Complied Laws (“MCL”).  The parties hereby agree that
Section 554.201 of the MCL and any related or successor statutes are hereby
waived by Tenant and Tenant shall continue to pay rent and other charges under
this Lease subject to the terms hereof.




ARTICLE 18

DAMAGE OR DESTRUCTION




18.1

Insured Casualty.   In the event that the Premises are partially or totally
destroyed by fire or any other peril covered by insurance maintained by
Landlord, Landlord shall, within a period of ninety (90) days after the
occurrence of such destruction, but only to the extent that proceeds of such
insurance are available to Landlord for such purpose, commence reconstruction
and restoration of the Premises and prosecute the same diligently to completion,
in which event this Lease shall continue in full force and effect.  In the event
insurance proceeds are not sufficient to pay the cost of such reconstruction, or
if the damage or destruction is due to the acts or omissions of Tenant, its
agents, employees or contractors, or if Landlord is restricted by any
governmental authority, Landlord may elect to either terminate this Lease or pay
the cost of such reconstruction.  Such reconstruction shall be only to the
extent necessary to restore Landlord's Work in the Premises as described in
Exhibit “C”.  Tenant shall be obligated for the restoration of all of the items
specified as Tenant's Work in said Exhibit “C” in the event of such
reconstruction, as well as Tenant's other leasehold improvements, trade fixtures
and other personal property on the Premises.




18.2

Uninsured Casualty.   In the event that the Premises are partially or totally
destroyed as a result of any casualty or peril not covered by Landlord's
insurance, Landlord may within a period of one hundred twenty (120) days after
the occurrence of such destruction (a) commence reconstruction and restoration
of the Premises and prosecute the same diligently to completion, in which event
this Lease shall continue in full force and effect; or (b) notify Tenant in
writing that it elects not to so reconstruct or restore the Premises, in which
event this Lease shall cease and terminate as of the date of service of such
notice, unless Tenant is unable to continue the operation of its business after
the occurrence of such destruction, in which event this Lease shall cease and
terminate as of the date of such destruction.  In the event of any
reconstruction of the Premises by Landlord following destruction as a result of
any casualty or peril not covered by Landlord's insurance, such reconstruction
shall be only to the extent necessary to restore Landlord's Work in the Premises
as described in Exhibit “C”.  Tenant shall be obligated for the restoration of
all of the items specified as Tenant's Work in said Exhibit “C” in the event of
such reconstruction, as well as Tenant's other leasehold improvements, trade
fixtures and other personal property on the Premises.




18.3

Damage to the Center.   Notwithstanding anything to the contrary contained
herein, in the event of a total destruction of the Center or a partial
destruction of the Center, the cost of restoration of which would exceed fifty
percent (50%) of the then replacement value of the Center, by any cause
whatsoever, whether or not insured against and whether or not the Premises are
partially or totally destroyed, Landlord may, within a period of ninety (90)
days after the occurrence of such destruction, notify Tenant in writing that it
elects not to so reconstruct or restore the Center, in which event this Lease
shall cease and terminate as of the date of destruction.




18.4

Damage Near End of Term.   Notwithstanding the foregoing, in the event that the
Premises are partially or totally destroyed during the last two (2) years of the
Lease Term, Landlord and Tenant each shall have the option to terminate this
Lease by giving written notice to the other of the exercise of such option
within thirty (30) days after such destruction, in which event this Lease shall
cease and terminate as of the date of service of such notice.  For the purposes
of this Article, partial destruction shall be deemed to be a destruction to an
extent of at least one-third (1/3) of the full replacement cost of the Premises
as of the date of destruction.




18.5

Release of Liability.   In the event of any termination of this Lease in
accordance with this Article, the parties shall be released thereby without
further obligation to the other party coincidental with the surrender of
possession of the Premises to Landlord except for items which have theretofore
accrued and are then unpaid, or unperformed.




18.6

Abatement of Rent.   In the event of reconstruction and restoration as herein
provided, Minimum Annual Rent and charges calculated on the number of square
feet in the





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-29-










Premises payable hereunder shall be thereafter abated proportionately with the
degree to which Tenant's use of the Premises is impaired during the remainder of
the period of reconstruction and restoration.  Tenant shall continue the
operation of its business on the Premises during any such period to the extent
reasonably practicable from the standpoint of prudent business management, and
the obligation of Tenant to pay Percentage Rent and all other charges, except
the entire Minimum Annual Rent and charges calculated on the number of square
feet in the Premises, shall remain in full force and effect.  Tenant shall not
be entitled to any compensation or damages from Landlord for loss of the use of
the whole or any part of the Premises, Tenant's personal property or any
inconvenience or annoyance occasioned by such destruction, reconstruction or
restoration.  Tenant hereby waives any statutory rights of termination which may
arise by reason of any partial or total destruction of the Premises which
Landlord is obligated to restore or may restore under any of the provisions of
this Lease.




18.7

Termination Right.  Notwithstanding anything to the contrary contained herein,
if this Lease is not terminated as provided in Article 18 and Landlord has not
commenced the repair and restoration of the Premises within one hundred eighty
(180) days after such fire or other casualty, then Tenant shall have the right
to terminate this Lease by giving Landlord notice thereof within thirty (30)
days after the expiration of such one hundred eighty (180) day period.  If
Landlord commences such repairs within one hundred eighty (180) days after such
fire and other casualty and fails to complete such repairs within two hundred
seventy (270) days after such fire or other casualty, then Tenant shall have the
right to terminate this Lease by giving Landlord notice thereof within thirty
(30) days after the expiration of such two hundred seventy (270) day period.  If
Tenant elects to terminate this Lease as provided herein, this Lease shall
terminate as of the date which is thirty (30) days from the date of Landlord’s
receipt of Tenant’s notice to terminate and, except for any settlement of claims
arising out of or related to such fire or casualty, the parties shall be
relieved of any further liability under this Lease.




ARTICLE 19

COMMON AREAS




19.1

Use of Common Areas.   There shall be available in the Center certain areas to
be used for automobile parking and for the general use, convenience and benefit
of the customers and patrons of Tenant and of the other tenants, owners and
occupants of the Center, which areas, together with service corridors and all
other service facilities and equipment are referred to herein as “common areas”.
 Except as otherwise specifically provided in this Lease, Tenant and its
employees and invitees are authorized, empowered and privileged to use the
common areas in common with other authorized persons, as determined by Landlord,
during the Lease Term.  Landlord shall keep or cause to be kept the common areas
in a neat, clean and orderly condition, properly lighted and landscaped and
shall repair any damage to the facilities thereof.  The manner in which the
Center shall be maintained shall be determined by Landlord in its sole
discretion.  If any Other Stores maintain their own common areas, then Landlord
shall not have responsibility for the operation, maintenance, repair or
replacement of that portion of the common areas.




19.2

Common Area Expenses.




(a)

The expenses incurred by Landlord in connection with (i) the operation,
maintenance, management, repair and replacement of the common areas; and (ii)
the maintenance, repair and replacement of the roofs of the buildings located
within the Center and excluding the roofs of the Other Stores if separately
maintained) (“common area expenses”), shall be apportioned among the various
occupants of the Center, and Tenant hereby agrees to pay to Landlord a share of
such common area expenses which shall be computed by multiplying the total
common area expenses, after deduction of any sum or sums paid toward the total
of such common area expenses by the operators of the Other Stores, by a
fraction, the numerator of which shall be the number of square feet of floor
area comprising the Premises excluding the Patio Area and the denominator of
which shall be the total number of square feet of floor area of buildings
located within the exterior boundaries of the entire Center which are occupied
from time to time as of the commencement of each calendar quarter (or monthly if
Landlord elects), excluding the buildings of the Other Stores, but in no event
shall the denominator be less than eighty percent (80%) of the total number of
square feet of floor area of buildings located within the exterior boundaries of
the entire Center, excluding the buildings of the Other Stores.  The number of
square feet of floor area in the Premises and in the buildings in the Center
which are occupied shall be as determined by Landlord.




(b)

Commencing on the Rental Commencement Date and thereafter on the first (1st) day
of each calendar month of the Lease Term, Tenant shall pay to Landlord
one-twelfth (1/12) of an amount estimated by Landlord to be Tenant's share of
the total annual common area expenses





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-30-










for the ensuing calendar year or balance thereof, subject to Section 19.2(c)
hereof.  Landlord may adjust the common area expenses charged to Tenant at the
end of any calendar quarter on the basis of Landlord's experience and reasonably
anticipated costs.  Following the end of any calendar year, Landlord shall
furnish Tenant a statement covering the calendar year just expired, certified as
correct by an authorized representative of Landlord, showing the total common
area expenses for the preceding calendar year, the amount of Tenant's share of
such common area expenses, and the payments made by Tenant with respect to the
calendar year set forth above.  If Tenant's share of the common area expenses
exceed Tenant's payments so made, Tenant shall pay Landlord the deficiency
within ten (10) days after receipt of such statement.  If such payments exceed
Tenant's share of such common area expenses, Tenant shall be entitled to credit
the excess against payments for common area expenses next thereafter to become
due Landlord as set forth above.  Failure of Tenant to pay any of the charges
required by this Article to be paid when due shall constitute a material breach
and default under the terms of this Lease.




(c)

Tenant’s share of Capped CAM Costs for the calendar year in which the Rental
Commencement Date occurs of the Lease Term shall not exceed Four and 03/100
Dollars ($4.03) per annum per square foot of floor area in the Premises and
shall not increase thereafter by more than five percent (5%) per calendar year
of the amount of actual Capped CAM Costs for the immediately preceding calendar
year.  “Uncapped Costs” shall mean and refer to real property taxes (which are
billed and paid separately under Section 5.8 hereof), security and utilities.
 “Capped CAM Costs shall mean and refer to Tenant’s share of common area
expenses under this Section 19.2 hereof, excluding Uncapped Costs.  Insurance
and trash are included in Capped CAM costs.




19.3

Expenses Included.   Expenses incurred pursuant to Section 19.2 shall include,
but are not limited to, all sums expended in connection with the common areas
and any security offices, police sub-stations, park and ride areas and
facilities, management offices, merchants' association offices, postal services,
non-profit community buildings and child care centers located in the Center from
time to time, for the operation, management costs, general maintenance, repair,
replacement and restoration, resurfacing, painting, restriping, cleaning,
sweeping and janitorial services of the Center; all management costs of the
Center (including property management fees); all patching, resurfacing,
maintenance, painting and repair of exterior building surfaces of all buildings
in the Center (including without limitation, the exterior of buildings occupied
by tenants), maintenance, repairs and replacement of sidewalks, curbs, loading
areas, private streets and alleys, hallways, malls, restrooms, and Center signs;
all expenses incurred in the operation of marketing and management offices; ice
and snow removal and all ice and snow related costs; surcharges levied upon or
assessed against parking spaces or areas, payments toward mass transit or car
pooling facilities or otherwise as required by federal, state or local
governmental authorities; repair, operation, maintenance and replacement of
parking areas in the Center and any parking areas available for use by tenants,
their employees, and customers outside the Center; the cost of all government
mandated environmental repair, permits, equipment, inspections, monitoring and
replacement; the cost of all government mandated changes to the buildings in the
Center and/or to the common areas; the operation, maintenance, replacement and
repair of mechanical equipment including automatic door openers; planting and
landscaping; lighting and other utilities including meter reading; directional
signs and other markers and bumpers; operation, maintenance, repairs and
replacement of any fire protection and life safety systems, (including without
limitation water, servicing and monitoring of fire risers which service building
area) lighting systems, (including fixtures and bulbs), storm drainage systems,
water conservation systems, irrigation systems, energy management systems, and
any other utility systems; personnel to implement such services including, if
Landlord deems necessary, the cost of security guards or devices; Landlord's
share of personal and real property taxes and governmental charges, fees or
assessments of any kind or nature on the improvements (including without
limitation, parking structures and other facilities) and land comprising the
common areas including without limitation, for street improvements, storm
drainage, park and ride facilities and community facility districts; the cost of
any capital improvements made to the Premises or the Center including, without
limitation, any capital improvements that are required under any governmental
law or regulation not applicable to the Center at the time it was constructed,
such cost to be amortized over the reasonable life of the improvement with a
return on capital at the rate of ten percent (10%) per annum on the unamortized
balance or at such higher rate as may have been paid by Landlord on funds
borrowed for the purpose of constructing such capital improvements; all costs
and expenses pertaining to a security alarm system for the tenants in the
Center; purchase, storage, installation and removal of holiday decorations;
depreciation on maintenance and operating machinery and equipment, if owned, and
rental paid for such machinery and equipment, if rented; repair and/or
replacement of equipment serving the common areas; replacements other than
equipment (including, without limitation, for parking lot and roof); premiums
for public liability, property damage, fire and extended coverage insurance
(including and any self-insured retention and including “Earthquake Insurance”
and “Flood Insurance” if Landlord deems desirable) together with insurance
against sprinkler damage,





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-31-










vandalism and malicious mischief, and other insurance carried by Landlord on the
common areas; all costs and expenses necessary to maintain, repair or replace
the roofs of the buildings located within the Center (and excluding the roofs of
the Other Stores if separately maintained); the cost of all government mandated
environmental repair, permits, equipment, inspections, monitoring and
replacement; the cost of all government mandated changes to the buildings in the
Center and/or to the common areas pursuant to the ADA [as defined in Section
7.1(a) of this Lease]; and an allowance to Landlord for Landlord's supervision
of the common areas in an amount equal to fifteen percent (15%) of the total of
the aforementioned expenses for each calendar year.  In the event Landlord shall
contest any tax or assessment affecting the Center, the expenses involved in
such contest shall be part of the common area expenses, regardless of whether
said contest affects the buildings in the Center or the common areas.  In
addition, common area expenses may, at Landlord’s option include the costs of
such items allocable to the Center which relate to contracts or cost pools
covering not only the Center but other property owned by Landlord, or affiliates
or agents of Landlord.  Notwithstanding anything to the contrary contained in
this Section 19.3 of this Lease, common area costs shall not include the
following:




(a)

Legal and other fees, leasing commissions, advertising expenses and other
related costs incurred in connection with original development or original
leasing of the Center or future re-leasing of the Center;




(b)

Any items for which Landlord is reimbursed by insurance, warranty or otherwise
compensated, including direct reimbursement by any tenant, to the extent
Landlord receives such reimbursement;




(c)

Expenses for replacement of foundations or bearing walls;




(d)

Expenses incurred in individual tenant build-out, renovation or otherwise
improving or decorating, painting or redecorating space for the exclusive use of
tenants or other occupants of vacant space in the Center (other than in the
common areas);




(e)

Payment of principal and/or interest on debt or amortization payment of any
mortgage or mortgages executed by Landlord covering the Center (or any portion
thereof) rental concessions or negative cash flow guaranties and rental payments
under any ground or underlying lease or leases;




(f)

The following costs of the operation of the business of the entity which
constitutes Landlord (not the cost of operation of the Center); formation of the
entity, preparation of tax returns and financial statements and gathering of
data therefor, costs of defending any lawsuits (except actions of Tenant which
may be in issue) costs of selling, syndication, financing mortgaging or
hypothecation any of Landlord’s interest in the Center, and costs of any
disputes between Landlord and its employees (if any) not engaged full-time in
Center operations; or




(g)

Insurance deductibles.




19.4

Enlargement of Common Areas.   Should Landlord acquire or make available
additional land not shown as part of the Center on Exhibit “A” and make the same
available as common areas, the expenses incurred by Landlord in connection with
the operation, maintenance, repair and replacement of common areas also shall
include all of the aforementioned expenses incurred and paid in connection with
said additional land.  In the event the expenses incurred by Landlord in
connection with the operation, maintenance, repair and replacement of the common
area include expenses for common areas located within the tracts of the Other
Stores, all sums paid or payable by the occupants of such tracts on account of
such expenses shall be applied toward reimbursement to Landlord of the entirety
of the common area expenses prior to calculation of Tenant's pro-rata share
thereof as herein set forth.




19.5

Common Area Rules and Regulations.




(a)

Subject to the limitations in Section 2.2 hereof, Landlord shall at all times
have the right and privilege of determining the nature and extent of the common
areas, whether the same shall be surface, underground or multiple-deck, and of
making such changes therein and thereto from time to time which in its opinion
are deemed to be desirable and for the best interests of all persons using the
common areas, including the location and relocation of driveways, entrances,
exits, automobile parking spaces, the direction and flow of traffic, designation
of prohibited areas, landscaped areas and all other facilities thereof.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-32-










(b)

Nothing contained herein shall be deemed to create any liability upon Landlord
for any damage to motor vehicles of customers or employees or for loss of
property from within such motor vehicles, unless caused by the gross negligence
of Landlord, its agents, servants or employees.




(c)

Landlord shall have the right to establish and, from time to time, to change,
alter and amend, and to enforce against Tenant and the other users of the common
areas such reasonable rules and regulations (including the exclusion of
employees' parking therefrom) as may be deemed necessary or advisable for the
proper and efficient operation, maintenance, repair and replacement of the
common areas.  The rules and regulations herein provided for may include,
without limitation, the hours during which the common areas shall be open for
use.  Landlord may, if in its opinion the same be advisable, establish a system
or systems of validation or similar operation, including a system of charges
against non-validated parking checks of users, and Tenant agrees to conform to
and abide by all such rules and regulations in its use and the use of its
customers and patrons with respect to said automobile parking areas; provided,
however, that all such rules and regulations and such types of operation or
validation of parking checks and other matters affecting the customers and
patrons of Tenant shall apply equally and without discrimination to all persons
entitled to the use of said automobile parking areas.




19.6

Control of Common Areas.   Subject to the limitations in Section 2.2 hereof,
Landlord shall at all times during the Lease Term have the sole and exclusive
control of the common areas, as well as the right to make changes to the common
areas, including the automobile parking areas, the parking spaces thereon,
driveways, entrances and exits and the sidewalks and pedestrian passageways and
other common areas and may, at any time and from time to time during the Lease
Term, exclude and restrain any person from use or occupancy thereof, excepting,
however, bona fide customers, patrons and service suppliers of Tenant, and other
tenants of Landlord who make use of the common areas in accordance with the
rules and regulations established by Landlord from time to time with respect
thereto.  The rights of Tenant in and to the common areas shall at all times be
subject to the rights of Landlord, the other tenants of Landlord and the Other
Store occupants of the Center to use the same in common with Tenant, and it
shall be the duty of Tenant to keep all of the common areas free and clear of
any obstructions created or permitted by Tenant or resulting from Tenant's
operation and to permit the use of any of the common areas only for normal
parking and ingress and egress by the customers, patrons and service suppliers
to and from the building occupied by Tenant and the other tenants of Landlord.




If in the opinion of Landlord unauthorized persons are using any of the common
areas by reason of the presence of Tenant in the Premises, Tenant, upon demand
of Landlord, shall enforce such rights against all such unauthorized persons by
appropriate proceedings.  Nothing herein shall affect the rights of Landlord at
any time to remove any such unauthorized persons from the common areas or to
restrain the use of any of the common areas by unauthorized persons.




19.7

Employee Parking Restrictions.   It is understood that the employees of Tenant
and the other tenants within the Center and employees of other occupants of the
Center shall not be permitted to park their automobiles or other vehicles in the
automobile parking areas which may from time to time be designated for patrons
of the Center.  Landlord agrees to furnish and/or cause to be furnished either
within the Center parking area, or reasonably close thereto, space for employee
parking.  Landlord at all times shall have the right to designate the particular
parking area to be used by any or all of such employees and any such designation
may be changed from time to time.  Tenant and its employees shall park their
cars only in those portions of the parking area, if any, designated for that
purpose by Landlord, and shall attach to their cars any identification stickers
required by Landlord.  Tenant shall furnish Landlord with its and its employees'
license numbers within five (5) days after requested by Landlord, and Tenant
shall thereafter notify Landlord of any change within five (5) days after such
change occurs.  Tenant hereby authorizes Landlord to tow away from the Center
any vehicle or vehicles belonging to Tenant or Tenant's employees which are
parked in violation of the foregoing or the rules and regulations issued by
Landlord from time to time and/or attach violation stickers or notices to such
vehicles.  If Landlord implements any program related to parking, parking
facilities or transportation facilities including, but not limited to, any
program of parking validation, employee shuttle transportation or other program
to limit, control, enhance, regulate or assist parking by customers of the
Center, Tenant agrees to participate in the program and to pay a share of the
costs of the program under rules and regulations from time to time established
by Landlord.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-33-










ARTICLE 20

DEFAULTS; REMEDIES




20.1

Events of Default.   The occurrence of any of the following shall constitute a
default and material breach of this Lease by Tenant:




(a)

Any failure by Tenant to pay any rent or any other charge required to be paid
under this Lease, or any part thereof, for a period of seven (7) days after
written notice from Landlord to Tenant (provided, however, any notice shall be
in lieu of, and not in addition to, any notice required under Michigan law); or




(b)

Any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that, if the nature of such default is such that the same
cannot reasonably be cured within a thirty (30) day period, Tenant shall not be
deemed to be in default if it shall commence such cure within such period and
thereafter rectify and cure such default with due diligence [in no event to
exceed fifteen (15) days after written notice thereof from Landlord to Tenant
specifying the particulars of the default (provided, however, any notice shall
be in lieu of, and not in addition to, any notice required under the law of the
State of Michigan)]; or




(c)

Abandonment or vacation of the Premises by Tenant; or




(d)

To the extent permitted by law, a general assignment by Tenant or any Guarantor
for the benefit of creditors, or the filing by or against Tenant or any
Guarantor of any proceeding under an insolvency or bankruptcy law, unless in the
case of a proceeding filed against Tenant or any Guarantor the same is dismissed
within ninety (90) days, or the appointment of a trustee or receiver to take
possession of all or substantially all of the assets of Tenant or any Guarantor,
unless possession is restored to Tenant or such Guarantor within thirty (30)
days, or any execution or other judicially authorized seizure of all or
substantially all of Tenant's assets located upon the Premises or of Tenant's
interest in this Lease, unless such seizure is discharged within thirty (30)
days.




20.2

Remedies.




(a)

In the event of a default by Tenant beyond the applicable notice and cure period
in Section 20.1 above, in addition to any other remedies available to Landlord
at law or in equity, including injunction, at Landlord's option, without further
notice or demand of any kind to Tenant or any other person:




(i)

To the extent permitted by and in accordance with law, Landlord may declare the
Lease Term hereof ended and re-enter the Premises and take possession thereof
and remove all persons therefrom, and Tenant shall have no further claim thereon
or hereunder; or




(ii)

Landlord has the remedy to continue the Lease in effect after Tenant's breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations; or




(iii)

Even though it may have re-entered the Premises, Landlord may thereafter elect
to terminate this Lease and all of the rights of Tenant in or to the Premises.




(b)

In addition to any rights or remedies hereinbefore or hereafter conferred upon
Landlord under the terms of this Lease, the following remedies and provisions
shall specifically apply in the event Tenant engages in any one or more of the
acts contemplated by the provisions of Section 20.1(d) of this Lease:




(i)

In all events, any receiver or trustee in bankruptcy shall either expressly
assume or reject this Lease within sixty (60) days following the entry of an
appropriate order for relief or within such earlier time as may be provided by
applicable law;




(ii)

In the event of an assumption of this Lease by a debtor or by a trustee, such
debtor or trustee shall within fifteen (15) days after such assumption (A) cure
any default or provide adequate assurance that any default will be promptly
cured; and (B) compensate Landlord for actual pecuniary loss or provide adequate
assurance that compensation will be made for actual pecuniary loss including,
but not limited to, all attorneys' fees, expert witness fees and





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-34-










costs incurred by Landlord resulting from any such proceedings; and (C) provide
adequate assurance of future performance;




(iii)

Where a default exists in this Lease, the trustee or debtor assuming this Lease
may not require Landlord to provide services or supplies incidental to this
Lease before its assumption by such trustee or debtor, unless the Landlord is
compensated under the terms of this Lease for such services and supplies
provided before the assumption of such Lease;




(iv)

The debtor or trustee may only assign this Lease if:   (A) it is assumed; and
(B) adequate assurance of future performance by the assignee is provided,
whether or not there has been a default under this Lease.  Any consideration
paid by any assignee in excess of the rent reserved in this Lease shall be the
sole property of, and paid to, Landlord;




(v)

Landlord shall be entitled to the fair market value for the Premises and the
services provided by Landlord (but in no event less than the rent reserved in
this Lease) subsequent to the commencement of a bankruptcy event;




(vi)

Any security deposit given by Tenant to Landlord to secure the future
performance by Tenant of all or any of the terms and conditions of this Lease,
shall be automatically transferred to Landlord upon the entry of an “Order of
Relief”;




(vii)

The parties agree that Landlord is entitled to adequate assurance of future
performance of the terms and provisions of this Lease in the event of an
assignment under the provisions of the Bankruptcy Code.  For purposes of any
such assumption or assignment of this Lease, the parties agree that the term
“adequate assurance” shall include at least the following, without limitation:




(A)

Any proposed assignee must have, as demonstrated to Landlord's satisfaction, a
net worth (as defined in accordance with generally accepted accounting
principles consistently applied) of an amount sufficient to assure that the
proposed assignee will have the resources with which to conduct the business to
be operated in the Premises, including the payment of all rent.  The financial
condition and resources of Tenant are material inducements to Landlord entering
into this Lease.




(B)

Any proposed assignee must have engaged in the permitted use described in
Exhibit “B” for at least five (5) years prior to any such proposed assignment.




(C)

Any proposed assignee must have had minimum sales at each location at which it
operated such a business equal to at least ninety percent (90%) of Tenant's
average monthly sales at the Premises for the eighteen (18) month period
preceding initiation of a proceeding under the Bankruptcy Code.




(D)

In entering into this Lease, Landlord considered extensively Tenant's permitted
use and determined that such permitted business would add substantially to the
tenant balance in the Center and, were it not for Tenant's agreement to operate
only Tenant's permitted business on the Premises, Landlord would not have
entered into this Lease.  Landlord's operation of the Center will be materially
impaired if a trustee in bankruptcy or any assignee of this Lease operate any
business other than Tenant's permitted business.




(E)

The provisions of Section 16.4 of this Lease regarding competing locations and
Landlord's acceptance thereof, upon the terms and conditions specified therein,
were a material inducement to Landlord to enter into this Lease.  Any individual
or entity proposed by a trustee in bankruptcy to be an assignee of this Lease
must comply with the provisions of Section 16.4.  Any proposed assignee of this
Lease must assume and agree to be personally bound by the terms, provisions and
covenants of this Lease.




(F)

Any assumptions of this Lease by a proposed assignee shall not adversely affect
Landlord's relationship with any of the remaining tenants in the Center taking
into consideration any and all other “use” clauses and/or “exclusivity” clauses
which may then exist under their leases with Landlord.




(c)

Should Landlord have re-entered the Premises under the provisions of Section
20.2(a)(ii) above, Landlord shall not be deemed to have terminated this Lease or
the liability of Tenant to pay any rent or other charges thereafter accruing, or
to have terminated Tenant's liability for damages under any of the provisions
hereof, by any such re-entry or by any action, in





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-35-










unlawful detainer or otherwise, to obtain possession of the Premises, unless
Landlord shall have notified Tenant in writing that it has so elected to
terminate this Lease, and Tenant further covenants that the service by Landlord
of any notice pursuant to the unlawful detainer statutes of the State of
Michigan and the surrender of possession pursuant to such notice shall not
(unless Landlord elects to the contrary at the time of or at any time subsequent
to the serving of such notice and such election is evidenced by a written notice
to Tenant) be deemed to be a termination of this Lease.  In the event of any
entry or taking possession of the Premises as aforesaid, Landlord shall have the
right, but not the obligation, to (i) remove therefrom all or any part of the
personal property located therein and may place the same in storage at the
expense and risk of Tenant; and/or (ii) erect a barricade and partition the
Premises at the expense of Tenant.  Exercise by Landlord of any one or more
remedies hereunder granted or otherwise available shall not be deemed to be an
acceptance of surrender of the Premises by Tenant, whether by agreement or by
operation of law, it being understood that such surrender can be effected only
by the written agreement of Landlord and Tenant.




(d)

Should Landlord elect to terminate this Lease pursuant to the provisions of
Section 20.2(a)(i) or (iii) above, Landlord shall recover from Tenant as
damages, the following:




(i)

The worth at the time of the award of any unpaid rent and other charges which
had been earned at the time of termination; plus




(ii)

The worth at the time of the award of the amount by which the unpaid rent and
other charges which would have been earned after termination until the time of
the award exceeds the amount of the loss of such rent and other charges that
Tenant proves could have been reasonably avoided; plus




(iii)

The worth at the time of the award of the amount by which the unpaid rent and
other charges for the balance of the Lease Term after the time of the award
exceeds the amount of the loss of such rent and other charges that Tenant proves
could have been reasonably avoided; plus




(iv)

Any other amount necessary to compensate Landlord for all of the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom including, but not limited to, any costs or expenses incurred by
Landlord in (A) retaking possession of the Premises, including reasonable
attorney's fees therefor; (B) maintaining or preserving the Premises after such
default; (C) preparing the Premises for reletting to a new tenant, including
repairs or alterations to the Premises for such reletting; (D) leasing
commissions; or (E) any other costs necessary or appropriate to relet the
Premises; plus




(v)

Any amount paid to Tenant by Landlord for the initial construction or remodeling
of Tenant's Work in the Premises; plus




(vi)

At Landlord's election, such other reasonable amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable Michigan
Law.




20.3

Computations.   For the purposes of the preceding paragraph, all rent and
charges other than Minimum Annual Rent shall be computed on the basis of the
average monthly amount thereof accruing during the twelve (12) month period
immediately preceding default unless a twelve (12) month period of this Lease
has not elapsed, in which case the average monthly amount shall be based upon
the entire period of Tenant's occupancy of the Premises.  




20.4

Definition of Worth at the Time of Award.   As used in Section 20.2(d)(i) and
(ii) above, the “worth at the time of the award” shall be computed by allowing
interest at the maximum lawful rate.  As used in Section 20.2(d)(iii) above, the
“worth at the time of the award” shall be computed by discounting such amount at
the discount rate of the  district of the Federal Reserve Bank in which the
Premises is located at the time of award, plus one percent (1%).




20.5

Efforts to Relet.   For the purposes of this Article, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder.  The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant’s right to
possession.  Landlord shall use commercially reasonable efforts to mitigate its
damages in the event of a default





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-36-










by Tenant, but Landlord shall not be required to favor the Premises over other
space in the Center in its leasing efforts.




20.6

No Waiver.   The waiver by Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant, or condition herein contained.  The subsequent acceptance of rent by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease other than the failure of Tenant
to pay the particular rent so accepted, regardless of Landlord's knowledge of
such preceding breach at the time of acceptance of such rent.  No covenant, term
or condition of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing.




20.7

Waiver of Jury Trial.  To the extent permitted by law, it is mutually agreed
between the parties to this Lease to hereby waive trial by jury in any action,
proceeding or counterclaim or other claim brought by either of the parties
against the other on any matters not relating to intentionally or negligently
caused personal injury or property damage, but otherwise arising out of or in
any way connected with the Lease, the relationship of Landlord and Tenant,
Tenant's use or occupancy of the Premises and any other statutory remedy.




ARTICLE 21

DEFAULT BY LANDLORD




21.1

Landlord shall not be in default hereunder unless Landlord fails to perform the
obligations required of Landlord under this Lease within a reasonable time, but
in no event later than thirty (30) days after written notice by Tenant to
Landlord and to the holder of any first mortgage or deed of trust covering the
Premises whose name and address shall have theretofore been furnished to Tenant
in writing specifying wherein Landlord has failed to perform such obligation;
provided, however, if the nature of Landlord's obligation is such that more than
thirty (30) days are required for cure of any default or breach of performance
after notice of such alleged breach, then Landlord shall not be in default if
Landlord commences cure of any default or breach of performance within such
thirty (30) day period and diligently prosecutes the same to completion.  Should
Landlord be determined to be in default of this Lease, then, except as provided
in Section 33.15 hereof, Landlord shall be liable to Tenant for all damages
sustained by Tenant as a direct result of Landlord's breach, and Tenant shall
not be entitled to terminate this Lease as a result thereof.  Nothing herein
contained is intended nor shall it be interpreted or construed to excuse Tenant
from paying any rent due hereunder, notwithstanding any breach or default by
Landlord.  Tenant hereby waives the benefit of any laws granting it a lien or
permitting Tenant to impose a lien upon the property of Landlord and/or upon
rent due Landlord, except in the event of the entry of a final money judgment in
favor of Tenant and against Landlord with respect to which a supersedeas bond or
other security is not timely posted, and in any event subject to the limitations
set forth in Section 33.15, below and applicable law.  Tenant hereby agrees that
it shall not commence nor be entitled to commence any action against Landlord
later than one (1) year after Tenant’s right to bring an action against Landlord
based upon any alleged breach or default first accrues and Tenant waives any
right to bring any action after such one (1) year period of limitations; suit
not timely commenced shall be forever barred, and the failure of Tenant to
timely commence suit shall conclusively be deemed to be an irrevocable waiver of
any and all claims or defenses based upon such alleged breach or default by
Landlord.




ARTICLE 22

ATTORNEYS' FEES AND LITIGATION EXPENSES




22.1

In the event that either Landlord or Tenant shall institute any action or
proceeding against the other relating to the provisions of this Lease, or any
default hereunder, the unsuccessful party in such action or proceeding agrees to
pay to the successful party the reasonable attorneys' fees and costs (including
expert witness fees and costs) incurred therein by the successful party.




ARTICLE 23

EMINENT DOMAIN




23.1

Taking Resulting in Termination.   In the event that all or substantially all of
the Premises shall be taken under the power of eminent domain, or that any
portion of the Center shall be so taken which results in the termination of any
REA(s), this Lease shall thereupon terminate as of the date possession shall be
so taken.  In the event that a portion of the floor area of the Premises shall
be taken under the power of eminent domain and the portion not so taken will not
be reasonably adequate for the operation of Tenant's business, notwithstanding
Landlord's performance of restoration as hereunder provided, or in the event
thirty percent (30%) or more of the





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-37-










parking area utilized by Tenant’s customers of the Premises shall be taken under
the power of eminent domain and the portion not so taken will not be reasonably
adequate for the operation of Tenant’s business, notwithstanding Landlord’s
performance of restoration, then in either event, this Lease shall terminate as
of the date  possession of said portion is taken.  If this Lease is terminated,
all rent shall be paid up to the date that possession is taken by public
authority, and Landlord shall make an equitable refund of any rent paid by
Tenant in advance and not yet earned.




23.2

Partial Taking.   In the event of any taking under the power of eminent domain
which does not terminate this Lease as aforesaid, any obligation of Tenant under
this Lease to pay Percentage Rent or other amounts and all of the other
provisions of this Lease shall remain in full force and effect, except that
Minimum Annual Rent shall be reduced in the same proportion that  the amount of
floor area of the Premises taken bears to the floor area of the Premises
immediately prior to such taking, and Landlord shall, to the extent of the
condemnation award, at Landlord's own cost and expense restore such part of
Landlord's Work in the Premises described in Exhibit “C” as is not taken to as
near its former condition as the circumstances will permit and Tenant shall do
likewise with respect to such part of Tenant's Work as is not taken.




23.3

Award.   All damages awarded for any such taking under the power of eminent
domain, whether for the whole or a part of the Premises, shall belong to and be
the property of Landlord, whether such damages shall be awarded as compensation
for diminution in value of the leasehold or for the fee of the Premises;
provided, however, that nothing herein contained shall prevent Tenant from
making claim for loss or damage to Tenant's trade fixtures and removable
personal property, goodwill, trade fixtures, moving and relocation expenses,
value of leasehold improvements installed and paid for by Tenant, so long as the
Landlord’s award is not diminished.  Landlord and Tenant hereby waive the
provisions of any law of the State of Michigan providing for the termination of
the Lease in the event of a taking.




23.4

Transfer Under the Threat of Taking.   A voluntary sale by Landlord to any
public or quasi-public body, agency or person, corporate or otherwise, having
the power of eminent domain, either under threat of condemnation or while
condemnation proceedings are pending, shall be deemed to be a taking by eminent
domain.




23.5

Requisitioning.   Notwithstanding anything to the contrary in the foregoing
provisions, the requisitioning of the Premises or any part thereof by military
or other public authority for purposes arising out of a temporary emergency or
other temporary situation or circumstances shall constitute a taking of the
Premises by eminent domain only when the use and occupancy by the requisitioning
authority has continued for thirty (30) days.  During such thirty (30) day
period and, if this Lease is not terminated under the foregoing provisions, then
for the duration of the use and occupancy of the Premises by the requisitioning
authority, any obligation of Tenant under this Lease to pay Percentage Rent or
other amounts and all of the other provisions of this Lease shall remain in full
force and effect, except that Minimum Annual Rent and all charges calculated on
the floor area of the Premises shall be reduced in the same proportion that the
amount of the floor area of the Premises requisitioned bears to the total floor
area of the Premises, and Landlord shall be entitled to whatever compensation
may be payable from the requisitioning authority for the use and occupation of
the Premises for the period involved.




ARTICLE 24

SUBORDINATION TO FINANCING; ATTORNMENT




24.1

Subordination.   This Lease is subject and subordinate to all ground or
underlying leases including sale and leaseback leases, mortgages and deeds of
trust which now affect the Center, the Premises or any portion thereof, and to
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust shall advise Landlord that it or
they desire or require this Lease to be prior and superior thereto, then, within
thirty (30) days of Landlord’s written request therefor, Tenant agrees to
execute, acknowledge and deliver such documents or instruments which are
reasonably necessary or desirable for purposes therefor.




24.2

Future Encumbrance.   Landlord shall have the right to cause this Lease to be
and become and remain subject and subordinate to any and all ground or
underlying leases, including sale and leaseback leases, mortgages or deeds of
trust which may hereafter be executed covering the Center, the Premises, the
real property thereunder or any portion thereof for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advance, together with interest thereon and subject to all of
the terms and provisions thereof,





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-38-










provided that the new owner agrees to recognize the terms of the Lease and
agrees not to disturb the Tenant’s possession of the Premises except in
accordance with this Lease.  Tenant agrees, within thirty (30) days after
Landlord's written request therefor, to execute, acknowledge and deliver upon
request any and all documents or instruments reasonably requested by Landlord or
reasonably necessary or proper to assure the subordination of this Lease to any
such mortgages, deeds of trust or leasehold estates.




24.3

Attornment.   Notwithstanding anything to the contrary set forth in this Article
or under Michigan law, Tenant hereby attorns and agrees to attorn to any person,
firm or corporation purchasing or otherwise acquiring the Center, the Premises
or the real property thereunder or any portion thereof at any sale or other
proceeding or pursuant to the exercise of any rights, powers or remedies under
such mortgages or deeds of trust or ground or underlying leases as if such
person, firm or corporation had been named as Landlord herein, provided that the
new owner agrees to recognize the terms of the Lease and agrees not to disturb
the Tenant’s possession of the Premises except in accordance with this Lease.




24.4

Estoppel Certificates.   If, upon any sale, assignment or hypothecation of the
Premises, the Center or the land thereunder by Landlord, an estoppel statement
shall be required from Tenant, Tenant agrees to deliver, in recordable form
within thirty (30) days after written request therefor by Landlord, said
statement substantially in the form of Exhibit “E”.  Tenant's failure or refusal
to timely execute such certificate, or such other certificate the party (other
than Landlord) to the sale, assignment or hypothecation may request, shall
constitute an acknowledgment by Tenant that the statements contained in such
certificate are true and correct.




24.5

Mortgage Changes.  Intentionally Omitted.  




ARTICLE 25

SALE OF PREMISES BY LANDLORD




25.1

In the event of any sale, exchange or other conveyance of the Center or any
portion or portions thereof by Landlord and an assignment by Landlord of this
Lease, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Lease so long as the purchaser or transferee assumes and
agrees to carry out any and all of the covenants and obligations of the Landlord
under this Lease.




ARTICLE 26

HOLDOVER BY TENANT




26.1

Holdover Tenancy.   This Lease shall terminate without further notice upon the
expiration of the Lease Term.  Upon the expiration or earlier termination of the
Lease Term, Tenant shall peaceably and quietly surrender the Premises
broom-clean and in the same condition as the Premises were in upon delivery of
possession of same to Tenant by Landlord, reasonable wear and tear and any
damage to the Premises which Tenant is not required to repair pursuant to
Article 17 excepted.  Should Tenant hold over in the Premises beyond the
expiration or earlier termination of this Lease, the holding over shall not
constitute a renewal or extension of this Lease or give Tenant any rights under
this Lease.  In such event, Landlord may, in its sole discretion, treat Tenant
as a tenant at will, subject to all of the terms and conditions of this Lease,
except that Minimum Annual Rent shall be an amount equal to one and one-half (1
½) times the sum of Minimum Annual Rent and Percentage Rent which was payable by
Tenant for the twelve (12) month period immediately preceding the expiration or
earlier termination of this Lease.




26.2

Failure to Surrender.   If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall indemnify and hold Landlord harmless
from any loss or liability resulting from such failure including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender.  Acceptance by Landlord of any
Minimum Annual Rent, Percentage Rent or additional rent after the expiration or
earlier termination of this Lease shall not constitute a consent to a holdover
hereunder, constitute acceptance of Tenant as a tenant at will, or result in a
renewal of this Lease.




ARTICLE 27

MARKETING FUND




27.1

Marketing Fund Charge.   Intentionally Omitted.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-39-













27.2

Center Credit Card and Gift Certificates.  Intentionally Omitted.




27.3

Grand Reopening Assessment.  Intentionally Omitted.




ARTICLE 28

NOTICES




28.1

Notices.   Wherever in this Lease it shall be required or permitted that notice,
approval, advice, consent or demand be given or served by either party to this
Lease to or on the other, such notice, approval, advice, consent or demand shall
be in writing and deemed to have been duly given by deposit in the United States
Mail and forwarded by certified or registered delivery, addressed to the parties
at the addresses listed in Article 2 or by personal service or by nationally
recognized overnight courier (which documents delivery of the notice, such as
Federal Express) addresses to the parties at the address in Article 2, in which
event notice shall be deemed delivered on the next business day following
documented delivery.  Either party may change such address by written notice
sent by certified or registered mail to the other.




28.2

Default Notices.   Notwithstanding anything to the contrary contained herein,
any notices Landlord is required or authorized to serve upon Tenant in order to
advise Tenant of alleged violations of Tenant's covenants contained in Article
13 (improper advertising medium/signs), Article 17 (failure of Tenant to
properly repair and/or maintain the Premises) or Article 19 (improper parking of
automobiles), must be in writing but shall be deemed to have been duly given or
served upon Tenant by delivery of a copy of such notice to one of Tenant's
managing or responsible employees at the Premises and by mailing a copy of such
notice to Tenant in the manner specified above.




ARTICLE 29

EXPANSION




29.1

Expansion.   Landlord may, at its election (but shall in no event be obligated
to), construct, modify, reduce or expand the Center or any part thereof.  Tenant
acknowledges that such construction, modification, reduction or expansion of the
Center or any part thereof if and when it may occur, will involve barricading,
materials storage, noise, dust, vibration, scaffolding, demolition, structural
alterations, the presence of workmen and equipment, rearrangement of parking
areas, common areas, roadways and lighting facilities, redirection of vehicular
and pedestrian traffic, and other inconveniences typically associated with
construction.  In connection with such construction, modification, reduction or
expansion of the Center, Tenant hereby agrees to permit Landlord and its
authorized employees, agents, contractors (which does not unreasonably interfere
with the operation of Tenant’s business in the Premises), architects, structural
engineers or representatives to enter the Premises at all reasonable times for
the purpose of inspecting, working in and/or surveying the Premises.  No
exercise by Landlord of any rights herein reserved to inspect, work in and/or
survey the Premises shall entitle Tenant to any compensation by Landlord for any
inconvenience occasioned thereby except as set forth in Section 29.2 of the
Lease.




(a)

Tenant acknowledges that such construction, modification, reduction or expansion
of any portion of the Center by Landlord may require the closing of the Premises
for business at the option of Landlord.  Any such closure by Landlord shall not
exceed forty-eight (48) hours and, for the duration of such closure, Tenant
shall receive the Construction Abatement described in Section 29.2.




(b)

Tenant hereby grants to Landlord and its authorized employees, agents,
contractors, architects, structural engineers or representatives such licenses
or easements in, upon, through, above or below the Premises or any portion
thereof as shall be reasonably required (i) for the installation, inspection,
surveying, maintenance and/or construction of mains, conduits, shafts, columns,
footings, piers, pipes, or other facilities to serve any building or any part
thereof including, without limitation, the premises of any occupant of the
Center; or (ii) for any future construction, modification, reduction or
expansion of the Center, provided that Landlord shall use its best efforts to
minimize any unreasonable interference with Tenant's use, occupancy or enjoyment
of the Premises as contemplated by this Lease caused by Landlord's exercise of
such licenses or easements.




(c)

During any period of time that Landlord or its authorized employees, agents,
contractors, architects, structural engineers or representatives enter the
Premises pursuant to this Article, Landlord shall, at its sole cost and expense,
provide adequate security for Tenant's inventory and personal property located
in the Premises.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-40-










(d)

Tenant waives any claim or defense it may have against Landlord and its
authorized employees, agents, contractors, architects, structural engineers or
representatives and any right of offset against or deductions from rent or any
other sum payable under this Lease or any cause of action based upon
interruption of or interference with Tenant's conduct of business, loss of
business, decreased sales, constructive or wrongful eviction, invasion of right
of privacy or inconvenience to its customers caused by any construction,
modification, reduction or expansion of the Center, except for the Construction
Abatement.  The Construction Abatement shall be Tenant's sole remedy against
Landlord or Landlord's authorized employees, agents, contractors, architects,
structural engineers and representatives for any such interruption of or
interference with Tenant's conduct of business, loss of business, decreased
sales, constructive or wrongful eviction, invasion of right of privacy or
inconvenience to its customers caused by any construction, modification,
reduction or expansion of the Center, except in the event of Landlord's willful
misconduct resulting in punitive damages, in which event the Construction
Abatement shall not be Tenant's sole remedy.




29.2

Construction Abatement.   In the event that any construction, modification,
reduction or expansion of the Center or the Premises substantially interferes
with the operation of Tenant's business in the Premises, then for the duration
of such substantial interference, Minimum Annual Rent and all other charges
provided to be paid under this Lease shall be equitably abated in the same
proportion that Tenant's use of the Premises is impaired (“Construction
Abatement”).  Tenant shall continue the operation of its business in the
Premises at all times to the extent reasonably practicable in Landlord's opinion
from the standpoint of prudent business management.  Tenant shall not be
entitled to any compensation or damages from Landlord for any reason including,
without limitation:  (a) loss of the use of the whole or any part of the
Premises; (b) damage to Tenant's personal property; or (c) any inconvenience or
annoyance or loss occasioned by such construction, modification, reduction or
expansion, including any decrease in sales from the Premises, except (i) in the
event of Landlord's willful misconduct resulting in punitive damages, or that of
Landlord's agents, employees, servants or contractors; and (ii) for the
Construction Abatement.




29.3

Additional Other Store. Intentionally Omitted.




ARTICLE 30

LANDLORD'S RIGHT TO RELOCATE PREMISES




30.1

Intentionally Omitted




ARTICLE 31

CAPTIONS AND TERMS




31.1

Reference Only.   The captions of Articles and Sections of this Lease are for
convenience only, are not a part of this Lease and do not in any way limit or
amplify the terms and provisions of this Lease.  Except as otherwise
specifically stated in this Lease, the “Lease Term” shall include the original
term and any extension, renewal or holdover thereof.  The words “include” and
“including” are intended to be illustrative not exhaustive.




31.2

Parties.   If more than one person or corporation is named as Landlord or Tenant
in this Lease and executes the same as such, the words “Landlord” or “Tenant”
wherever used in this Lease are intended to refer to all such persons or
corporations, and the liability of such persons or corporations for compliance
with the performance of all of the terms, covenants and provisions of this Lease
shall be joint and several.  The masculine pronoun used herein shall include the
feminine or the neuter, as the case may be, and the use of the singular shall
include the plural.  This Lease has been negotiated at arms length and carefully
reviewed by the parties.  This Lease is not to be construed against the
Landlord.




ARTICLE 32

OBLIGATIONS OF SUCCESSORS




32.1

Each and all of the provisions of this Lease shall be binding upon and inure to
the benefit of the parties hereto, and except as otherwise specifically provided
in this Lease, their respective heirs, executors, administrators, successors and
assigns, subject at all times, nevertheless, to all agreements and restrictions
contained elsewhere in this Lease with respect to the assignment, transfer,
encumbering or subletting of all or any part of Tenant's interest in this Lease.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-41-










ARTICLE 33

MISCELLANEOUS PROVISIONS




33.1

Separability.   It is agreed that, if any provisions of this Lease shall be
determined to be void by a court of competent jurisdiction, then such
determination shall not affect any other provisions of this Lease and all such
other provisions shall remain in full force and effect.




33.2

Warranty of Authority.   If Tenant is a corporation,  limited liability company
 or partnership, the persons executing this Lease on behalf of Tenant hereby
covenant and warrant that Tenant is a duly qualified corporation or limited
liability company or partnership and all steps have been taken prior to the date
hereof to qualify Tenant to do business in the State of Michigan; that all
franchise and corporate or other entity taxes have been paid to date; and that
all forms, reports, fees and other documents necessary to comply with applicable
laws will be filed when due.




33.3

Entire Agreement.   It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease.  This Lease
contains all of the terms, covenants, conditions, warranties and agreements of
the parties relating in any manner to the rent, use and occupancy of the
Premises, shall be considered to be the only agreement between the parties
hereto and their representatives and agents, and none of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.  This section should not be
construed as restricting Landlord’s ability to modify the rules and regulations
of the Center.  All negotiations and oral agreements acceptable to both parties
have been merged into and are included herein.  There are no other
representations or warranties between the parties and all reliance with respect
to representations is totally upon the representations and agreements contained
in this Lease.




33.4

Right to Lease.   Except as set forth below in this Section 33.4, Landlord
reserves the absolute right to effect such other tenancies in the Center as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of the Center.  Except as set forth below in this Section
33.4, Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Center.  Nothing contained in this Lease shall be deemed
to give Tenant an express or implied exclusive right to operate any particular
type of business in the Center.  




Provided that Tenant is continuously operating the Premises as required by this
Lease for the purpose set forth in Exhibit B, and more than sixty percent (60%)
of Tenant’s Net Sales result from the sale of hamburgers, and Tenant is not
otherwise in default of this Lease beyond any applicable cure period, Landlord
agrees that during the Lease Term Landlord will not execute a new lease within
the Center with any new tenant under the trade name “Five Guys Burgers and
Fries” (“Leasing Restriction”).  If Landlord violates the Leasing Restriction,
Tenant shall furnish Landlord with thirty (30) days’ written notice of such
violation within which time Landlord shall have the opportunity to cure such
violation.  If Landlord fails to cure the violation, Tenant’s sole remedy for
Landlord’s violation of the Leasing Restriction shall be the right to pay three
percent (3%) of Tenant’s Net Sales in lieu of Minimum Annual Rent (“Modified
Rent”) for the period commencing on the day such thirty (30) day notice expires
and ending one (1) year thereafter (“Sales Rent Period”).  If the Sales Rent
Period continues for one (1) year, Tenant shall have the right to terminate this
Lease, which right Tenant must exercise, if at all, within forty-five (45) days
following the expiration of the Sales Rent Period by furnishing written notice
to Landlord of Tenant’s intent.  If Tenant elects to terminate this Lease, then
the effective date of the termination shall be the date Landlord receives
Tenant’s notice.  If Tenant does not terminate this Lease, then on the first day
after the end of the Sales Rent Period, the payment of Modified Rent shall cease
and Tenant shall resume payment of full Minimum Annual Rent. If Tenant Transfers
all or any portion of its interest in the Premises or this Lease (excluding
transfers under Section 15.7 which do not require Landlord’s consent), then the
Leasing Restriction shall be of no further force or effect.  The Leasing
Restriction granted herein is granted solely to Tenant and is not assignable or
transferable (except to transferees under Section 15.7 which do not require
Landlord’s consent).  The Leasing Restriction does not apply to any existing
tenant, lease, license or occupant of the Center as of the Effective Date or to
any renewal, extension or new lease with such existing tenants or occupants or
any assignment or other transfer of any interest in any such lease, license or
other occupancy agreement, except that Landlord agrees not to modify any
agreement in the Center to permit a violation of the Leasing Restriction.  The
Leasing Restriction shall not apply to any occupant of the Center in excess of
fifty thousand





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-42-










(50,000) square feet of floor area.  The Leasing Restriction shall not apply to
any tenant or occupant of the Center through bankruptcy.




33.5

Governing Law.  The laws of the State of Michigan shall govern the validity,
construction, performance and enforcement of this Lease.  Should either party
institute legal action to enforce any obligation contained herein, it is agreed
that the venue of such suit or action shall be the County in which the Center is
located.  Although the printed provisions of this Lease were drawn by Landlord,
this Lease shall not be construed either for or against Landlord or Tenant but
shall be interpreted in accordance with the general tenor of its language.




33.6

Force Majeure.   Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental actions, acts of terror, civil
commotions, fire or other casualty, hazardous materials (the presence of which
is unrelated to Tenant or its agents, servants, contractors, representatives or
employees, act or failure to act if Tenant is seeking to excuse performance),
and other non-financial causes beyond the reasonable control of the party
obligated to perform, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage, except the obligations, once
begun, imposed with regard to rent and other charges to be paid by Tenant
pursuant to this Lease and as otherwise provided in this Lease.




33.7

Cumulative Rights.   The various rights, options, elections, powers and remedies
contained in this Lease shall be construed as cumulative and no one of them
shall be exclusive of any of the others, or of any other legal or equitable
remedy which either party might otherwise have in the event of breach or default
in the terms hereof, and the exercise of one right or remedy by such party shall
not impair its right to any other right or remedy until all obligations imposed
upon the other party have been fully performed.




33.8

Time.   Except for the delivery of possession of the Premises to Tenant, time is
of the essence with respect to the performance of each of the covenants and
agreements contained in this Lease.




33.9

Relationship of Parties.   Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture or of
any association between Landlord and Tenant, and neither the method of
computation of rent nor any other provisions contained in this Lease nor any
acts of the parties hereto shall be deemed to create any relationship between
Landlord and Tenant other than the relationship of landlord and tenant.




33.10

Late Charges.   Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which is extremely difficult
to ascertain.  Such costs include, but are not limited to, processing and
accounting charges, and late charges which may be imposed upon Landlord by the
terms of any mortgage or deed of trust covering the Premises.  Accordingly, if
any installment of rent or any other sum due from Tenant shall not be received
by Landlord or Landlord's designee within ten (10) days of written notice that
when such amount is due, then Tenant shall pay to Landlord, as additional rent,
a late charge equal to Two Hundred Fifty and 00/100 Dollars ($250.00), plus any
attorneys' fees and/or expert witness fees incurred by Landlord by reason of
Tenant's failure to pay rent and/or other charges when due hereunder.  The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of the late payment by
Tenant.  Acceptance of such late charge by Landlord shall in no event constitute
a waiver of Tenant's default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.
 Any amount required to be paid by Tenant under this Section or Section 33.23
hereof shall be deemed to be interest to the maximum extent permitted by law.




33.11

Financial Statements and Credit Reporting.




(a)

Not more often than twice in any twelve (12) month period (but not more often
than legally required to be available for a public company, Tenant shall, upon
fifteen (15) business days' prior written notice from Landlord, provide Landlord
or any institutional lender which is negotiating with Landlord for interim,
construction or permanent financing during the Lease Term, with the most recent
publicly available financial statement for the Tenant.




33.12

Real Estate Brokers.   Tenant warrants that it has had no dealing with any
broker or agent except Landlord’s broker, GGP, in connection with the
negotiation or execution of this Lease,





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-43-










and except Tenant’s Broker, Howard Schwartz Commercial Real Estate LLC
(“Tenant’s Broker”).  Landlord shall pay a real estate commission to Tenant’s
Broker for this Lease pursuant to a separate written agreement between the
Landlord and Tenant’s Broker.  Tenant hereby holds GGP and Landlord (their
employees, principals, predecessors and successors-in-interest) harmless with
respect to any damage or liability of any kind or nature whatsoever, or at all,
including reasonable attorneys' fees and court costs with respect to the
negotiation of this Lease or collateral matters thereto.  Except as may be
expressly set forth herein, Landlord and Tenant represent and warrant that there
are no other claims for brokerage commissions or finder's fees in connection
with the execution of this Lease, and agree to indemnify the other against and
hold it harmless from all liability arising from any such other claim including,
without limitation, the cost of attorneys' fees and court costs in connection
therewith.




33.13

Interest.   Tenant shall pay to Landlord when due all sums of money required to
be paid pursuant to this Lease.  If such amounts or charges are not paid at the
time provided in this Lease, they shall nevertheless be collectible with the
next installment of Minimum Annual Rent thereafter falling due, but nothing
herein contained shall be deemed to suspend or delay the payment of any amount
of money or charge at the time the same becomes due and payable hereunder, or
limit any other remedy of Landlord.  If Tenant shall fail to pay, when the same
is due and payable, any rent or other charge, such unpaid amounts shall bear
interest at the maximum lawful rate from the date due to the date of payment not
to exceed eight percent (8%) per annum.




33.14

No Offer to Lease.   The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises; and this document shall become effective and binding
only upon execution hereof by both parties and delivery by Landlord (or, when
duly authorized, by Landlord's agent or employee) to Tenant.  No act or omission
of any agent of Landlord or of Landlord's broker shall alter, change or modify
any of the provisions hereof.




33.15

Exculpation.   The obligations of Landlord under this Lease do not constitute
personal obligations of the individual partners of the partnership or
shareholders, officers or directors of the corporation of Landlord or the
members of the limited liability company, and Tenant shall not seek any relief
against the individual partners of the Landlord if a partnership (whether
general or limited), the shareholders, officers or directors of the corporation
if Landlord is a corporation, or the members of the limited liability company if
Landlord is a limited liability company, based upon any breach or default by
Landlord (or any of its agents or employees) of any obligations under this Lease
or applicable law.  Anything in this Lease to the contrary notwithstanding,
Tenant shall look solely to the equity, rents, and profits of Landlord in the
building in which the Premises are located and the parcel of real property on
which said building is located, subject to the prior rights of any mortgagee or
holder of a deed of trust covering the Center or any portion thereof, and
subject to the Landlord's rights under a leasehold interest in the Center or any
part thereof, if any, for the collection of any judgment (or other judicial
process) requiring the payment of money by Landlord in the event of any default
or breach by Landlord with respect to any of the terms, covenants and conditions
of this Lease to be observed and/or performed by Landlord, and no other assets
of Landlord shall be subject to levy, execution or other procedures for the
satisfaction of any of Tenant's remedies.  Tenant will not seek recourse against
the individual partners of the partnership (if Landlord is a partnership), or
shareholders, officers or directors of the corporation of Landlord (if Landlord
is a corporation), or the members or managers of the limited liability company
(if Landlord is a limited liability company), as the case may be, nor against
any of their personal assets for such satisfaction of any monetary or
non-monetary relief that may be granted in favor of Tenant and against Landlord.




33.16

No Remuneration for Execution of Lease.    Except as provided in Section 33.12,
Landlord and Tenant each, for itself and for its members, directors, officers,
shareholders, employees, partners and agents, warrants, covenants and represents
to the other that neither it, nor any of its members, directors, officers,
shareholders, employees, partners and agents, has given to or received from the
other party or any such party's member, director, officer, shareholder,
employee, partner or agent, any commission, fee, rebate, or other thing or
service in connection with the execution of this Lease.  Each party agrees that
it shall submit to such reasonable audit as may be required to substantiate
compliance with the foregoing provisions of this Section.




33.17

Waiver of Rights of Redemption.   Tenant waives any and all rights of redemption
granted under any present and future laws in the event Landlord obtains the
right to possession of the Premises by reason of the violation by Tenant of any
of the covenants and conditions of this Lease or otherwise; provided, however,
that this Section 33.17 is not intended and shall not be construed as a waiver
of Tenant’s rights, if any, to exercise any lawful right to prevent issuance or
execution of a Writ of Restitution or similar order, or to any appellate rights
or remedies.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-44-













33.18

Recording.   Tenant shall not record this Lease or any short form memorandum of
this Lease.  Tenant, upon the request of the Landlord, shall execute and
acknowledge a short form memorandum of this Lease for recording purposes.  Upon
the expiration or earlier termination of this Lease for any reason, Tenant,
within three (3) days of the date of request by Landlord, shall deliver to
Landlord a quitclaim deed conveying to Landlord any and all interest Tenant may
have had under this Lease.




33.19

Right to Show Premises.   During the last one hundred twenty (120) days of the
Lease Term or upon earlier termination of this Lease, Landlord shall have the
right to go upon the Premises to show same to prospective tenants or purchasers.




33.20

Hazardous Materials.




(a)

Tenant, at its sole cost and expense, shall comply with all laws relating to the
storage, use, handling and disposal of Hazardous Materials as defined in Section
33.20(e) below.  Tenant represents and warrants that it and its agents,
servants, employees, contractors and anyone else acting on Tenant's behalf will
not store, dispose, produce, use, transport or manufacture any toxic or
hazardous waste or materials as defined or regulated now or in the future, by
local, state or federal laws, on the Premises or any portion of the Center
(“Hazardous Materials”).  Tenant shall give Landlord prompt written notice of
the existence of, and/or Tenant's discovery of, the presence of or contamination
of the Premises or the Center with Hazardous Materials.  In the event Tenant or
any of its agents, servants, employees, contractors or anyone else acting on
Tenant's behalf violates the foregoing provision by storing, disposing,
producing, using, transporting or manufacturing any Hazardous Materials in, on
or about the Premises or the Center, Tenant shall indemnify, defend and hold
Landlord, UBS, TPI LP, TPI LLC, GGP and MSMA harmless from and against any and
all damages, claims, injuries, cost and liability arising therefrom or related
thereto, including all costs of clean-up, attorneys' fees, expert witness fees,
court costs and losses to property or the Premises.  The clean-up and disposal
of such Hazardous Materials, including required air monitoring and
documentation, shall be performed by Tenant at Tenant's sole cost and expense
and shall be performed in accordance with all applicable laws, rules,
regulations and ordinances.  Landlord shall have the right, but not the
obligation, to review, monitor and supervise any such clean-up and disposal by
Tenant.  Within forty-five (45) days following the clean-up of any Hazardous
Materials, Tenant shall furnish to Landlord Hazardous Materials manifests and
records which document proper transport and disposal of such material.  The
foregoing notwithstanding, Landlord, in Landlord's sole and absolute discretion,
may elect by written notice to Tenant to perform the clean-up and disposal of
such Hazardous Materials from the Premises and/or the Center.  In such event,
Tenant shall pay to Landlord the actual cost of same upon receipt from Landlord
of Landlord's written invoice therefor.  The terms of the indemnification set
forth in this Section 33.20 shall survive the expiration or the earlier
termination of this Lease.




(b)

Tenant shall notify Landlord and provide to Landlord a copy or copies of the
following environmental entitlements or inquiries related to the Premises:
 Notices of violation, notices to comply, citations, inquiries and reports filed
pursuant to self-reporting requirements.  Underground tanks shall be prohibited
without the prior written approval of Landlord, which approval Landlord may
withhold in its sole and absolute discretion.  In the event of a release of any
Hazardous Materials or waste into the environment, Tenant shall furnish to
Landlord a copy of any and all other environmental entitlements or inquiries
relating to the Premises including, but not limited to, all permit applications,
permits, monitoring reports, warnings and other reports and other related
documents even if characterized as confidential.  Tenant shall provide its
employees, agents, subcontractors, as well as any governmental entities, the
public and any other person or entity as required by law, with any and all
notices, warnings, disclosures or other information concerning Hazardous
Materials related to the Premises or Center, required by any law, rule,
regulation or ordinance applicable to Tenant or the Premises.  Tenant shall
submit all such notices to Landlord prior to distribution or submission by
Tenant of such notice and shall obtain Landlord’s prior written approval
thereof.  Landlord shall have the right, but not the obligation, to review such
notices and to prescribe their form and content prior to distribution or
submission to any other person or entity.




(c)

Notwithstanding any other term or provision of the Lease, Tenant shall permit
Landlord, it's agents and employees to enter the Premises at any time, without
prior notice, to inspect, audit, monitor and/or take emergency or long-term
remedial action with respect to Hazardous Materials on or affecting the Premises
or to discharge Tenant's obligations hereunder with respect to such Hazardous
Materials when Tenant has failed to do so, all at Tenant's cost and expense.
 All costs and expenses incurred by Landlord in connection with performing
Tenant's





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-45-










obligations hereunder shall be reimbursed by Tenant to Landlord within ten (10)
days of Tenant's receipt of written request therefor.




(d)

All of Landlord's rights and remedies set forth in this Section 33.20 shall
apply equally to ACM (as defined in Section 11.1 of the Lease).  Landlord
reserves the right to enter the Premises at any time and from time to time, for
the purposes of and to monitor, inspect, remove, encapsulate, abate, enclose
and/or remediate any ACM.   Tenant shall comply with any and all federal, state,
and local laws, rules, regulations, and ordinances regarding ACM located in, on
or about the Premises.  Tenant acknowledges that incorporation of any ACM into
the Premises, or any portion of Tenant's Work, is strictly prohibited.  Tenant
agrees, represents and warrants that it shall not incorporate or permit or
suffer to be incorporated, knowingly or unknowingly, any ACM into the Premises
or Tenant's Work.  If the presence of ACM is a result of Tenant's occupancy of
the Premises, such compliance shall be at Tenant's sole cost and expense.
 Landlord may condition any remodeling or alteration of the Premises upon the
removal or abatement of ACM, at Tenant's cost and expense.  In such event,
Landlord may elect to perform the work itself and Tenant shall pay Landlord for
the cost and expense thereof.  Tenant shall fully cooperate with Landlord to
ensure compliance with all laws, rules, regulations and ordinances related to
ACM.




(e)

As used herein, the term “Hazardous Materials” shall include any hazardous,
toxic or radioactive material, substance or waste regulated by any law, rule and
regulation of any local governmental authority, the State of Michigan or the
United States Government, now or in the future and as amended, relating to the
storage, use, handling and disposal of hazardous, toxic or radioactive matter,
including without limitation:  (i) those materials identified in Section 311 of
the Federal Water Pollution Control Act, Resource Conservation and Recovery Act
as amended (42 U.S.C. Section 6901 et seq.), Comprehensive Environmental
Response Compensation and Liability Act as amended (42 U.S.C. Section 9601 et
seq.), Toxic Substances Control Act as amended (15 U.S.C. Section 2601 et seq.)
and including such hazardous or toxic substances or wastes as are identified,
defined or listed elsewhere and are incorporated into such acts or sections by
reference as well as all products containing Hazardous Materials; (ii)
petroleum; (iii) asbestos; (iv) formaldehyde; (v) polychlorinated biphenyls
(PCBs); and (vi) Freon and other chlorofluorocarbons.




In the event that at any time during the Lease Term, Landlord’s Work in the
Premises is in violation of any rule, regulation, law, or ordinance applicable
to the Premises related to Hazardous Materials, Landlord shall, at its cost,
place such work into lawful compliance, unless such noncompliance results from
changes to the Premises by Tenant.  In the event that at any time during the
Lease Term, Tenant's Work in the Premises is in violation of any rule,
regulation, law, or ordinance applicable to the Premises related to Hazardous
Materials, Tenant shall, at its cost, place such work into lawful compliance,
unless such noncompliance results from changes to the Premises made by Landlord.




(f)

Because mold spores are present essentially everywhere and mold can grow in
almost any moist location, Tenant acknowledges the necessity of adopting and
enforcing good housekeeping practices, ventilation and vigilant moisture control
within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices).  Tenant will, at its sole cost and expense, keep and
maintain the Premises in good order and condition in accordance with the Mold
Prevention Practices and acknowledges that the control of moisture, and
prevention of mold within the Premises are integral to its obligations under the
Lease.




(g)

Tenant, at its sole cost and expense, shall:




(i)

Regularly monitor the Premises for the presence of mold and any conditions that
reasonably can be expected to give rise to or be attributed to mold including,
but not limited to, observed or suspected instances of water damage,
condensation, seepage, leaks, or any other water collection or penetration (from
any source, internal or external), mold growth, mildew, repeated complaints of
respiratory ailments or eye irritation by Tenants employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the Mold
Conditions); and




(ii)

Immediately notify Landlord in writing if it observes, suspects, has reason to
believe [or should know of] mold or Mold Conditions are present in, at, or about
the Premises.  








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-46-










(h)

In the event of suspected mold or Mold Conditions in, at, or about the Premises
and surroundings areas, Landlord may cause an inspection of the Premises to be
conducted, during such time as Landlord may designate, to determine if mold or
Mold Conditions are present in, at, or about the Premises.  




(i)

Tenant releases and relieves Landlord from any and all liability for bodily
injury and damage to property, waives any and all claims against Landlord, and
assumes all risk of personal injury and property damage related to or allegedly
caused by or associated with any mold or Mold Conditions in or on the Premises
existing on the date possession of the Premises delivered to Tenant or arising
thereafter.




33.21

Quiet Enjoyment.   Upon Tenant's payment of Minimum Annual Rent, Percentage Rent
and additional rent and its observation and performance of all of  the
covenants, terms and conditions of this Lease to be observed and performed by
Tenant, Tenant shall peaceably and quietly hold and enjoy the Premises from and
after delivery thereof to Tenant; subject, however, to (a) the rights of the
parties as set forth in this Lease; (b) any mortgage or deed of trust to which
this Lease is subordinate; (c) any ground or underlying leases, agreements and
encumbrances to which this Lease is subordinate; (d) all matters of record; and
(e) disturbances, odors and similar inconveniences which are commonly associated
with shopping centers of the type and size of the Center and/or with tenants
located in such shopping centers.




33.22

Modification Fees.   In the event Tenant requests any modification or amendment
to this Lease, including any request for termination, after this Lease has been
executed by Landlord and Tenant, then Tenant shall reimburse Landlord for
Landlord's reasonable attorneys' fees for the review, preparation, negotiation
or drafting of each such modification and for Landlord's administrative costs
incurred by the processing of each such request for modification in an amount
determined by Landlord.  The foregoing attorneys' fees and administrative costs
shall be due and payable upon Landlord's written demand therefor and as a
condition precedent to document finalization.




33.23

Reasonable Estimated Costs.   The costs described in this Section 33.23 are set
forth herein because the parties expressly agree that fixing the amount of
actual damages in advance is impractical and extremely difficult so the parties
hereby in good faith estimate fair compensation.  These amounts shall be in
addition to any other rights or remedies available to Landlord at law, in equity
or under this Lease.




(a)

Delayed Opening Rent.  If Tenant fails to open for business to the public in the
Premises on or before the date which is thirty (30) days following the Rental
Commencement Date (extended by events of force majeure under Section 33.6 hereof
which includes delays caused by Landlord beyond Tenant’s reasonable control),
Tenant shall pay to Landlord, as additional rent, and in addition to Minimum
Annual Rent specified in Section 5.1, the amount set forth in Article 2 in
arrears, on the last day of the month for each day or partial day Tenant is not
open for business in the Premises following the thirtieth (30th) day from the
Rental Commencement Date (“Delayed Opening Rent”).  The amount of Delayed
Opening Rent is a good faith estimate of damage to Landlord and the detrimental
impact to the Center for Tenant’s failure to timely open.




(b)

Books and Records.  If Tenant fails to furnish to Landlord any statements, books
or records required to be kept by Tenant for Landlord under Section 5.5 within
twenty (20) business days of Landlord's written request therefor, then
commencing with Tenant’s second failure in a twelve (12) month period to comply
with this Section, Tenant shall pay to Landlord an amount equal to Two Hundred
Fifty and 00/100 Dollars ($250.00) for each failure to furnish such records upon
Landlord’s written request, as reasonable compensation for costs incurred by
Landlord as a result thereof, including without limitation, to enforce such
provision and the costs of investigation delayed payment.




(c)

Signs.  If Tenant violates any provision of Section 13.1 hereof, then Tenant
shall pay Two Hundred Fifty and 00/100 Dollars ($250.00) per day to Landlord for
each day that such violation continues to reasonably compensate Landlord for the
resulting damage, including without limitation, to the appearance and reputation
of the Center.




(d)

Tenant to Remain Open.  Subject to Article 18 and Section 33.6, Tenant shall pay
to Landlord Two Hundred Fifty and 00/100 Dollars ($250.00) per day for each day
that Tenant fails to continuously remain open for business during the hours
Tenant is required to remain open pursuant to Section 16.2 hereof as a
reasonable estimate of damage to the Center, including without limitation, for
loss of business and harm to the reputation of the Center.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-47-













(e)

Radius.  If Tenant violates Section 16.4 by opening another business within the
specified radius, for each such business in violation of this radius
restriction,  Tenant will pay to Landlord (“Radius Rent”), above any other rent
required to be paid hereunder, for any period(s) that it shall continue to own
or operate such other business or businesses, the greater of the following
annualized sums, prorated for any lesser period of such ownership or operation:
 (i) A sum equal to the difference between the highest amount of Percentage
Rent, as defined in Article 5, paid or payable by Tenant to Landlord for any
preceding calendar year during the Lease Term and the amount of such Percentage
Rent actually due for such calendar year in accordance with Article 5; or (ii) A
sum equal to twenty-five percent (25%) of the Minimum Annual Rent then in
effect.  This Radius Rent is a reasonable estimate of the loss of sales, foot
traffic, business and customers to the Center as a result of Tenant’s multiple
locations.




Such Radius Rent shall be payable in monthly installments of at least two
percent (2%) of the Minimum Annual Rent but not as Minimum Annual Rent then in
effect, commencing on the first day of the calendar month following the opening
of such other business location by Tenant and continuing thereafter on the first
day of each calendar month while such other business or businesses continue.
 Within thirty (30) days after the close of each calendar year and upon
determination of Tenant's Net Sales for such year, the total amount of Radius
Rent due for each year shall be computed, and Tenant shall deliver forthwith to
Landlord the balance of additional Minimum Annual Rent due for such year in
accordance with this Section.  The payment of Radius Rent shall not impact the
calculation of the payment of Minimum Annual Rent or Percentage Rent under the
Lease.




(f)

Recycling.  If Tenant fails to fully and promptly comply with the provisions of
Section 16.6 hereof after five (5) days' written notice from Landlord of such
noncompliance, commencing with Tenant’s second failure in a twelve (12) month
period to comply with this Section, then Tenant shall pay to Landlord Fifty and
00/100 Dollars ($50.00) for each violation (in addition to any available remedy)
as a reasonable estimate of damages, costs and liability incurred by Landlord
for such failure.




(g)

Rubbish.  If Tenant fails to comply with the requirements of Section 17.1 (b)
concerning the disposal of rubbish generated by Tenant, then Tenant shall pay to
Landlord One Hundred and 00/100 Dollars ($100.00) per day for each day or
partial day that each violation continues; provided, however, Landlord agrees to
give Tenant written notice of each violation of this provision, and Tenant shall
have forty-eight (48) hours thereafter within which to cause the violation to be
discontinued.  If not discontinued within the forty-eight (48) hour period, then
commencing with Tenant’s second failure to comply with this Section in a twelve
(12) month period, the One Hundred and 00/100 Dollars ($100.00) per day amount
shall commence as a reasonable estimate of compensation to Landlord for the cost
of clean-up, repair, liability  and damage incurred by Landlord.  All amounts
due under this subparagraph shall be payable by Tenant within ten (10) days
after demand therefor.




(h)

Employee Parking.  If Tenant or its employees fail to park their vehicles in
designated parking areas as set forth in Section 19.7, commencing with Tenant’s
second failure to comply with this Section in a twelve (12) month period,
Landlord may charge Tenant Twenty-Five and 00/100 Dollars ($25.00) per day for
each day or partial day per vehicle parked in any areas other than those
designated; provided, however, Landlord agrees to give Tenant written notice of
the first violation of this provision and Tenant shall have two (2) days
thereafter within which to cause the violation to be discontinued; if not
discontinued with the two (2) day period, then Tenant shall pay Landlord the
amount of Twenty-Five and 00/100 Dollars ($25.00) per day thereafter as a
reasonable estimate of compensation to Landlord for damages incurred, including
without limitation, because of reduced parking for Center customers and
 emergency vehicles.  All amounts due under the provisions of this subsection
33.23(h) shall be payable by Tenant within twenty (20) days after written demand
therefor.




(i)

Insurance Certificates.  If Tenant fails to furnish Landlord with evidence of
insurance coverage required to be carried by Tenant under this Lease in the form
of insurance certificates or policies required to be furnished by Tenant under
Section 9.3 hereof or any other provision hereof, or the certificate or policy
furnished insufficiently evidenced the coverage required to be carried by Tenant
under this Lease following fifteen (15) days’ written notice to Tenant of such
failure, then commencing with Tenant’s second failure to comply with this
Section in a twelve (12) month period, such failure shall constitute a material
breach and default under the Lease, and Tenant shall pay to Landlord an amount
equal to Two Hundred Fifty and 00/100 Dollars ($250.00)





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-48-










per day for each day that such failure continues following such fifteen (15)
days’ notice as a reasonable estimate of damage and liability to Landlord for
Tenant’s failure to carry insurance.




(j)

Government Compliance.  If Tenant violates any provision of Section 17.9 hereof,
then as a reasonable estimate of the damage caused, Tenant shall pay the amount
of Two Hundred Fifty and 00/100 Dollars ($250.00) per day for each day that such
violation continues following three (3) days written notice from Landlord
specifying the nature of the violation in reasonable detail, commencing with
Tenant’s second failure to comply with such Section in a twelve (12) month
period.




33.24

Partial Payment.   No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly rent and additional rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the balance of such rent or pursue any other remedy in this Lease, at law or in
equity.




33.25

Confidentiality.   Tenant shall keep the terms and conditions of this Lease
confidential throughout the Lease Term, except to the extent necessary:  (a)  to
carry out the purpose of the Lease; (b) in connection with any administrative or
judicial proceeding including, without limitation, arbitration in which Tenant
is involved and required to divulge such information; or (c) if required in good
faith for financing or accounting reasons.




33.26

Counterparts.   This document may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same instrument.




34.27

Representations and Warranties of Tenant.   Tenant (and, if Tenant is a
corporation, partnership, limited liability company or other legal entity)
hereby makes the following representations and warranties, each of which is
material and being relied upon by Landlord, is true in all respects as of the
date of this Lease, and shall survive the expiration or termination of the
Lease.




(a)

Tenant is not in violation of any Anti-Terrorism Law;




(b)

Tenant is not, as of the date hereof:  (i) conducting any business or engaging
in any transaction or dealing with any Prohibited Person, including making or
receiving of any contribution of funds, goods, or services to or for the benefit
of any Prohibited Person; (ii) dealing in, or otherwise engaging in any
transaction relating to any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate any of the prohibitions set forth in any
Anti-Terrorism Law; and




(c)

(to the best of its knowledge) neither Tenant nor any of its officers,
directors, shareholders, or members (as applicable) is a Prohibited Person.




If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.




As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering, or anti-money laundering
activities, including without limitation, the United States Bank Secrecy Act,
the United States Money Laundering Control Act of 1986, Executive Order No.
13224, and Title 3 of the USA Patriot Act, and any regulations promulgated under
any of them.  As used herein, “Executive Order No. 13224” is defined as
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001,
and relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism,” as may be amended from time
to time.  “Prohibited Person” is defined as (i) a person or entity that is
listed in the Annex to Executive Order No. 13224, or an entity owned or
controlled by a person or entity that is listed in the Annex to Executive Order
No. 13224; (ii) a person or entity with whom Landlord is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law; or (iii) a
person or entity that is named as a “specifically designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list.  “USA Patriot Act” is defined as the “Uniting
and Strengthening





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-49-










America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001” (Public Law 10756) as may be amended from time to time.




34.28

Surrender.   Tenant is not entitled to surrender the Premises to avoid liability
for rent unless:  (a) an acceptance of the surrender is evidenced in a document
signed by Landlord; and (b) the document expressly states it is acceptance of
surrender.  No action or inaction other than as expressly provided in this
section may be construed as an acceptance of surrender by Landlord.




IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Lease as of the day and year first above written.







“LANDLORD”




NOVI TOWN CENTER INVESTORS LLC,

a Delaware limited liability company




By:  TPI REIT Operating Partnership LP,

        a Delaware limited partnership,

Its:  Sole Member




By:  TPI REIT Operating Partnership GP LLC,

        a Delaware limited liability company,

Its:  General Partner







By:    _______________     

Richard Zalatoris

Its:  Director







“TENANT”




TROY BURGERS, INC.,

a Michigan corporation







BY:______________________________

___________________________

[Type or print name]

Its:  Chairman of the Board

       President / Vice-President

          [Indicate capacity by circling one]







BY:______________________________

___________________________

[Type or print name]

Its:  Secretary / Assistant Secretary

   Treasurer / Assistant Treasurer

   Chief Financial Officer

        {Indicate capacity by circling one]

 

 

IF TENANT SHALL BE A CORPORATION, THE AUTHORIZED OFFICERS MUST SIGN ON BEHALF OF
THE CORPORATION.  THE LEASE MUST BE EXECUTED BY THE CHAIRMAN OF THE BOARD,
PRESIDENT OR VICE-PRESIDENT AND THE SECRETARY, ASSISTANT SECRETARY, TREASURER,
ASSISTANT TREASURER OR CHIEF FINANCIAL OFFICER UNLESS THE BY-LAWS OR A
RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN WHICH EVENT,
THE BY-LAWS OR A CERTIFIED COPY OF THE RESOLUTION, AS THE CASE MAY BE, MUST BE
FURNISHED.  IF TENANT SHALL BE A LIMITED LIABILITY COMPANY, THE MANAGING MEMBER
MUST SIGN ON BEHALF OF THE LIMITED LIABILITY COMPANY.




{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

-50-










EXHIBIT “A”

NOVI TOWN CENTER- SITE PLAN

























SITE PLAN GRAPHIC







THE PURPOSE OF THIS EXHIBIT IS ONLY TO SHOW THE APPROXIMATE LAYOUT AND LOCATION
OF THE COMMON AREAS, AND THE BUILDINGS AND RELATED FACILITIES IN THE CENTER.
 NOTHING CONTAINED IN THIS EXHIBIT SHALL BE DEEMED TO BE A WARRANTY,
REPRESENTATION OR AGREEMENT ON THE PART OF LANDLORD THAT THE CENTER IS
CURRENTLY, OR WILL REMAIN AS DEPICTED HEREON OR THAT TENANTS DEPICTED HEREON (IF
ANY) ARE NOW IN OCCUPANCY OR WILL REMAIN IN OCCUPANCY.  THE LANDLORD RESERVES
THAT RIGHT TO MAKE CHANGES TO THE CENTER AS SET FORTH IN THE LEASE.






{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “A” – Page 1










EXHIBIT “B”

NOVI TOWN CENTER

DESCRIPTION OF PREMISES

FOR







Troy Burgers, Inc., a Michigan corporation

(Tenant)







DESCRIPTION OF PREMISES










Premises address of 26060 Novi Road consisting of the approximate dimensions of
49.16 x 79.33, plus 320.13 square feet (irregular in shape), containing
approximately four thousand two hundred twenty (4,220) square feet of floor
area.
















(All measurements of the Premises shall be made from the outside of exterior
walls and from the center of the interior demising partitions, including those
measurements to establish the length and width of the Premises.  Deductions
shall not be allowed for columns, sprinkler risers, roof drains, vents, piping,
waste lines, conduit, ventilation shafts and related items serving the common
areas or other tenant spaces.)







USE OF PREMISES




Tenant shall use the Premises only for the following purposes:




For the retail operation of a full service sit-down restaurant or “fast casual”
restaurant specializing in the sale of fresh hamburgers and French fries
pursuant to the menu in Exhibit “I” attached hereto and made a part hereof by
this reference, subject to incidental changes for related items as sold in all
or substantially all of the other stores operated under the same trade name as
the Premises and for no other purpose.  The term “fast casual” shall mean
partial waiter/waitress service in which the customer orders at a centralized
location in the Premises other than ordering at a table (or after seating) and
is served its order after seating.













The foregoing shall be subject to the restrictions set forth in Exhibit “H”
hereof.  Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not use the Premises in any manner which would violate any
exclusive set forth in Exhibit “H” attached hereto, or any other exclusive or
restrictive use Landlord notifies Tenant of in writing.







TRADE NAME




Tenant shall do business in the Premises only under the following Trade Name:




Bagger Dave’s








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “B” – Page 1










EXHIBIT “B”

NOVI TOWN CENTER

LOCATION OF PREMISES



















LOCATION OF PREMISES GRAPHIC







THE PURPOSE OF THIS EXHIBIT IS ONLY TO SHOW THE APPROXIMATE LAYOUT OF THE
PREMISES, COMMON AREAS IN THE CENTER.  NOTHING CONTAINED IN THIS EXHIBIT SHALL
BE DEEMED TO BE A WARRANTY, REPRESENTATION OR AGREEMENT ON THE PART OF LANDLORD
THAT THE PREMISES IS CURRENTLY, OR WILL REMAIN AS DEPICTED HEREON OR THAT
TENANTS DEPICTED HEREON (IF ANY) ARE NOW IN OCCUPANCY OR WILL REMAIN IN
OCCUPANCY.  THE LANDLORD RESERVES THAT RIGHT TO MAKE CHANGES TO THE CENTER AS
SET FORTH IN THE LEASE.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “B” – Page 2










EXHIBIT “B”

NOVI TOWN CENTER- PLAN OF PREMISES
















PLAN OF PREMISES GRAPHIC







THE PURPOSE OF THIS EXHIBIT IS ONLY TO SHOW THE APPROXIMATE LAYOUT OF THE
PREMISES IN THE CENTER.  NOTHING CONTAINED IN THIS EXHIBIT SHALL BE DEEMED TO BE
A WARRANTY, REPRESENTATION OR AGREEMENT ON THE PART OF LANDLORD THAT THE
PREMISES IS CURRENTLY, OR WILL REMAIN AS DEPICTED HEREON OR THAT TENANTS
DEPICTED HEREON (IF ANY) ARE NOW IN OCCUPANCY OR WILL REMAIN IN OCCUPANCY.  THE
LANDLORD RESERVES THAT RIGHT TO MAKE CHANGES TO THE CENTER AS SET FORTH IN THE
LEASE.  LANDLORD CANNOT GUARANTEE THAT INTERNAL CHANGES HAVE NOT OCCURRED SINCE
THIS HAS BEEN PREPARED.  THIS PLAN IS SUBJECT TO FIELD VERIFICATION TO DETERMINE
THE ACCURACY OF THIS DRAWING.




{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “B” – Page 3










EXHIBIT “C”

NOVI TOWN CENTER

PROVISIONS RELATING TO CONSTRUCTION

OF TENANT'S STORE




This Exhibit “C” sets forth the respective obligations and covenants of Landlord
and Tenant to construct for Tenant's use, the Premises demised to Tenant under
the Lease to which this Exhibit is attached and incorporated by reference, and
further sets forth the division of responsibility for the construction of
improvements, the obligation for payment of design and construction costs and
the procedures to be followed by Landlord and Tenant to accomplish the
construction of the Premises.




Tenant acknowledges that the Premises were initially constructed by Landlord.
 Tenant further acknowledges that it shall inspect the Premises and accept the
same in their condition “as is” upon the Effective Date, and agrees that
Landlord shall have no obligation to perform any further work upon the Premises.
 Pursuant to and subject to Landlord approved construction drawings, Tenant
shall completely construct the Tenant’s Work in the Premises and construct its
newest prototype store in the Premises.  Tenant shall pay the entire cost and
expense of completely constructing the Premises and making it ready for Tenant's
occupancy and use, subject to the Tenant Improvement Allowance.




1.

PRELIMINARY DRAWINGS.   Within thirty (30) days after Lease execution, Tenant
shall submit to Landlord electronic autocad files plus three (3) sets of
fully-dimensioned preliminary drawings and one (1) set of reproducibles prepared
by Tenant's architect at Tenant's expense, which preliminary drawings shall
indicate Tenant's intentions with respect to the design of the Premises.  Said
preliminary drawings shall contain a floor plan including fixture layout, an
elevation of Tenant's storefront delineating all materials to be used, sections
through the storefront, a perspective drawing of the storefront and a sample
board containing all materials and colors to be used in the Premises.




2.

DESIGN APPROVAL - PRELIMINARY DRAWINGS.   Landlord and the Project Architect
shall review Tenant's preliminary drawings to ensure that Tenant's proposed
design will not conflict with the design of the Center or that of adjacent
tenants and shall either approve said preliminary drawings or disapprove the
same advising Tenant of the reasons for such disapproval within fifteen (15)
days after receipt of said drawings.  In the event Landlord disapproves said
preliminary drawings, Tenant shall modify said drawings taking into account the
reasons given by Landlord for said disapproval and shall resubmit the
preliminary drawings to Landlord in the same number of sets within fifteen (15)
days after receipt of Landlord's initial disapproval. Tenant shall pay all
reasonable plan reproduction costs for the preliminary drawings.




3.

WORKING DRAWINGS.   Within thirty (30) days after receipt of Landlord's approval
of the preliminary drawings, Tenant shall submit to Landlord one (1) electronic
autocad copy plus three (3) sets of fully-dimensioned drawings and one (1) set
of reproducibles, hereinafter referred to as “working drawings”, prepared by
Tenant's licensed architect and/or engineer, at Tenant's expense, which drawings
shall indicate the specific requirements of Tenant's space, clearly outlining
the storefront in detail, including sections and details, types of materials and
colors (including separate drawings for signs in accordance with Exhibit “F”
hereof), interior partitions and reflected ceiling plan; mechanical drawings and
electrical drawings prepared by licensed, mechanical and electrical engineers
setting forth all mechanical requirements of Tenant; and including heat and
cooling requirements, all in conformity with the hereinafter set forth
“Description of Landlord's Work” and “Description of Tenant's Work”.




4.

APPROVALS OF WORKING DRAWINGS.    All drawings required to be submitted by
Tenant to Landlord are subject to the approval of Landlord.  Tenant shall pay
all reasonable plan reproduction costs for the working drawings charged by
governmental authorities.  Landlord shall review, coordinate and approve
Tenant's plans for conformance with provisions contained within this Exhibit
“C”.




Any subsequent changes, modifications or alterations requested by Tenant shall
be subject to approval by Landlord, and any additional charges, expenses or
costs, including Landlord's fees, shall be at the sole cost and expense of
Tenant, and Landlord shall have the right to demand payment for such changes,
modifications or alterations prior to Landlord's performance of any work in the
Premises.  No such changes, modifications or alterations in said approved
drawings shall be made without the written consent of Landlord after written
request therefor by Tenant.  In the event the Premises have not been constructed
in accordance with said approved drawings, then Tenant shall not be permitted to
open the Premises for business until the Premises comply, in the





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 1










reasonably exercised judgement of Landlord, in all respects with said approved
drawings; provided that Minimum Annual Rent and all other charges payable by
Tenant hereunder shall commence to accrue and be payable as otherwise provided
in this Lease.




5.

LANDLORD'S WORK.   As used herein, the term “Landlord's Work” shall refer to and
include only the following items of work:




A.

Structural Frame.  Wood or steel, concrete or other material designed to carry
loads in accordance with applicable codes (including any variances).




B.

Improvements within Structural Frame.




(i)

Floor.  Landlord to provide Patio Slab Allowance and Interior Slab Allowance to
Tenant.  Tenant to install Patio Slab and Interior Slab.




(ii)

Perimeter Work.   Demising walls separating the Premises from other tenant
spaces or from service  areas  are metal studs and gypsum board.  No deductions
from the floor area of the Premises will be allowed for (if any) columns, fire
sprinkler risers, roof drains, structural braces, masonry shear walls, air
conditioning equipment exclusively serving Tenant and located within Tenant's
Premises, or enclosures for piping and/or duct work.




(iii)

Utilities.   Water line and sewer line have previously been stubbed and capped
into the Premises by Landlord.  Natural gas, provide separately metered
connection.  Natural gas has been stubbed and capped to the Premises.




(iv)

Fire Sprinklers.   Standard sprinkler layout. (“as is”).




(v)

Electrical Service.  Sized by Tenant’s engineered plans approved by Landlord now
estimated to be Three Phase, 600 Amp, (capable of 120 – 208/240 volt) electrical
service to the Premises.  No distribution or sub panels.  Provide separately
metered connection.




(vi)

Air Conditioning.  HVAC appropriately sized for the configuration of the space,
sized by Tenant’s engineered plans approved by Landlord which shall not exceed
30 tons for the Premises or such lesser capacity as may be determined by the
engineered plans and specifications.  Tenant shall inspect all air conditioning
equipment serving the Premises and shall be responsible for its operation,
repair and replacement throughout the Lease Term.




(vii)

Cable.

Cable access to Premises.




C.

Storefront/Exterior of Premises.




(i)

Window/Door storefront package (“as is”).




(ii)

Landscaping within Tenant’s curb and landscaping within cement slab for exterior
patio.




D.

Tap Fees




(i)

Water/Sewer connection fees paid to City of Novi, Oakland County if required,
will be paid by Landlord.




6.

TENANT'S WORK.   As used herein, the term “Tenant's Work” shall refer to and
include any and all items of work necessary or appropriate to complete the
Premises for Tenant's occupancy, excepting only Landlord's Work, and such term
shall include, by way of illustration and not limitation:




A.

Improvements.




(i)

Floor Finishes.   All required and permitted floor coverings and floor finishes
and preparation of surfaces to receive the same, including tile, slate,
terrazzo, marble, resilient floor coverings and base, carpeting and floor
hardeners and dust proofing agents; provided that hard-surfaced flooring
material must be of the type that may be applied by thin-set adhesive methods
and will not require depressions.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 2










(ii)

Perimeter Work, Partitions and Furring.   All interior partitions and furring
(including toilet room partitions) and all curtain walls including, but not
limited to, duct shaft walls.  All drywall, paint and wall coverings




(iii)

Plumbing.   Except to the extent set forth under Section 5 of Landlord’s Work,
plumbing, including venting, fixtures and toilet accessories, meters, hot water
heaters, including pans, water treatment systems and approved receptors for air
conditioning equipment condensate drains and/or water heater overflow as
required. Also gas lines and meters if gas is necessary for Tenant’s use of the
Premises and if approved by Landlord in Tenant’s plans.




(iv)

ADA (and applicable building code) compliant restroom.




(v)

Fire Sprinklers and Fire Protection.   The cost of all fire sprinkler and fire
protection work and engineering as a result of any modification to the fire
sprinkler system as required by applicable building codes or fire officials.
 Tenant shall pay a shut-down fee of One Hundred and 00/100 Dollars ($100.00).




(vi)

Electrical Work.   Except to the extent set forth under Section 5 of Landlord’s
Work, any and all power and lighting distribution systems within the Premises
including, but not limited to meters, switches, check meters, conductors to
panel boards, panel boards, transformers, conduit, wiring, convenience outlets,
time clocks, smoke alarms as required by the City of Novi. The Tenant shall
provide electrical service to all air conditioning equipment and units related
to the Premises.   All special requirements such as intercoms, music, burglar
alarm, and surveillance, emergency battery powered egress lighting, fire warning
system, doorbell or other signaling devices shall be installed by Tenant.  The
Landlord will not be responsible for the upgrade of any service.




(vii)

Telephone.   Conduit, cable, cabinets and outlets within the Premises as
required by the utility company supplying telephone service, including service
from the terminal board if applicable. The Tenant shall furnish and install all
telephone equipment and locate same within the Premises.




(viii)

Air Conditioning Equipment.   All air conditioning equipment work from the
distribution points within the Premises.  Tenant shall install all HVAC controls
and distribution including but not limited to ductwork, vents and louvers as
required to complete the HVAC system.




(ix)

Fire and Life Safety.   Tenant to provide all duct mounted smoke detectors if
required now or in the future by code.  Detectors to be connected to the
Center's fire life safety system.  Tenant, at its cost, shall comply with all
existing and future fire department rules and regulations as well as all other
existing and future governmental rules, regulations, laws or ordinances with
respect to fire or life safety.  Tenant, at its cost, shall coordinate and hook
into any future fire alarm or safety system which Landlord, the City or fire
department requires for the Center, the Premises or any portion thereof.  Tenant
is responsible for all design and testing to satisfy governing authorities.




(x)

Ceilings.   All ceilings and suspension systems for same provided the maximum
finished ceiling elevation shall be determined by physical constraints within
the Premises.




(xi)

Lighting.   Lighting fixtures for general illumination, minimally one (1), two
foot (2’) x four foot (4’) florescent light fixture per one hundred (100) square
feet of floor space.




(xii)

Storefront.   Storefront  in each case compatible with the architectural design
of the Center and as approved by Landlord.  The storefront shall harmonize with
the general character of the Center.




(xiii)

Security. All security sensor equipment is to be submitted for approval by
Landlord upon submittal of working drawings.  All security devices must be
physically integrated into storefront construction.




(xiv)

Painting, etc.   All painting, texturing  and special wall coverings including,
but not limited to, paneling, trim and wallpaper.




(xv)

Fixtures, etc.   Furnishing and installation of all furniture, furnishings,
equipment, shelving, trade fixtures, interior decorations, graphics, exterior
storefront and interior





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 3










signs (as approved and permitted by Landlord), mirrors, cornices and coves, and
decorative light fixtures and other special effects.




(xvi)

Connections.   Electrical and mechanical hookup and connection of all fixtures
and equipment, utilized by Tenant.




(xvii)

Doors, Hardware.   All doors and hardware (including  control devices required
by governing authorities) compatible with the architectural design of the Center
and as approved by Landlord.




(xviii)

Freight Charges, etc.   All costs of receiving, warehousing, handling,
re-shipping and transshipping and all freight charges relative to any item of
Tenant's Work shall be coordinated and paid by Tenant.  




(xix) Tenant’s Staging Area.  The construction staging area (and any dumpsters)
shall be located in the rear of the Center, behind the Premises in an area
determined by Landlord or GGP, or MSMA and in no case wider than the storefront.
 The construction of Tenant’s Work shall not interfere with the operation of the
business of other tenants in the Center (including other tenants’ delivery
areas).




(xx)

Clean-up and Trash Disposal.   Tenant shall be responsible for and pay the cost
of periodic clean-up and removal of the rubbish containers  and all construction
waste, as well as all waste material attributable to Tenant's occupancy of the
Premises.  Tenant shall cause Tenant's contractor to deliver cash or a cashier's
check in the amount of Five Hundred and 00/100 Dollars ($500.00) (“Construction
Deposit”) to Landlord prior to the commencement of Tenant's Work to ensure
periodic clean-up of construction debris and other waste in the Premises and in
the Center resulting from Tenant's Work.  Upon satisfactory completion of
Tenant's Work, the remaining balance of the Construction Deposit, if any, will
be returned to Tenant's Contractor.




(xxi)

Concrete Patio Slab and concrete Interior Slab, subject to the Patio Slab
Allowance and the Interior Slab Allowance.




(xxii)

Subject to Landlord’s prior written approval which shall not be unreasonably
withheld or delayed, Tenant, at its sole cost and expense and in compliance with
all governmental laws, rules, regulations, ordinances permits and approvals,
shall have the right to install a wall screening the dumpster located at the
northeast corner of the building (“Screening Wall”).  The Screening Wall shall
be compatible with the architectural design of the Center and harmonize with the
general character of the Center.




7.

LANDLORD'S APPROVAL OF WORKING DRAWINGS.   Tenant's aforesaid working drawings
are subject to the approval of Landlord and, if disapproved by Landlord, shall
be changed by Tenant within fifteen (15) days, at its expense and so as to
receive Landlord's approval, and resubmitted to Landlord in the same number of
sets.  




8.

MODIFICATIONS OF WORKING DRAWINGS.   No changes, modifications or alterations in
the approved working drawings may be made without the written consent of
Landlord, after written request therefor by Tenant.




9.

CONSTRUCTION OF TENANT'S WORK.   Tenant shall, at its cost and expense,
construct Tenant's Work in strict accordance with the approved Tenant drawings
and requirements of this Exhibit “C”, such construction to commence promptly
upon Landlord’s approval in writing of Tenant’s final plans, and Tenant shall
complete Tenant's Work within the number of days specified in this Lease.




10.

COMPLIANCE OF TENANT'S WORK TO APPROPRIATE STANDARDS.   Tenant shall ensure that
Tenant's Work fully complies in all respects with the following:




A.

The Building Code of the City of Novi and/or State, County, City or other laws,
codes, ordinances and regulations, as each may apply according to the rulings of
the controlling public official, agent or other person.  The Tenant acknowledges
that residential use is located in proximity to the Center and Tenant shall
abide by all applicable noise ordinances of the City.




B.

Applicable standards of the National Board of Fire Underwriters, the National
Fire Protection Association (“NFPA”) and National Electrical Code.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 4













 

C.

Building material manufacturer's specifications.




D.

Landlord's design criteria for the Premises.




E.

Americans with Disabilities Act.




11.

LICENSED ARCHITECT.   Working drawings shall be prepared and stamped by a
licensed architect and/or engineer and shall include drawings, specifications
and bid forms of such scope as to completely delineate the construction work to
be performed, including the mechanical and electrical information.




12.

WARRANTIES AND GUARANTEES.  Each contractor and subcontractor participating in
Tenant's Work shall guarantee that the portion thereof for which he is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion thereof. Every
such contractor or subcontractor shall be responsible for the replacement or
repair, without additional charge, of all work done or furnished in accordance
with its contract which shall become defective within one (1) year after
substantial completion of Tenant's Work.  The correction of such work shall
include, without additional charge, all additional expenses and damages in
connection with such removal or replacement of all or any part of Tenant's Work,
and/or the building and/or common areas of work which may be damaged or
disturbed thereby.  All such warranties or guarantees as to materials or
workmanship of or with respect to Tenant's Work shall be contained in the
contract or subcontract which shall be so written that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either.  Tenant
covenants to give to Landlord any assignment or other assurances necessary to
effect such right of direct enforcement.  All warranties and guarantees obtained
by Landlord for Landlord’s Work shall be assigned or transferred to the Tenant
for the portion of any work which Tenant is to repair, replace or correct, or
which Tenant may require to enforce or correct any of Tenant’s Work.




13.

HIRING OF ARCHITECTS, ENGINEERS AND CONTRACTORS.   Tenant shall hire only
duly-licensed architects, engineers and contractors who will work in harmony
with each other and those of Landlord so as to ensure proper maintenance of good
labor relationships.  All work performed in any matter relating to Tenant's Work
shall be in compliance with the master labor agreements existing between trade
unions and the applicable local chapter of the Associated General Contractors of
America.




14.

COORDINATION OF TENANT'S WORK.   Tenant's Work shall be coordinated under
Landlord's direction with the work being done or to be performed by Landlord for
or by other tenants in the Center and the Other Stores, so that Tenant's Work
will not interfere with or delay the completion of any other construction work
in the Center.




15.

QUALITY OF TENANT'S WORK.   Tenant's Work shall be performed in a thoroughly
first-class and workmanlike manner in conformity with the approved working
drawings, and shall be in good and usable condition at the date of completion.




A.

Tenant shall be required to obtain and pay for all necessary permits and/or fees
with respect to Tenant's Work.




B.

Each contractor and subcontractor shall be required to obtain approval from
Landlord for any space outside of the Premises within the Center, which such
contractor or subcontractor desires to use for storage, handling, and moving of
its materials and equipment, as well as for the location of any field office
and/or facilities for its personnel.




C.

The contractors and subcontractors shall be required to remove from the Premises
and dispose of, at least once a week or more frequently as Landlord or GGP or
MSMA may direct, all debris and rubbish caused by or resulting from the
construction and, upon completion of Tenant's Work, remove all temporary
structures, surplus materials, debris and rubbish of whatever kind remaining in
the building or within the Center which has been brought in or created by the
contractors and subcontractors in the construction of Tenant's Work.  If any
contractor or subcontractor shall neglect, refuse or fail to remove any such
debris, rubbish, surplus material or temporary structures within four (4) days
after written notice to Tenant from Landlord with respect thereto, Landlord may
cause the same to be removed by contract or otherwise as Landlord may determine
expedient, and charge the cost thereof to Tenant.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 5










D.

Tenant's drywall subcontractor shall not dispose of any excess drywall joint
compound at the Premises.  Improper disposal at the Premises or Center of  any
toxic waste or other construction debris or liquid including without limitation
paint is strictly prohibited.




16.

UTILITIES.   Unless set forth in Landlord’s Work, Tenant shall obtain and convey
to Landlord all approvals with respect to electrical, water, gas and telephone
work as may be required by the respective utility company supplying the service.
 Tenant shall obtain utility service, including meter, from the utility company
supplying service, unless Landlord elects to supply service and/or meters.




17.

INSURANCE.   All contractors and subcontractors shall carry Worker's
Compensation Insurance covering all of their respective employees as more
particularly specified below; and shall also carry public liability insurance,
including property damage, with limits and in the same form and with the same
companies as required to be carried by Tenant under the Lease except as stated
otherwise below; and the policies therefor shall insure Landlord and Tenant, as
their interests may appear, as well as the contractor or subcontractor.  Such
policies shall make Landlord, UBS, TPI LP, TPI LLC, GGP, MSMA and Landlord's
representatives additional insureds and, if requested by Landlord, UBS,
Landlord's mortgagees or beneficiaries, shall be for the mutual and joint
benefit and protection of Landlord, UBS, TPI LP, TPI LLC, GGP, MSMA, Tenant and
Landlord's mortgagees or beneficiaries.  Tenant shall cause to be carried
insurance against damage by fire to the construction and improvements to be made
by Tenant.  Such insurance shall be in amounts and with such extended coverage
endorsements as may be reasonably required and approved by Landlord.
 Certificates for all insurance required to be carried herein shall be delivered
to Landlord before the construction is started or contractor's equipment is
moved onto the site.  All policies of insurance must contain a provision that
the company writing said policy will give to Landlord thirty (30) days' notice
in writing in advance of any cancellation or lapse or the effective date of any
reduction in the amounts of insurance.  In the event that, during the course of
Tenant's Work, any damage shall occur to the construction and improvements being
made by Tenant, Tenant shall repair the same at Tenant's cost.  Tenant's general
contractor's and subcontractor's required minimum coverages and limits of
liability are as follows:




A.

Worker's Compensation.   Worker's Compensation in accordance with Michigan State
law and employer's liability insurance with limits of not less than One Million
and 00/100 Dollars ($1,000,000.00) per employee and One Million and 00/100
Dollars ($1,000,000.00) per occurrence.




B.

Commercial General Liability Insurance.   Commercial General Liability Insurance
(including contractor's protective liability) in an amount not less than One
Million and 00/100 Dollars ($1,000,000.00) combined single limit (CSL) bodily
injury and property damage per occurrence.  Such insurance shall provide for
explosion, collapse, underground hazards (X.C.U.) coverage, products and
completed operations coverage and broad form contractual liability coverage and
shall insure the general contractor and/or subcontractors against any and all
claims for personal injury, including death resulting therefrom, and damage to
the property of others and arising from its operations under the contract and
whether such operations are performed by the general contractor, subcontractor
or any of their subcontractors, or by anyone directly or indirectly employed by
any of them.  Fire damage insurance shall be maintained in the amount of Fifty
Thousand and 00/100 Dollars ($50,000.00) or an appropriate amount deemed
reasonable by the Landlord.




C.

Commercial Automobile Liability Insurance.   Commercial Automobile Liability
Insurance including the ownership, maintenance and operation of any automotive
equipment owned, hired and non-owned in the following minimum amounts:  Bodily
injury and Property Damage, each occurrence, Combined Single Limit of One
Million and 00/100 Dollars ($1,000,000.00).




18.

PERFORMANCE.  Intentionally Omitted.




19.

LANDLORD'S ACCEPTANCE.   Landlord's acceptance of Tenant's Work as being
complete in accordance with the approved working drawings shall be subject to
Landlord's inspection and written approval.  Tenant shall give Landlord prior
written notice of the anticipated completion date of Tenant's Work.




20.

NOTICE OF COMPLETION.   Within five (5) days after the completion of
construction of Tenant's Work, Tenant shall execute and file a Notice of
Completion with respect





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 6










thereto and furnish a copy thereof to Landlord upon recordation.  Landlord, at
Landlord's option, may itself execute and file the same on behalf of Tenant as
Tenant's agent for such purpose.




21.

OPEN FOR BUSINESS.   Tenant shall, at its cost and expense construct, purchase,
install and perform any and all items of Tenant's Work, stock its merchandise,
employ its personnel and obtain the Certificate of Occupancy from the local
Building Department so as to open the Premises for business to the general
public on or before the date required therefor by this Lease.




22.

EXPANSION JOINT.   If an expansion joint occurs within the Premises, it is
Tenant's responsibility to install finish floor covering to or to cover such
joint in a workmanlike manner, and Landlord shall not accept responsibility for
any finish floor, wall finish or ceiling finish applied to or installed over the
expansion joint.




23.

ADDITIONAL COSTS.   In addition, Tenant shall reimburse Landlord as an item of
additional rent, promptly upon receipt of invoice, for any additional costs for
the following items required as a result of the layout or design of Tenant's
Premises:




A.

Any structural work beyond that described in this Exhibit “C” which is not due
to acts or omissions of Landlord or its agents;




B.

All roof openings, shafts through roofs and penetrations, curbs, flashings and
patching, if required by Tenant’s final plans approved by Landlord, shall be
performed by Landlord's contractor; and




C.

The cost of any changes to Landlord’s Work or the common areas related to  the
ADA required in conjunction with Tenant’s Work or triggered by Tenant’s Work.




24.

ARCHITECTURAL REVIEW FEE.   Tenant shall pay to Landlord the Architectural
Review Fee set forth in Section 2.1 of the Lease upon Tenant's execution of this
Lease.  This charge is intended to cover the cost of the review of plans and
specifications by Landlord for the Premises.




25.

TENANT IMPROVEMENT ALLOWANCE.  Provided (a) Tenant is not in default under this
Lease as described in Section 20.1 or at any time prior to payment of the Tenant
Improvement Allowance Tenant has not committed a default under Section 20.1 of
the Lease and failed to cure within the applicable cure period, (b) the Premises
are lien-free and thirty (30) days have expired from the date of recordation of
the Notice of Completion described in Paragraph (vii) below, and (c) Landlord
has approved, in advance, the scope of work and terms of any negotiated contract
for Tenant’s Work, then within thirty (30) days after requirements (i) through
(xi) below are satisfied, Landlord will reimburse to Tenant the lesser of (a)
the total amount of out-of-pocket costs paid by Tenant for Tenant’s Work
(specifically excluding floor coverings, signs, movable fixtures, permit fees
and plan review fees), or (b) One Hundred Seventy Thousand Four Hundred and
00/100 Dollars ($170,400.00) (“Tenant Improvement Allowance”):




(i)

A building permit for the construction of Tenant’s Work has been issued by the
City of Novi and a copy of the building permit has been delivered to Landlord;




(ii)

Tenant has delivered to Landlord unconditional lien waivers and releases, in
statutory form, for all contractors, subcontractors and materialmen who
performed work or supplied materials in connection with the completion of
Tenant’s Work;




(iii)

All required inspections of Tenant’s Work by governmental agencies have taken
place and the completed Tenant’s Work has passed such inspections;




(iv)

Tenant has submitted to Landlord a copy of all building permits with all
sign-offs executed;




(v)

Tenant has completed Tenant’s Work;




(vi)

Tenant has opened for business to the public in the Premises;




(vii)

Tenant has submitted to Landlord a conformed copy of Tenant’s recorded Notice of
Completion, prepared and recorded in accordance with statutory requirements;




(viii)

Tenant has delivered to Landlord a Certificate of Occupancy for the Premises;




(ix)

Tenant has submitted to Landlord invoices and proofs of payment for Tenant’s
Work which evidence expenditure by Tenant of at least One Hundred Seventy
Thousand Four Hundred and 00/100 Dollars ($170,400.00);





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 7













(x)

Tenant has submitted to Landlord As-Built Drawings for all of Tenant’s Work;




(xi)

Tenant has paid to Landlord all amounts owing to Landlord pursuant to this Lease
as of the date reimbursement is to be made.




Any and all costs incurred by Landlord to prevent or repair damage to the
Premises, adjacent premises or common area related to Tenant’s Work shall be
deducted from the Tenant Improvement Allowance.




Notwithstanding the above, Tenant's Work shall not include floor coverings,
signs, movable fixtures, permit fees and plan review fees.  




It is specifically agreed between Landlord and Tenant that in the event of a
Transfer of Tenant’s interest in the Premises or Tenant’s business at any time
prior to Tenant becoming entitled to payment of the Tenant Improvement Allowance
as provided herein, Tenant shall forfeit its right to such payment and Landlord
shall have no obligation to make payment of same to Tenant.




In the event Landlord is late in the payment of the Tenant Improvement Allowance
(and the payment is undisputed) by more than thirty (30) days, and such failure
continues for an additional ten (10) business days after notice from Tenant to
Landlord (“Late Payment Notice”) that such installment has not been paid, then,
commencing on the eleventh (11th) business day after Landlord’s receipt of the
Late Payment Notice, Tenant shall have the right to deduct said amount from the
next installment(s) of Minimum Rent due until the Tenant Improvement Allowance
has been fully paid or fully recovered.  If Landlord in good faith disputes that
the payment is owed to Tenant for failure of Tenant’s compliance with the
criteria for payment, then no offset shall be allowed.




26.

LANDLORD WORK TO BE PERFORMED BY TENANT AT LANDLORD’S EXPENSE.  Tenant, at its
cost, agrees to perform the following items of Landlord Work for which Landlord
shall reimburse Tenant as set forth below:




1.

Patio Slab:  Tenant shall pour the finished concrete floor slab for the Patio
pursuant to the final Landlord approved plans (“Patio Slab”).  Separate and
apart from the Tenant Improvement Allowance, Landlord agrees to reimburse Tenant
the actual cost of pouring the finished floor slab for the Patio not to exceed
the amount equal to Four and 00/100 Dollars ($4.00) per square foot of floor
area in the Patio (“Patio Slab Allowance”).  The Patio Slab Allowance shall be
paid within forty (40) days of receipt of a request for payment by Tenant and
receipt of all reasonably necessary documentation verifying the pouring of the
concrete for the Patio pursuant to the approved and final plans and an
unconditional lien release from the contractor performing such work.




2.

Interior Slab:  Tenant shall pour the finished concrete floor slab for the
interior of the Premises pursuant to the final Landlord approved plans
(excluding the Patio) (“Interior Slab”).  Separate and apart from the Tenant
Improvement Allowance, Landlord agrees to reimburse Tenant the actual cost of
pouring the finished floor slab for the interior of the Premises (excluding the
Patio) not to exceed the amount equal to Four and 00/100 Dollars ($4.00) per
square foot of floor area in the interior of the Premises (“Interior Slab
Allowance”).  The Interior Slab Allowance shall be paid within forty (40) days
of receipt of a request for payment by Tenant and receipt of all reasonably
necessary documentation verifying the pouring of the concrete for the Interior
Slab of the Premises pursuant to the approved and final plans and an
unconditional lien release from the contractor performing such work in an amount
not to exceed Four and 00/100 Dollars ($4.00) per square foot of the Interior
Slab in the Premises (excluding the Patio).




27.

AUDIT.  At its option, Landlord, at any time within five (5) years after the
date Tenant takes possession of the Premises and upon at least three (3) days’
prior written notice to Tenant, may cause an audit to be made of Tenant’s books
and records relating to expenditures for construction, remodel, renovation and
other work performed on the Premises.  Tenant shall maintain, for at least five
(5) years, complete and accurate books and records of these expenditures in
accordance with generally accepted accounting principles.  Tenant shall make
available to Landlord’s auditor at the Premises, within three (3) business days
following Landlord’s notice requiring the audit, all of the books and records
which the auditor deems necessary or desirable for the purposes of making the
audit.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 8













In addition to all other remedies which Landlord may have pursuant to this
Lease, Landlord may recover from Tenant the reasonable cost of its audit and
withhold or recover all amounts to be paid or previously paid to Tenant pursuant
to Section 25 of this Exhibit “C” if any one of the following occurs:




(a)

The audit discloses that Tenant reported to Landlord material erroneous
expenditures which were not in fact made, or reported material erroneous amounts
of any expenditure or of the expenditures in the aggregate; or




(b)

Tenant fails to maintain generally complete and accurate books and records of
these expenditures in accordance with generally accepted accounting principles.




The occurrence of (a) or (b) above shall be deemed to be an event of default
pursuant to Section 20.1 of this Lease.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “C” – Page 9













EXHIBIT “D”

NOVI TOWN CENTER

GUARANTEE OF LEASE




THIS GUARANTEE OF LEASE (“Guarantee”) is entered into as of the        day of
         , 20__ by Diversified Restaurant Holdings, Inc., a Nevada corporation,
(“Guarantor”) whose address is 21751 West 11 Mile Road Suite 208 Southfield,
Michigan 48076 for the benefit of Novi Town Center Investors LLC, a Delaware
limited liability company (“Landlord”), with reference to the following facts:




A.

Landlord and Troy Burgers, Inc., a Michigan corporation (“Tenant”), have entered
or will enter into a lease of even date herewith (“Lease”).




B.

By its covenants herein set forth, Guarantor has induced Landlord to enter into
the Lease, which was made and entered into in consideration for Guarantor's said
covenants.




1.

Guarantor unconditionally guarantees, without deduction by reason of setoff,
defense or counterclaim, to Landlord and its successors and assigns the full and
punctual payment, performance and observance by Tenant, of all of the terms,
covenants and conditions in the Lease and any amendments thereto, contained on
Tenant's part to be kept, performed or observed.




2.

If Tenant shall at any time default in the performance or observance of any of
the terms, covenants or conditions in the Lease contained on Tenant's part to be
kept, performed or observed, Guarantor will keep, perform and observe same, as
the case may be, in the place and stead of Tenant.  Additionally, Guarantor
agrees to pay to Landlord any and all reasonable and necessary incidental
damages and expenses incurred by Landlord as a direct and proximate result of
Tenant's failure to perform, which expenses shall include reasonable attorney's
fees and/or expert witness fees.  Guarantor further agrees to pay to Landlord
interest on any and all sums due and owing Landlord, by reason of Tenant's
failure to pay same, at the highest rate allowed by law at the time of payment.




3.

Any act of Landlord, or its successors or assigns, consisting of a waiver of any
of the terms or conditions of the Lease, or the giving of any consent to any
manner or thing relating to the Lease, or the granting of any indulgences or
extensions of time to Tenant, may be done without notice to Guarantor and
without releasing Guarantor from any of its obligations hereunder.




4.

The obligations of Guarantor hereunder shall not be released by Landlord's
receipt, application or release of any security given for the performance and
observance of any covenant or condition contained in the Lease on Tenant's part
to be performed or observed, nor by any modification of the Lease, regardless of
whether Guarantor consents thereto or receives notice thereof.




5.

The liability of Guarantor hereunder shall in no way be affected by (a) the
release or discharge of Tenant in any creditor's receivership, bankruptcy or
other proceeding; (b) the impairment, limitation or modification of the
liability of Tenant or the estate of Tenant in bankruptcy, or of any remedy for
the enforcement of Tenant's liability under the Lease resulting from the
operation of any present or future provision of the national Bankruptcy Act or
other statute or from the decision in any court; (c) the rejection or
disaffirmance of the Lease in any such proceedings; (d) the assignment or
transfer of the Lease by Tenant; (e) any disability or other defense of Tenant;
(f) the cessation from any cause whatsoever of the liability of Tenant; (g) the
exercise by Landlord of any of its rights or remedies reserved under the Lease
or by law; or (h) any termination of the Lease.




6.

Guarantor understands and agrees that, if Tenant becomes insolvent or is
adjudicated bankrupt, whether by voluntary or involuntary petition, or if any
bankruptcy action involving Tenant is commenced or filed, or if a petition for
reorganization, arrangement or similar relief is filed against Tenant, or if a
receiver of any part of Tenant's property or assets is appointed by any court,
Guarantor will pay to Landlord the amount of all accrued, unpaid and accruing
Minimum Annual Rent and other charges due under the Lease to the date when the
trustee or administrator accepts the Lease and commences paying same; provided,
however, at such time as the trustee or administrator rejects the Lease,
Guarantor shall pay to Landlord all accrued, unpaid and accruing Minimum Annual
Rent and other charges under the Lease for the remainder of the Lease Term.  At
the option of the Landlord, Guarantor shall either:  (a) pay Landlord an amount
equal to the Minimum Annual Rent and other charges which would have been payable
for the unexpired portion of the





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “D” – Page 1










Lease Term reduced to present day value; or (b) execute and deliver to Landlord
a new lease for the balance of the Lease Term with the same terms and conditions
as the Lease and with Guarantor as tenant thereunder.  Any operation of any
present or future debtor's relief act or similar act or law or decision of any
court shall in no way affect the obligations of Guarantor or Tenant to perform
any of the terms, covenants or conditions of the Lease or of this Guarantee.




7.

Guarantor further agrees that it may be joined in any action against Tenant in
connection with the obligations of Tenant under the Lease and recovery may be
had against Guarantor in any such action.  Landlord may enforce the obligations
of Guarantor hereunder without first taking any action whatsoever against Tenant
or its successors and assigns, or pursue any other remedy or apply any security
it may hold, and Guarantor hereby waives all right to assert or plead at any
time any statute of limitations as relating to the Lease, the obligations of
Guarantor hereunder and any and all surety or other defenses in the nature
thereof.




8.

Until all of the covenants and conditions in the Lease on Tenant's part to be
performed and observed are fully performed and observed, Guarantor (a) shall
have no right of subrogation against Tenant by reason of any payments or
performance by Guarantor hereunder; and (b) subordinates any liability or
indebtedness of Tenant now or hereafter held by Guarantor to the obligations of
Tenant to Landlord under the Lease.




9.

If Landlord desires to sell, finance or refinance the Center, or any part
thereof, Guarantor hereby agrees to deliver to any lender or buyer designated by
Landlord such financial statements of Guarantor as may be reasonably required by
such lender or buyer.  Such statements shall include the past three (3) years'
financial statements of Guarantor.  All such financial statements shall be
received by Landlord in confidence and shall be used only for the foregoing
purposes.




10.

This Guarantee shall apply to the Lease, any extension, renewal, modification or
amendment thereof, and to any assignment, subletting or other tenancy thereunder
or to any holdover term following the Lease Term granted under the Lease or any
extension or renewal thereof.




11.

In the event this Guarantee shall be held ineffective or unenforceable by any
court of competent jurisdiction or in the event of any limitation of Guarantor's
liability hereunder other than as expressly provided herein, then Guarantor
shall be deemed to be a tenant under the Lease with the same force and effect as
if Guarantor were expressly named as a joint and several tenant therein with
respect to the obligations of Tenant thereunder hereby guaranteed.




12.

In the event of any litigation against Guarantor by Landlord with respect to the
subject matter hereof, or any default hereunder, if the Landlord is the
successful party in such action Guarantor agrees to pay to the Landlord all
reasonable fees, costs and expenses thereof, including attorneys' fees, expert
witness fees and expenses.




13.

No delay on the part of Landlord in exercising any right hereunder or under the
Lease shall operate as a waiver of such right or of any other right of Landlord
under the Lease or hereunder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to a waiver of the same or any other right on any
future occasion.




14.

If there is more than one undersigned Guarantor, the term Guarantor, as used
herein, shall include all of the undersigned; each and every provision of this
Guarantee shall be binding on each and every one of the undersigned jointly and
severally liable hereunder; and Landlord shall have the right to join one or all
of them in any proceeding or to proceed against them in any order.




15.

This instrument constitutes the entire agreement between Landlord and Guarantor
with respect to the subject matter hereof, superseding all prior oral or written
agreements or understandings with respect thereto and may not be changed,
modified, discharged or terminated orally or in any manner other than by an
agreement in writing signed by Guarantor and Landlord.




16.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of Michigan.




17.

Notice hereunder shall be in writing and shall be effective upon personal
service or five (5) days after deposit thereof in the United States Mail,
registered or certified delivery, return receipt requested, to the other party
at its above address, except that under no circumstances





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “D” – Page 2










shall Landlord be obligated to give Guarantor any notice not specifically
required to be given by Landlord pursuant to this Guarantee.  Either party may
by notice given as aforesaid designate a different address for notice purposes.
 Any action to declare or enforce any rights or obligations under the Lease may
be commenced by Landlord in the Superior Court of Oakland County.  Guarantor
hereby consents to the jurisdiction of such Court for such purposes and agrees
that any notice, complaint or legal process so delivered shall constitute
adequate notice and service of process for all purposes and shall subject
Guarantor to the jurisdiction of such Court for purposes of adjudicating any
matter related to this Guarantee.




18.

This Guarantee may be assigned in whole or part by Landlord upon written notice
to Guarantor.  




19.

The terms and provisions of this Guarantee shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.




20.

The Guarantor has reviewed the Lease and is fully appraised of its terms.
 Guarantor has been given an opportunity to have the Lease and this Guarantee
reviewed by Guarantor’s lawyer.  Guarantor enters into this Guaranty freely and
voluntarily.




21.

To the extent permitted by law, it is mutually agreed between the parties to
this Guarantee to hereby waive trial by jury in any action, proceeding or
counterclaim or other claim brought by either of the parties against the other
on any matters not relating to intentionally or negligently caused personal
injury or property damage, but otherwise arising out of or in any way connected
with the Guarantee, the relationship of Landlord and Tenant or the parties
hereto, Tenant's use or occupancy of the Premises and any other statutory
remedy.




22.  Limited Duration of Guarantee.  Controlling over any contrary provision
contained in this Guarantee, if Tenant is not then and has not during the
Guarantee Period been in default under the Lease beyond the applicable notice
and cure period which resulted in filing of a court action, Guarantor shall be
released from any and all further liability and obligation under the Guarantee
upon the expiration of the Guarantee Period.  Guarantor shall continue to be
obligated under the terms of the Guarantee for the Tenant’s obligations arising
under the Lease during the Guarantee Period.  In the event that the conditions
to the release of Guarantor are not satisfied, the Guarantee shall continue in
full force and effect for the remainder of the Term of the Lease, as extended.
 The term “Guarantee Period” shall mean the period commencing on the Effective
Date and ending on the date which is two (2) years from and after the Rental
Commencement Date of this Lease.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “D” – Page 3













IN WITNESS WHEREOF, Guarantor has executed this Guarantee as of the date first
above written.




“LANDLORD”




NOVI TOWN CENTER INVESTORS LLC,

a Delaware limited liability company




By:  TPI REIT Operating Partnership LP,

        a Delaware limited partnership,

Its:  Sole Member




By:  TPI REIT Operating Partnership GP LLC,

        a Delaware limited liability company,

Its:  General Partner




BY:   __________________

Richard A. Zalatoris

ITS:

Director







“GUARANTOR”




DIVERSIFIED RESTAURANT HOLDINGS, INC.,

a Nevada corporation







BY:   _______________________




ITS:  _______________________







BY:   _______________________




ITS:  _______________________




IF GUARANTOR SHALL BE A CORPORATION, THE AUTHORIZED OFFICERS MUST SIGN ON BEHALF
OF THE CORPORATION.  THE GUARANTEE MUST BE EXECUTED BY THE CHAIRMAN OF THE
BOARD, PRESIDENT OR VICE-PRESIDENT AND THE SECRETARY, ASSISTANT SECRETARY,
TREASURER, ASSISTANT TREASURER OR CHIEF FINANCIAL OFFICER UNLESS THE BY-LAWS OR
A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN WHICH EVENT,
THE BY-LAWS OR A CERTIFIED COPY OF THE RESOLUTION, AS THE CASE MAY BE, MUST BE
FURNISHED.  IF GUARANTOR SHALL BE A LIMITED LIABILITY COMPANY, THE MANAGING
MEMBER MUST SIGN ON BEHALF OF THE LIMITED LIABILITY COMPANY.





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “D” – Page 4










EXHIBIT “E”

NOVI TOWN CENTER

FORM OF TENANT'S CERTIFICATE




The undersigned as Tenant under that certain lease made and entered into as of
               , 20___ by and between NOVI TOWN CENTER INVESTORS LLC, a Delaware
limited liability company as Landlord, and the undersigned, as Tenant, for
Premises in Novi Town Center in Novi, Michigan (“Lease”), certifies as follows:




1.

The undersigned has commenced occupancy of the Premises described in the Lease.




2.

The Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way except as follows:

                                                                                                                                                                    

                                                                                                                                                                    

                                                                                                                                                                    

                                                                                                                                                                    

3.

The Lease represents the entire agreement between the parties as to the
Premises.




4.

Minimum Annual Rent became payable on
                                                                    




5.

The Lease Term expires on
                                                                                            




6.

All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied.




7.

No rent has been paid in advance and no security has been deposited with
Landlord except as provided in the Lease.




8.

As of the date hereof, there are no existing defenses or offsets which the
undersigned has precluding enforcement of the Lease by Landlord.




9.

Minimum Annual Rent in the sum of $                      for the month of
                     has been paid.




10.

Tenant is in full compliance with all provisions of the Lease regarding
Hazardous Materials.




11.

The undersigned acknowledges that this Certificate may be delivered to
Landlord's mortgagee or prospective purchaser, and acknowledges that it
recognizes that, if same is done, said mortgagee or prospective purchaser will
be relying upon the statements contained herein in making the loan or acquiring
the property of which the Premises are a part, and in accepting an assignment of
the Lease as collateral security, and that receipt by it of this Certificate is
a condition of making the loan or acquisition of such property.




Executed at                                                , on the          day
of                               , 20       .




“Tenant”

____________________________________

____________________________________







BY: ________________________________

ITS: __________________________




BY: ________________________________

ITS: __________________________








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “E” – Page 1













EXHIBIT “F”

NOVI TOWN CENTER

SIGN CRITERIA




SHOPS BUILDING




These criteria have been established for the purpose of assuring a coordinated
sign program for the mutual benefit of all shop tenants.  Conformance will be
strictly enforced.  Any installed non-conforming or unapproved sign shall be
brought into conformance at the non-conforming tenant's expense.




The Landlord’s leasing agent and project/common area architect shall review all
tenant sign proposals for compliance to the Sign Criteria.




The project/common area architect may, at the Landlord’s request, administer and
interpret the criteria, but he is not empowered to authorize any departure from
the criteria.  Departure from the Sign Criteria shall not be permitted without
written approval from  General Growth Properties, Inc., and General Growth
Management Inc. (hereinafter collectively referred to as “GGP”) or MSMA.




A.   

General Requirements:




1.

Background color, sign trim color and shape of signs will be established by the
project/common area architect.




2.

Each tenant must submit four (4) copies of his detailed, scaled sign drawings to
the office of the centers leasing and management agent:  General Growth
Management Inc.,  26045 Town Center Dr.,  Novi, Michigan 48375, (248) 347-3830;
fax: (248) 347-3833 for approval prior to fabrication of your sign.




3.

All permits for signs and their installations shall be obtained by the Tenant or
his representative at his expense.




4.

All signs shall be constructed and installed at the Tenant's expense.




5.

Tenant shall be responsible for the fulfillment of all requirements and
specifications, including those of the applicable local governing agency and/or
codes.




6.

All signs shall be reviewed for conformance with this criteria and overall
design quality.  Approval or disapproval of sign submittal based on aesthetics
of design shall remain the sole right of the Landlord or his authorized
representative.




7.

Tenant shall be responsible for the installation and maintenance of their sign.
 Should Tenant's sign require maintenance or repair, Landlord shall give Tenant
thirty (30) days written notice to effect said maintenance or repair.  Should
tenant fail to do same; Landlord shall have the right to undertake repairs and
Tenant shall reimburse Landlord.




8.

Signing for Tenants for single purpose, free-standing building shall be
commensurate with the architecture of the buildings and shall be considered on
an individual basis.




9.

It is intended that the signing of the stores shall be developed in an
imaginative manner so as to enhance the architectural treatment of the façade.
 Previous and current signing practices of the tenant will be considered.  But
they will not govern the signs to be installed.




10.

Wording of signs shall be limited to the business name only.  It shall not
include the trade name of the products sold.  Use of generic terms will be
reviewed on an individual basis.  The use of corporate shields, crest, logos, or
insignia will be permitted, subject to the Landlord’s approval.




B.

Design Requirements:




1.

Signs shall be permitted on the shops facia only within the areas as designed by
the project/common area architect.  Any deviance will be reviewed on an
individual basis.




2.

Maximum width of Tenant's sign shall not exceed 75% of the lineal leased
frontage, centered horizontally and a minimum of 2 feet from lease line.  Colors
will also be





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “F” – Page 1










approved on a case-by-case basis.




3.

Height of Tenant's sign shall be governed by the maximum width as stated in Item
B.2 and by the maximum sign area as stated in the City of Novi Zoning Ordinance
Chapter 28 Signs, which reads, in part, as follows:  A business having a first
floor pedestrian entrance shall be allowed one and one-fourth (1 ¼) square feet
of signage per linear foot of contiguous public or private street frontage up to
a maximum of sixty-five (65) square feet.




4.

The maximum number of signs per occupancy shall be one, unless Tenant occupies
corner locations or design of centers is such that two signs are applicable,
then they will be reviewed on an individual basis.




5.

No floor signs, such as inserts into terrazzo, concrete, etc., shall be
permitted.




6.

City requirements shall govern in case of conflict, but shall not exceed the
requirements above.




7.

All exterior signs exposed to the weather shall be mounted at least 3/4" from
the building to permit proper dirt and water drainage.  Each sign will also have
weepholes at the bottom to allow proper drainage.




C.

Prohibited Types of Signs:




1.

Moving or rotating signs.




2.

Back-illuminated signs.




3.

Signs employing moving or flashing lights.




4.

Signs employing exposed ballast boxes, transformers.




5.

Signs of box or cabinet type employing transparent, translucent or luminous
plastic background panels.




6.

Signs employing luminous vacuum-formed type plastic letters.




7.

Signs employing noise-making devices and components.




8.

Free-standing signs.




9.

Signs employing unedged or uncapped plastic letters or letters with no returns
and exposed fastenings.




10.

Rooftop signs.




11.

Name of Center is not permitted in Tenant’s sign.




12.

Signs with painted lettering.




D.

Miscellaneous Requirements:




1.

Each Tenant who has a non-customer door for receiving merchandise shall have
uniformly applied on said door, in location as directed by the project
architect, in four inch (4") high block letters, the Tenant's name and address.
 Numeral height shall not exceed four inches (4").  Style shall be "Helvetica
Medium".  Color shall be white.  Placement will be uniform as designed by the
Landlord.  Where more than one Owner use the same door, each Owner's name and
address shall be applied.




2.

Sign lighting will be required to be operated by time clock.  Hours of sign
illumination shall be mandated by Tenant's lease.




3.

Except as provided herein, no advertising placards, banners, posters, pennants,
flags, names, insignia, trademarks, or other descriptive material, shall be
affixed or maintained upon either the interior or exterior or the glass panes
and supports of the show windows and doors, or upon the exterior walls of the
buildings.




4.

Sketches indicating location of signs on fascia must be included.




E.

General Specifications:








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “F” – Page 2










1.

All electrical signs shall bear the UL label, and their installation must comply
with all local building and electrical codes.

2.

No exposed neon lighting shall be used on signs, symbols or decorative elements.




3.

All conductors, transformers, and other equipment shall be concealed.




4.

Electrical service to all sign shall be on occupant's meters and shall be part
of Tenant's construction and operation costs.




5.

All bolts, fastenings, clips, etc., shall be painted to match sign mounting
surface.




6.

No signmaker's label or other identification will be permitted on the exposed
surface of sign, except for those required by local ordinance which shall be
placed in an inconspicuous location.




7.

All penetrations of the building structure required for sign installation shall
be neatly sealed in a watertight condition.




8.

Sign contractor shall repair any damage to any work caused by his work.  Damage
to structure that is not repaired by the sign contractor shall become the
occupant's responsibility to correct.




9.

Tenant shall be fully responsible for the operation of Tenant's sign contractor
and shall indemnify, defend and hold the parties harmless from damages or
liabilities on account thereof.




10.

All exterior signs, shall be secured by concealed fasteners, stainless steel or
nickel or cadmium plated.




11.

All exterior signs exposed to the weather shall be mounted at least 3/4" from
the building to permit proper dirt and water drainage.  Each sign will also have
weepholes at the bottom to allow proper drainage.




12.

All signs shall be fabricated using full welded construction.




13.

Raceways shall be utilized and shall be recessed flush with the sign band, so
that lettering shall not be attached directly to the storefront.  Others shall
be subject to the review of Landlord at Landlord's sole discretion.




F.

Guarantee:




1.

Sign company shall carry workmen's compensation and public liability insurance
against all damage suffered or done to and all persons and /or property while
engaged in the construction or erection of signs in the amount of Five Hundred
Thousand and 00/100 Dollars ($500,000.00) per occurrence.




2.

Landlord reserves the right to hire an independent electrical engineer (at
Tenant's sole expense)to inspect the installation of all Tenant signs and to
require the Tenant to have any discrepancies and/or code violations corrected at
the Tenant's expense.




G.

Enforcement




1.

To assure proper enforcement of sign criteria a select group of approved sign
contractors will be supplied each Tenant.  Tenants will be required to use
approved sign contractors unless otherwise approved in writing after complying
with all criteria above.




H.

Under Canopy Signage:




The Under Canopy Signage throughout the Center shall be:




1.  

Uniform in height.




2.  

Uniform in length.




3.  

Uniform in design style and materials.




4.

Limited to two (2) colors (1 background, 1 letter).




5.

Permanently fixed to the underside of the canopy.








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “F” – Page 3










6.

Limited to a maximum letter height of 4 inches.




7.

Letter style may be Tenant’s logo type or Helvetica.




8.

Limited to the name of the tenant only.




I.

Removal of Sign:




1.

Upon vacating the premises Tenant shall be responsible for the removal of his
sign and restoring the facia/face brick to its original condition. If Tenant
fails to do so promptly (within thirty (30) days after notification by Landlord
to do so) then Landlord may perform this work and charge the Tenant.  Tenant's
security deposit will be made available for such work if Tenant fails to perform
the work.




As previously stated, four (4) sets of scaled drawings, indicating all copy,
materials of construction, letter style, colors are to be submitted to the
Landlord for approval.







{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “F” – Page 4










EXHIBIT “G”

NOVI TOWN CENTER

RULES AND REGULATIONS




1.

CONDUCT OF PERSONS.




The following rules and regulations govern the use of roadways, walkways,
parking areas and other common areas and facilities:




(a)

No person shall use any roadway or walkway, except as a means of egress from or
ingress to any floor area or parking area within the Center or adjacent public
streets.  Such use shall be in an orderly manner and in accordance with
directional or other signs or guides.  Roadways shall not be used at a speed in
excess of twenty (20) miles per hour or any lesser posted speed limit and shall
not be used for parking or stopping, except for the immediate loading or
unloading of passengers.  No walkways, hallways, corridors or mall shall be used
for other than pedestrian travel.




(b)

No person shall use any parking area, except for ingress and egress to and from
the Center and for the parking of motor vehicles during the period of time such
person or the occupants of such vehicle are customers or business invitees of
the retail establishments within the Center or are utilizing the park and ride.
 All motor vehicles shall be parked in an orderly manner within the painted
lines defining the individual parking places.  During peak periods of business
activity, limitations may be imposed as to the length of time for parking use.
 Such limitations may be made in specified areas.




(c)

No person shall use any utility area, truck court or other area reserved for use
in connection with the conduct of business, except for the specific purpose for
which permission to use such area is given.




(d)

No tenant, contractor, agent or employee of any business in the Center shall use
any area for motor vehicle parking, except the area or areas specifically
designated by Landlord for employee parking and for the particular period of
time such use is to be made as determined, or as established by ordinance.




(e)

Unless the following prohibitions are forbidden by law, no person shall, in or
on any part of the common areas:




(i)

Vend, peddle, store, display, place or solicit orders for sales or distribution
of any merchandise, equipment, device, service, periodical, book, pamphlet or
other matter whatsoever.




(ii)

Exhibit any sign, placard, banner, notice or other written material; distribute
any circular, booklet, handbill, placard, or other material; solicit signatures
or registration for membership in any organization, group or association or
contribution for any purpose; parade, rally, patrol, picket, demonstrate, or
engage in any conduct that might tend to interfere with or impede the use of any
of the common areas by any person entitled to use the same, create a
disturbance, attract attention or harass, annoy, disparage or be detrimental to
the interest of any of the retail establishments within the Center.




(iii)

Use any common areas for any purpose when none of the retail establishments
within the Center are open for business or employment except for the park and
ride facility.




(iv)

Throw, discard, or deposit any paper, glass or extraneous matter of any kind,
except in designated receptacles, or create litter or hazards of any kind.




(v)

Use any sound-making device of any kind or create or produce in any manner noise
or sound that is annoying, unpleasant, or distasteful to occupants or invitees.







{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “G” – Page 1










(vi)

Deface, damage or demolish any sign, light standard or fixture, landscaping
material or other improvements within the Center, or the property of customers,
business invitees or employees situated within the Center.




The listing of specific items as being prohibited is not intended to be
exclusive, but to indicate in general the manner in which the right to use the
common areas solely as a means of access and convenience in shopping at the
establishments in the Center is limited and controlled.




2.

PROHIBITED OPERATIONS AND NUISANCES.




No use or operation will be made, conducted or permitted on any part of the
Center site, which use or operation is clearly objectionable to the development
or operation of the Center.  Included among the uses or operations which are
objectionable are uses or operations which produce or are accompanied by the
following characteristics, which list is not intended to be all-inclusive:




(a)

Any noise, litter, dust, dirt, odor or other activity which may constitute a
public or private nuisance;




(b)

Any unusual firing, explosive or other potentially damaging or dangerous hazards
including, without limitation, (i) the storage, display or sale of explosives or
fireworks and (ii) the carrying, display or brandishing of any weapon or other
dangerous instrument or object including without limitation, laser pointers,
knives, guns or chains;




(c)

Any warehouse operation, or any assembling, manufacturing, distilling, refining,
smelting, industrial, agriculture, drilling or mining operation; provided,
however, any area used for the storage of goods to be sold at any retail
establishment in the Center shall not be deemed to be a warehouse operation;




(d)

Any trailer court, mobile home park, lot for sale of new or used motor vehicles,
labor camp, junkyard, stockyard or animal raising (other than pet shops if
Exhibit “B” hereto permits such use);




(e)

Any dumping, disposal, incineration or reduction of garbage or refuse other than
handling or reducing such waste if produced on the Premises from authorized uses
and if handled in a reasonably clean, sanitary and noiseless manner;




(f)

Any commercial laundry or dry cleaning, laundromat, veterinary hospital, car
washing establishment, bowling alley, mortuary or similar service establishment;
and




(g)

Any automobile body and fender repair work.




3.

GENERALLY




Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or other occupants, but no such waiver by
Landlord shall be construed a s waiver of such Rules and Regulations in favor of
any other tenant or other occupants nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants and
other occupants of the Center.







{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “G” – Page 2










EXHIBIT “H”

NOVI TOWN CENTER

USE RESTRICTIONS

Without granting or enlarging the use clause set forth in Exhibit AB” of this
Lease and notwithstanding anything to the contrary contained in this Lease,
Tenant is expressly prohibited from the following in the Premises or Center:




ATHENIAN CONEY ISLAND - Operating any business which derives twenty percent
(20%) of its gross income from the sale of Greek foods.  For purposes hereof,
“Greek foods” shall collectively include the following: Coney Island hot dogs,
gyros and souvlaki sandwiches and Greek salads.




BAJA FRESH – Operating any restaurant whose primary fare is Mexican food.




BALLY’S  – A health club.




BIGGBY COFFEE - the sale of coffee and nonalcoholic espresso based beverages if
such items constitute twenty percent (20%) or more of a tenant's annual Net
Sales and such tenant is located within Proposed Retail Pads 1, 3 or 4 of the
Center as shown on Exhibit “H”, page 6 hereof.  

 

BODIES IN MOTION – Operating a business which has a primary use as a dance
supply store.  For the purpose of this provision, primary use will be defined as
a business which derives more than fifty percent (50%) of their total gross
sales from the sale of dance supplies.




BONEFISH GRILL –

(a)

One (1) full table service sit-down restaurant (which means full waiter or
waitress service sit-down restaurant utilizing an on premises alcoholic beverage
license, hereinafter “Full Table Service Sit-Down Restaurant”) shall be
permitted on Future Building Site #1 or #2 as designated on the attached Exhibit
“H” Page 6 hereof (as Proposed Retail 1 and 2 respectively).  No Full Table
Service Sit-Down Restaurant on Future Building Site #4 as shown on Exhibit “H”
Page 6 hereof (as Proposed Retail 4).   The operation of a “table service”
restaurant(s) (as defined below) or any other food service facilities shall be
permitted on Future Building Site #4 as designated on Exhibit “H” Page 6 hereof
(as Proposed Retail 4), except that such “table service” restaurant(s) and/or
any other food service facilities shall (i) not exceed 5,000 square feet in
total and (ii) be limited to a beer and wine license(s) only. No designated or
reserved parking area shall be located in the Protected Area on Exhibit “H” Page
6.




(b)

a table service restaurant, any food service facility in excess of 3,000 square
feet, or any facility utilizing an on-premises alcoholic beverage license in any
portion of the Protected Area or the Restricted Area as designated on Exhibit
“H” Page 6.   For purposes of this Lease, a “table service” restaurant shall
mean any restaurant that (a) takes food or drink orders from customers at a
customer's table; (b) delivers a check to customers at a customer's table; or
(c) delivers food or drinks to customers at a customer's table.




(c)

a movie theater, auditorium or other place of public assembly, school or other
place of instruction, bowling alley, skating rink, book store in excess of
10,000 square feet,  grocery store, or any other use that (without variance)
under applicable code requires more than five (5) parking spaces per 1,000
square feet in the Protected Area or the Restricted Area.




(d)

a pool hall, children's entertainment complex or facility, game room or arcade,
health club, gym, martial arts, yoga, aerobics or fitness studio in any portion
of the Protected Area or the Restricted Area.




(e)

an adult entertainment facility, including, but not limited to, an adult
bookstore, adult video store, nude or semi-nude entertainment facility, massage
parlor, strip show, lingerie exhibition or shop (except for any use similar to
“Victoria’s Secret”, “Soma”, or similar concepts), establishment for the sale,
rental, display, viewing or exhibition of pornographic or “adult only” materials
(including, without limitation, magazines, books, movies, videos and
photographs), or any establishment for the sale of items or paraphernalia that
are intended to be or commonly are




{A0054389.DOC}

NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “H” – Page 1










utilized in connection with the use of illegal drugs in any portion of the
Center, or in any outparcel of the Center; provided that this paragraph shall
not prohibit the sale or rental of “adult” videos, magazines or books in
connection with a full line video or book store or the operation of a business
providing bonafide massage therapy.




(f)

a telemarketing or similar operation, off-track betting, gambling or bingo
establishment in any portion of the Center, or in any outparcel of the Center.




(g)

a flea market, any use which is a public or private nuisance, any use which
produces noise or sound heard or experienced in or from the Premises that is
objectionable due to intermittence, beat, frequency, shrillness or loudness; any
use which produces obnoxious odors (excluding restaurant odors or other odors
commonly associated with a first class shopping center); any use which produces
an excessive quantity of dust, dirt, or fly ash; any use which produces fire,
explosion or other damaging or dangerous hazard, including the storage, display
or sale of explosives or fireworks; any use which produces noxious, toxic,
caustic or corrosive fuel or gas; any industrial, distillation, refining,
smelting, recycling, agriculture, manufacturing, assembling, drilling, mining or
subsurface operations in any portion of the Center, or in any outparcel of the
Center.




(h)

any mobile home or trailer court, junk yard, stock yard or animal raising
operation in any portion of the Center, or in any outparcel of the Center;
provided that this paragraph shall not prohibit pet shops or veterinarian
offices.




(i)

any dumping of garbage, junk, recyclable materials or refuse, other than that
produced in connection with the Center and disposed of in enclosed receptacles
intended for such purpose in any portion of the Center, or in any outparcel of
the Center.




(j)

any cemetery, crematorium, mausoleum, mortuary, funeral parlor or similar
service establishment in any portion of the Center, or in any outparcel of the
Center.




(k)

any seafood restaurant in any portion of the Center, or in any outparcel of the
Center.  A seafood restaurant shall mean any restaurant (i) with the word
“seafood” or “fish” or any variation thereof in its trade name, or (ii) where
seafood or fish is specified in its advertising or marketing efforts (excluding
occasional promotions or specials), or (iii) where the sale of seafood and fish
collectively constitute twenty percent (20%) or more of its entrée items or
twenty percent (20%) or more of its entrée sales computed on an annual dollar
basis.  




BORDERS BOOK SHOP - Engaging in the sale of books (including books on tapes),
periodicals and/or music products, in any current or future format, unless the
sale of books, periodicals or music products is incidental to the primary use of
their premises (i.e. a computer store which sells books or periodicals dealing
with computer products) and not more than 100 square feet of surface display
area is devoted to the retail display of such books, periodicals and/or music
products.




CASUAL MALE - The operation of any other big and tall men's store.




HEALTHY JONES – Operation of a store whose primary business is the sale of
vitamins, sports supplements or homeopathic herbal products.




INK STOP –   Operating a store for the primary sale of computer ink and toner
cartridges. For purposes of this section, the sale of such items shall be
primary if sales of such items constitute thirty percent (30%) or more of a
tenant’s annual Net Sales.




LINENS N’ THINGS - For the operation of a store which has one of it’s primary
uses (more than 25% of sales area) the sale of bedding and accessories, bath
items, kitchenware (which includes cookware, cutlery, kitchen gadgets and small
electrical appliances), or closet and container items.  This restriction shall
not apply to stores occupying less than five thousand (5,000) square feet.  




MATTRESS & FUTON SHOPPE – Operating a store whose primary business is the sale
of mattresses.




{A0054389.DOC}

NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “H” – Page 2













MERVYN'S - Prohibited Operations. In no event shall any veterinarian use be
permitted on any portion of the Center.  Food shop and restaurant use shall be
permitted on Future Building Areas A, B and C, and on any Building Area which is
more than 300 feet from the Major's Building Area.  In addition, food shop and
restaurant use shall be permitted on any Building Area which is within 300 feet
of the Major's Building Area, provided that such use does not exceed 3,000
square feet for any one user and 12,000 square feet in the aggregate.  No office
use (other than offices incidental to the conduct of permitted activities),
entertainment use, recreational use or training or educations use shall be
permitted within 300 feet of the Major's Building Area (except for a movie
theater, which shall be permitted in Building E as depicted on the Site Plan),
nor shall any food shop use or restaurant use (other than the food shop use and
restaurant use permitted above) or pet shop use be permitted within 300 feet of
the Major's Building Area; provided, however, that the prohibition against
location  such restaurant use shall exist only as long as the Major operates its
store.  Such distances shall be measured from the closest point on the boundary
of the Major's Building Area to the closest point of the use or proposed use.
 No office use (other than offices incidental to the conduct of permitted
activities), entertainment use, recreational use or training or educational use
shall be permitted on any portion of the Center other than Future Building Areas
A, B and C, without the prior written consent.  Each Occupant conducting a
restaurant use shall, at its own cost and expense, take all necessary measures
to keep the Common Areas free and clean of all debris and rubbish caused by such
use.  All leases to any Occupants conducting restaurant uses shall include
appropriate provisions implementing the foregoing conditions.




Certain Definitions.  As used herein, (i) “fast food restaurant use” means a
so-called “fast food” or “take-out” restaurant, specializing in the rapid
preparation and service of food or any other facility producing, preparing,
serving or dispensing any prepared food products primarily for off-premises
consumption or any restaurant or other facility having pedestrian walk-up or
vehicular drive-up or drive-through facilities for dispensing any prepared food
products for off-premises consumption; (ii) “restaurant use” means a so-called
“sit-down” restaurant or any other facility serving or dispensing prepared food
product primarily for on-premises consumption and not encompassed with the term
“fast food restaurant use”; (iii) “entertainment use” or “recreational use”
includes, without limitation, bars, theaters, “adult” theaters, “adult”
bookstores, bowling alleys, skating rinks, billiards rooms, health spas or
studios, discotheques, game arcades, massage parlors, athletic facilities or
other places of public amusement; (iv) “training or educational use” includes,
without limitation, beauty schools, barber colleges, reading rooms, places of
instruction, or any other operation catering primarily to students or trainees
rather than to customers, but excludes employee training by Occupants incidental
to the conduct of their businesses within the Center; and (v) “food shops”
includes, without limitation, bakeries, ice cream shops, sandwich shops, cookie
stores and other specialty food service facilities.  Facilities complying with
the within definition of “food shops” shall not be included within the
definition of “fast food” or “take-out” restaurants or “sit-down” restaurants.




OBERWEIS - more than 25% of the tenant’s retail sales consist of ice cream,
frozen yogurt, dairy-based desserts, milk and other dairy products (excluding
smoothies and any beverages containing coffee, tea and/or alcohol).




PEI WEI – The operation of a restaurant serving east Asian cuisine as thirty
percent (30)%) or more of its menu items or having “Asian” as a tag line in its
name unless such restaurant operates primarily with table seating and waitress
service.




PIER 1 IMPORTS - For the use or purpose of selling or displaying for sale wicker
or rattan furniture, unless such use or purpose is incidental, as defined below,
to such business.  For purposes hereof, the incidental sale of such items in
connection with the overall business of another operator or tenant shall not be
deemed a violation hereof.  As used herein, incidental use or purpose shall mean
the sale of wicker or rattan furniture which does not exceed ten percent (10%)
of gross sales from such business.




PITA CAFÉ - For retail/restaurant space within that portion of the Center
depicted by the heavy outlining on the attached Exhibit “H” Page 7, permitting
during the term of this Lease the operation of




{A0054389.DOC}

NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “H” – Page 3










a full-service, first-class restaurant serving top-quality middle eastern
(principally and primarily Lebanese) food; or the restaurant chain doing
business as La Shish.




POTBELLY –  in the Exclusive Area shown on the attached Exhibit “H” Page 8,
deriving more than ten percent (10%) of annual gross revenues from the sale of
baked, oven-style, conveyor-oven style or unbaked sub sandwiches, submarine,
hoagie, Italian beef or hero-style sandwiches, flatbread sandwiches, deli-style
sandwiches, or cheese-steak sandwiches  in a quick serve restaurant and not
applicable to restaurants offering sit-down table service.




RUNNING FIT – A store whose primary business (primary business being defined as
more than thirty (30%) percent of gross sales being derived from the sale of
such products) is the sale of running, walking and aerobic footwear.  The
foregoing restriction shall not apply to any tenants or occupants of the Center
who lease or occupy ten thousand (10,000) or more square feet of the Center.




SALLY BEAUTY – Any other store for the primary use of a beauty supply store.
 This provision will not apply to anchor stores (stores over 10,000 square
feet).




T.J. MAXX - (i) the Center shall not be used for any non-retail purposes
(repairs, alterations and offices incidental to retailing, and banks and small
loan offices, not being deemed non-retail), or for any entertainment purposes
such as a bowling alley, skating rink, cinema, bar, nightclub, discotheque,
amusement gallery, poolroom, health club, massage parlor or off-track betting
club, except for a cinema in the location shown therefore upon the Lease Plan
and except for one health club situated more than one hundred fifty (150) feet
from the premises operated as TJ Maxx and except for restaurants situated more
than fifty (50) feet from such premises, and (ii) no premises in the Center
shall be used for any so-called second-hand, government surplus, fire,
bankruptcy, going-out-of-business or auction sales, except for merchandise
offered for sale therein in connection with an actual fire, bankruptcy or
going-out-of-business in said premises, as the case may be, and (iii) the only
business conducted upon the outparcels shall be either a restaurant, bank,
savings and loan or similar financial institution or another retail business or
offices.




WELLS FARGO FINANCIAL – The space immediately adjacent to 26020 Ingersol Drive
or 26028 Ingersol Drive shall not operate as:  (a) any establishment engaging in
the general loan and finance business (excluding banks, savings and loan
companies, mortgage companies and insurance companies) or (b) any game, video or
laser game room, dry cleaners, dance, aerobics or martial arts studios, or pet
or animal care shops.




Tenant hereby agrees not to violate the foregoing restrictions and shall
indemnify, protect and hold Landlord harmless for any and all costs, claims,
causes of action, liability or damages incurred by Landlord in the event Tenant
violates the same including without limitation, reasonable attorney fees, expert
witness fees and costs.  In any event, upon Landlord’s written request, Tenant
shall immediately cease the sale of any and all of the above items or related
items (or services or related services) which in Landlord’s reasonable opinion
threaten to violate any of the above prohibitions.


























{A0054389.DOC}

NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “H” – Page 4










EXHIBIT “I”

BAGGER DAVE’S

MENU

Tenant shall sell and offer to sell only the following items in the Premises:






















MENU GRAPHIC





{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “I” – Page 1










MENU GRAPHIC








{A0054389.DOC}NOVI BAGGER DAVE'S LSE V8 CLN

Exhibit “I” – Page 2


